Exhibit 10.1

EXECUTION VERSION

ASSET-BASED REVOLVING CREDIT AGREEMENT

dated as of April 24, 2013,

among

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.,

MOMENTIVE PERFORMANCE MATERIALS INC.,

MOMENTIVE PERFORMANCE MATERIALS USA INC.,

as U.S. Borrower,

MOMENTIVE PERFORMANCE MATERIALS GMBH,

as Germany Silicone Borrower,

MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH,

as Germany Quartz Borrower,

and

MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC,

as Canadian Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and UBS SECURITIES LLC,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Terms Generally

     72   

Section 1.03

  

Effectuation of Transactions

     73   

Section 1.04

  

Exchange Rates; Currency Equivalents

     74    ARTICLE II THE CREDITS      75   

Section 2.01

  

Commitments

     75   

Section 2.02

  

Loans and Borrowings

     77   

Section 2.03

  

Requests for Borrowings

     78   

Section 2.04

  

Swingline Loans

     80   

Section 2.05

  

Letters of Credit

     81   

Section 2.06

  

Funding of Borrowings

     88   

Section 2.07

  

Interest Elections

     89   

Section 2.08

  

Termination and Reduction of Commitments

     91   

Section 2.09

  

Repayment of Loans; Evidence of Debt

     92   

Section 2.10

  

Notice of Prepayment of Revolving Facility Loans

     92   

Section 2.11

  

Prepayment of Loans

     93   

Section 2.12

  

Fees

     94   

Section 2.13

  

Interest

     95   

Section 2.14

  

Alternate Rate of Interest

     96   

Section 2.15

  

Increased Costs

     97   

Section 2.16

  

Break Funding Payments

     99   

Section 2.17

  

Taxes

     100   

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     103   

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

     106   

Section 2.20

  

Incremental Commitments

     107   

Section 2.21

  

Defaulting Lender

     111   

Section 2.22

  

Illegality

     113    ARTICLE III REPRESENTATIONS AND WARRANTIES      113   

Section 3.01

  

Organization; Powers

     113   

Section 3.02

  

Authorization

     114   

Section 3.03

  

Enforceability

     114   

Section 3.04

  

Governmental Approvals

     114   

Section 3.05

  

Financial Statements

     114   

Section 3.06

  

No Material Adverse Effect

     115   

Section 3.07

  

Title to Properties; Possession Under Leases

     115   

Section 3.08

  

Subsidiaries

     116   

Section 3.09

  

Litigation; Compliance with Laws

     116   

Section 3.10

  

Federal Reserve Regulations

     116   

Section 3.11

  

Investment Company Act

     116   

Section 3.12

  

Use of Proceeds

     117   

 

i



--------------------------------------------------------------------------------

Section 3.13

  

Tax Returns

     117   

Section 3.14

  

No Material Misstatements

     117   

Section 3.15

  

Employee Benefit Plans

     118   

Section 3.16

  

Environmental Matters

     119   

Section 3.17

  

Security Documents

     119   

Section 3.18

  

Location of Real Property and Leased Premises

     120   

Section 3.19

  

Solvency

     121   

Section 3.20

  

Labor Matters

     121   

Section 3.21

  

Insurance

     121   

Section 3.22

  

No Default

     122   

Section 3.23

  

Intellectual Property; Licenses, Etc.

     122   

Section 3.24

  

Senior Debt

     122   

Section 3.25

  

Centre of Main Interest

     122   

Section 3.26

  

Financial Assistance

     122   

Section 3.27

  

Anti-Terrorism Laws

     122   

Section 3.28

  

Foreign Corrupt Practices Act

     123    ARTICLE IV CONDITIONS OF LENDING      123   

Section 4.01

  

All Credit Events

     123   

Section 4.02

  

First Credit Event

     124    ARTICLE V AFFIRMATIVE COVENANTS      127   

Section 5.01

  

Existence; Businesses and Properties

     127   

Section 5.02

  

Insurance

     127   

Section 5.03

  

Taxes

     128   

Section 5.04

  

Financial Statements, Reports, etc.

     128   

Section 5.05

  

Litigation and Other Notices

     131   

Section 5.06

  

Compliance with Laws

     132   

Section 5.07

  

Maintaining Records; Access to Properties and Inspections

     132   

Section 5.08

  

Use of Proceeds

     133   

Section 5.09

  

Compliance with Environmental Laws

     133   

Section 5.10

  

Further Assurances; Additional Security

     133   

Section 5.11

  

Compliance with Material Contracts

     136   

Section 5.12

  

Cash Management Systems; Application of Proceeds of Accounts

     137   

Section 5.13

  

Foreign Pension Plans

     140    ARTICLE VI NEGATIVE COVENANTS      140   

Section 6.01

  

Indebtedness

     140   

Section 6.02

  

Liens

     145   

Section 6.03

  

Sale and Lease-Back Transactions

     150   

Section 6.04

  

Investments, Loans and Advances

     150   

Section 6.05

  

Mergers, Amalgamations, Consolidations, Sales of Assets and Acquisitions

     153   

Section 6.06

  

Dividends and Distributions

     157   

Section 6.07

  

Transactions with Affiliates

     158   

Section 6.08

  

Business of Intermediate Holdings and the Subsidiaries

     161   

 

ii



--------------------------------------------------------------------------------

Section 6.09

  

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

     161   

Section 6.10

  

Fixed Charge Coverage Ratio

     164   

Section 6.11

  

No Other “Designated Senior Debt”

     164   

Section 6.12

  

Fiscal Year; Accounting

     164    ARTICLE VIA HOLDINGS NEGATIVE COVENANT      165   

Section 6.01A

  

Holdings’ Negative Covenants

     165    ARTICLE VII EVENTS OF DEFAULT      165   

Section 7.01

  

Events of Default

     165   

Section 7.02

  

Exclusion of Immaterial Subsidiaries

     168   

Section 7.03

  

Right to Cure

     168    ARTICLE VIII THE AGENTS      169   

Section 8.01

  

Appointment

     169   

Section 8.02

  

Delegation of Duties

     170   

Section 8.03

  

Exculpatory Provisions

     171   

Section 8.04

  

Reliance by Administrative Agent

     171   

Section 8.05

  

Notice of Default

     172   

Section 8.06

  

Non-Reliance on Agents and Other Lenders

     172   

Section 8.07

  

Indemnification

     173   

Section 8.08

  

Agent in Its Individual Capacity

     173   

Section 8.09

  

Successor Administrative Agent

     174   

Section 8.10

  

Agents and Arrangers

     174   

Section 8.11

  

Certain Italian Matters

     174   

Section 8.12

  

Certain German Matters

     175   

Section 8.13

  

Certain English Matters

     175   

Section 8.14

  

Certain French Matters

     177   

Section 8.15

  

Security Documents and Collateral Agent Under Security Documents and Guarantees

     177   

Section 8.16

  

Right to Realize on Collateral and Enforce Guarantees

     177   

Section 8.17

  

Parallel Debt

     178   

Section 8.18

  

Certain Canadian Matters

     179   

ARTICLE IX MISCELLANEOUS

     180   

Section 9.01

  

Notices; Communications

     180   

Section 9.02

  

Survival of Agreement

     181   

Section 9.03

  

Binding Effect

     182   

Section 9.04

  

Successors and Assigns

     182   

Section 9.05

  

Expenses; Indemnity

     186   

Section 9.06

  

Right of Set-off

     189   

Section 9.07

  

Applicable Law

     189   

Section 9.08

  

Waivers; Amendment

     189   

Section 9.09

  

Interest Rate Limitation

     193   

Section 9.10

  

Entire Agreement

     194   

 

iii



--------------------------------------------------------------------------------

Section 9.11

  

WAIVER OF JURY TRIAL

     194   

Section 9.12

  

Severability

     194   

Section 9.13

  

Counterparts

     194   

Section 9.14

  

Headings

     194   

Section 9.15

  

Jurisdiction; Consent to Service of Process

     195   

Section 9.16

  

Confidentiality

     195   

Section 9.17

  

Platform; Borrower Materials

     196   

Section 9.18

  

Release of Liens and Guarantees

     197   

Section 9.19

  

Judgment Currency

     198   

Section 9.20

  

USA PATRIOT Act Notice

     199   

Section 9.21

  

Power of Attorney

     199   

Section 9.22

  

Canadian Anti-Money Laundering Legislation

     199   

Section 9.23

  

Acknowledgments

     200    ARTICLE X COLLECTION ALLOCATION MECHANISM      201   

Section 10.01

  

Implementation of CAM

     201   

Section 10.02

  

Letters of Credit

     202   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Solvency
Certificate Exhibit C-1    Form of Borrowing Request Exhibit C-2    Form of
Swingline Borrowing Request Exhibit D    Form of Collateral Access Agreement
Exhibit E    Form of Borrowing Base Certificate Exhibit F    Retention of Title
Reserve Schedule 1.01(a)    Acceptable Appraisers Schedule 1.01(b)    Wholly
Owned Subsidiaries Schedule 1.01(c)    Mortgaged Properties Schedule 1.01(d)   
Existing Letters of Credit Schedule 1.01(e)    Subsidiary Loan Parties
Schedule 1.01(f)    Unrestricted Subsidiaries Schedule 1.01(g)    Immaterial
Subsidiaries Schedule 1.01(h)    Primary Concentration Accounts Schedule 2.01   
Commitments Schedule 3.01    Organization and Good Standing Schedule 3.04   
Governmental Approvals Schedule 3.07(b)    Possession under Leases
Schedule 3.07(c)    Intellectual Property Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes Schedule 3.15   
Employee Benefit Plans Schedule 3.16    Environmental Matters Schedule 3.21   
Insurance Schedule 4.02(b)    Local Counsel Schedule 5.10    Post-Closing
Matters Schedule 5.12(a)    Certain Accounts Schedule 5.12(c)    Controlled
Accounts (Europe) Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens
Schedule 6.04    Investments Schedule 6.07    Transactions with Affiliates
Schedule 9.01    Notice Information

 

v



--------------------------------------------------------------------------------

ASSET-BASED REVOLVING CREDIT AGREEMENT dated as of April 24, 2013 (this
“Agreement”), among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware
corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware
corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC.,
a Delaware corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS
GMBH, a company organized under the laws of Germany (the “Germany Silicone
Borrower”), MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH, a company organized
under the laws of Germany (the “Germany Quartz Borrower”), MOMENTIVE PERFORMANCE
MATERIALS NOVA SCOTIA ULC, an unlimited company incorporated under the laws of
the Province of Nova Scotia, Canada (the “Canadian Borrower”; the Canadian
Borrower, the Germany Silicone Borrower, the Germany Quartz Borrower and the
U.S. Borrower each a “Borrower” and collectively the “Borrowers”), the LENDERS
party hereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent and collateral agent for the Lenders and JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, and UBS SECURITIES LLC, as Documentation Agents.

WHEREAS, the Borrowers have requested that the Lenders extend credit in the form
of Loans and Letters of Credit, at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $270.0 million.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“1.5 Lien Notes” shall mean Intermediate Holdings’ 10.0% Senior Secured Notes
due 2020, issued pursuant to the 1.5 Lien Notes Indenture, and any notes issued
by Intermediate Holdings in exchange for, and as contemplated by, the 1.5 Lien
Notes and the related registration rights agreement with substantially identical
terms as the 1.5 Lien Notes.

“1.5 Lien Notes Indenture” shall mean the Indenture dated as of May 25, 2012
under which the 1.5 Lien Notes were issued, among Intermediate Holdings and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABL Intercreditor Agreement” shall mean (a) the ABL Intercreditor Agreement
dated as of the date hereof by and among the Borrowers, the Loan Parties, the
Collateral Agent



--------------------------------------------------------------------------------

and JPMCB, as First Lien Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time or (b) any replacement thereof that
contains terms not materially less favorable to the Lenders than the
intercreditor agreement referred to in clause (a).

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1.0%, (b) the U.S. Prime
Rate in effect for such day as announced from time to time and (c) the LIBO Rate
for a one-month Interest Period for a deposit in U.S. Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.0%. Any change in such rate due to a change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective as of the
opening of business on the day of such change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan to the U.S.
Borrower.

“ABR Revolving Loan” shall mean any Revolving Facility Loan denominated in U.S.
Dollars and bearing interest at a rate determined by reference to the ABR in
accordance with the provisions of Article II.

“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01(a) or
(b) any other experienced and reputable appraiser reasonably acceptable to
Intermediate Holdings and the Administrative Agent.

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts receivable, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

“Account Control Agreement” shall have the meaning assigned to such term in
Section 5.12(a).

“Account Debtor” shall mean, with respect to any Account, each person obligated
on such Account.

“Additional Collection Account” shall mean any Collection Account of a Domestic
Loan Party or a Canadian Loan Party other than a Primary Concentration Account.

“Additional M&E Borrowing Base” shall mean, with respect to any Loan Parties
(other than Domestic Loan Parties, the German Borrowers or the Canadian Loan
Parties) owning any Equipment in any Eligible Machinery and Equipment
Jurisdiction at any time, subject to the Eligibility Adjustment Principles and
Borrowing Base Acquisition Adjustment Principles, the amount (expressed as a
U.S. Dollar Equivalent amount) equal to:

(a) the lesser of (A) 80.0% of the Net Orderly Liquidation Value In-Place of the
Eligible Machinery and Equipment of such Loan Parties and (B) such amount which

 

2



--------------------------------------------------------------------------------

would not cause the amount of the Eligible Machinery and Equipment under the
Global Borrowing Base to exceed $50.0 million (or, after the consummation of the
Specific Refinancing Transaction, $25.0 million);

minus

(b) any applicable Reserve then in effect to the extent applicable to such Loan
Parties or such Eligible Machinery and Equipment.

Notwithstanding anything to the contrary, with respect to Equipment owned by any
Loan Parties (other than Domestic Loan Parties and the Germany Silicone
Borrower) in any Eligible Machinery and Equipment Jurisdiction, to the extent
such Equipment has not been appraised on or prior to the Closing Date, such
Equipment will be deemed Eligible Machinery and Equipment and will be included
in an aggregate amount of up to $5.0 million in the Additional M&E Borrowing
Base, the Canadian Borrowing Base or the Germany Quartz Borrowing Base, as
applicable, until the first Updated Appraisal after the Closing Date that
includes such Equipment (it being understood and agreed that the net book value
of such Equipment as of the Closing Date is at least $10.0 million). The
specified percentages set forth in this definition will not be reduced without
the consent of Intermediate Holdings and any applicable Borrower.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1.0%) equal to (a)(i) for any Eurocurrency Borrowing
denominated in euro, the EURO LIBO Rate in effect for such Interest Period and
(ii) for any Eurocurrency Borrowing denominated in U.S. Dollars or a Foreign
Currency (other than euro and Canadian Dollars), the LIBO Rate for such
Borrowing for such Interest Period divided by (b) one minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of the term “Pricing Grid.”

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder, or, as applicable, such Affiliates thereof as it
shall from time to time designate for the purpose of performing its obligations
hereunder in such capacity. References to the “Administrative Agent” shall also
include J.P.Morgan Europe Limited or any other Affiliate or branch of JPMCB or
any other person designated by JPMCB, in each case acting in its capacity as
“Security Trustee”, “Trustee”, “Collateral Agent” or “Agent” under any Security
Document under the laws of the United States of America, England and Wales,
France, Germany, Italy, the Netherlands or any other jurisdiction.
Notwithstanding the foregoing, for purposes of Section 9.21, the term
“Administrative Agent” shall mean JPMCB and any successor agent appointed
pursuant to Section 8.09.

 

3



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter dated as of October 9, 2012 (as amended, restated, supplemented or
otherwise modified from time to time) by and between Intermediate Holdings, the
U.S. Borrower, the Germany Silicone Borrower, J.P. Morgan Securities LLC and
JPMCB.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent” shall mean either the Administrative Agent and/or the Collateral Agent,
as the context may require.

“Aggregate Revolving Facility Commitment” shall mean, at any time, the aggregate
of the Tranche A Revolving Facility Commitment of all Tranche A Lenders and the
Tranche B Revolving Facility Commitment of all Tranche B Lenders. The Aggregate
Revolving Facility Commitments as of the Closing Date is $270.0 million.

“Aggregate Revolving Facility Exposure” shall mean, at any time, the sum of the
Tranche A Revolving Facility Exposure of all Lenders and the Tranche B Revolving
Facility Exposure of all Lenders at such time.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided, that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees paid to
arrangers for such Loans and customary consent fees for an amendment paid
generally to consenting Lenders.

“AML Legislation” shall have the meaning assigned to such term in Section 9.22.

“Ancillary Agreement” shall mean any Secured Cash Management Agreement, any
Secured Hedge Agreement or the Overdraft Line.

 

4



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.27(a).

“Applicable Agent” shall mean (i) the Applicable Senior Collateral Agent (or
other analogous term) under the ABL Intercreditor Agreement or (ii) if at any
time there is no ABL Intercreditor Agreement then in effect, the Administrative
Agent.

“Applicable Commitment Fee” shall mean for any day, 0.50% per annum; provided,
that on and after the date of delivery of the financial statements and
certificates required by Section 5.04 for the first full fiscal quarter of
Intermediate Holdings after the Closing Date, the Applicable Commitment Fee will
be (a) 0.375% per annum for each fiscal quarter of Intermediate Holdings during
which the Average Utilization is greater than 50.0% and (b) 0.50% per annum for
each fiscal quarter of Intermediate Holdings during which the Average
Utilization is equal to or less than 50.0%. Changes in the Applicable Commitment
Fee resulting from changes in Average Utilization shall become effective on the
date of delivery of the relevant quarterly financial statements required by
Section 5.04, beginning with the date of delivery pursuant to Section 5.04 of
financial statements covering the first full fiscal quarter of Intermediate
Holdings after the Closing Date, and shall remain in effect until the next
change to be effected pursuant to this sentence.

“Applicable Margin” shall mean for any day 2.25% per annum in the case of any
Eurocurrency Loan or Euro Swingline Loan, 1.25% per annum in the case of any ABR
Loan, 2.25% per annum in the case of any CDOR Rate Loan and 1.25% in the case of
any Canadian Prime Rate Loan; provided, that on and after the first Adjustment
Date occurring after delivery of the first Borrowing Base Certificate required
by Section 5.04(i), the Applicable Margin with respect to such Revolving
Facility Loans will be determined based on Average Availability for such period
pursuant to the Pricing Grid.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage, immovable hypothec or lease of Real Property) to any person of
any asset or assets of Intermediate Holdings or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and
Intermediate Holdings (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

“Attorney” shall have the meaning assigned to such term in Section 8.18.

“Audit Trigger Event” shall occur at any time that Excess Availability is less
than the greater of (a) 15.0% of the lesser of (i) the Aggregate Revolving
Facility Commitments at such time and (ii) the Global Borrowing Base at such
time and (b) $33.75 million.

 

5



--------------------------------------------------------------------------------

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the Termination Date.

“Availability Trigger Event” shall occur at any time that (a) Excess
Availability is less than the greater of (i) 12.5% of the lesser of (A) the
Aggregate Revolving Facility Commitments at such time and (B) the Global
Borrowing Base at such time and (ii) $27.0 million or (b) an Event of Default
shall have occurred. Once occurred, an Availability Trigger Event shall be
deemed to be continuing until such time as, in the case of clause (a) above, the
Excess Availability is equal to or greater than the greater of (i) 12.5% of the
lesser of (A) the Aggregate Revolving Facility Commitments at such time and
(B) the Global Borrowing Base at such time or (ii) $27.0 million for fifteen
(15) consecutive days and, in the case of clause (b) above, such Event of
Default is no longer continuing; provided that, if any Cash Flow Obligations
exist at any time on or after the date that is 91 days prior to the maturity
date of such Cash Flow Obligations, and the aggregate principal amount of such
Cash Flow Obligations maturing on such maturity date exceeds 50% of the
commitments in respect of such Cash Flow Obligations maturing on such maturity
date, 12.5% herein shall be 15.0% and $27.0 million herein shall be $33.75
million until such time such Cash Flow Obligations maturing on such date have
been Refinanced or repaid in full.

“Available Unused Commitment” shall mean, with respect to a Lender at any time,
an amount equal to the amount by which (a) the Revolving Facility Commitments of
such Lender at such time exceeds (b) the Aggregate Revolving Facility Exposure
of such Lender at such time.

“Average Availability” shall mean, for a one-month period, an amount, expressed
as a percentage, equal to (a) the daily average Excess Availability for such
period divided by (b) the lesser of (i) the daily average Global Borrowing Base
for such period and (ii) the daily average Aggregate Revolving Facility
Commitments for such period.

“Average Utilization” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Aggregate Revolving Facility Exposure
for such period divided by (b) the daily average Aggregate Revolving Facility
Commitments for such period.

“Basel III” shall mean:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III”: A global regulatory framework for more
resilient banks and banking systems”, “Basel III”: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(b) the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

 

6



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America or any successor thereto.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” and “Borrowers” shall have the respective meanings assigned to such
terms in the introductory paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans or CDOR Rate Loans, as applicable, as to which a single Interest Period is
in effect.

“Borrowing Base” shall mean the Canadian Borrowing Base, the Germany Silicone
Borrowing Base, the Germany Quartz Borrowing Base, the Additional M&E Borrowing
Base or the U.S. Borrowing Base, as the case may be.

“Borrowing Base Acquisition Adjustment Principles” shall mean, in connection
with the consummation of any acquisition of a business, equipment or other
assets, Intermediate Holdings may submit a calculation of the applicable
Borrowing Bases on a Pro Forma Basis with adjustments to reflect such
acquisition and such Borrowing Bases, and availability hereunder shall be
increased accordingly so long as, in the event that resulting Excess
Availability would increase by more than $25.0 million in the aggregate for all
assets acquired in such acquisition, the Administrative Agent shall have
completed its review of such acquired assets, including a Collateral Audit, a
German Payable Audit and/or receipt of new (or, if agreed to by the
Administrative Agent, recently completed) appraisals or updates of appraisals
from one or more Acceptable Appraisers as the Administrative Agent shall require
in its Reasonable Credit Judgment with respect to any such acquired assets prior
to the inclusion of such acquired assets in excess of $25.0 million in the
Global Borrowing Base; it being understood that (i) Net Orderly Liquidation
Value with respect to any assets so acquired shall be based on new appraisals or
updates of appraisals from one or more Acceptable Appraisers, if required by the
Administrative Agent or if not required, the appraisals or updates thereof then
existing with respect to the applicable class of eligible assets, (ii) subject
to the limitations set forth in Section 2.01(a), the Borrowers shall, for the
avoidance of doubt, be allowed to utilize any increase in any Borrowing Base
resulting from such adjustment for the purpose of funding the purchase of such
acquired assets, and (iii) if such additional assets are of a different type of
collateral than the existing assets included in any Borrowing Base, such
additional assets may be subject to different advance rates or eligibility
criteria or may require the imposition of additional Reserves with respect
thereto as the Administrative Agent shall in its Reasonable Credit Judgment
require; provided that, such advance rates applicable to a different type of
collateral shall not be higher

 

7



--------------------------------------------------------------------------------

than the then highest advance rates set forth in the definition of the term
“Borrowing Base” or any component definition thereof without the consent of the
Special Majority Lenders. Any adjustments made to any such acquired assets shall
be subject to the same adjustments and Reserves as set forth in the definitions
of Eligible Receivables, Eligible Inventory and Eligible Machinery and
Equipment.

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of Intermediate Holdings, substantially in the form of Exhibit E (or another
form reasonably acceptable to the Administrative Agent and the Borrowers)
setting forth the calculation of the Global Borrowing Base, including a
calculation of each component thereof (including, to the extent the Borrowers
have received notice of any such Reserve from the Administrative Agent, any of
the Reserves included in such calculation), all in such detail as shall be
reasonably satisfactory to the Administrative Agent and accompanied by
supporting documentation and supplemental reporting reasonably requested by the
Administrative Agent. All calculations of the Global Borrowing Base in
connection with the preparation of any Borrowing Base Certificate shall be made
by Intermediate Holdings and certified to the Administrative Agent.

“Borrowing Base Jurisdiction” shall mean Canada, England and Wales, Germany, the
Netherlands and the United States of America.

“Borrowing Minimum” shall mean (a) in the case of Borrowings denominated in U.S.
Dollars, $5.0 million, except in the case of Swingline Loans in U.S. Dollars,
where it shall mean $1.0 million and (b) in the case of Borrowings denominated
in a Foreign Currency, 5.0 million units of such Foreign Currency, except in the
case of Swingline Loans to (i) a German Borrower, where it shall mean
€1.0 million or (ii) the Canadian Borrower, where it shall mean CDN$1.0 million.

“Borrowing Multiple” shall mean, in the case of any Borrowing, 500,000 units of
the currency in which such Borrowing is denominated.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in euro, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer (TARGET2) payment system is not open
for the settlement of payments in euro, (c) when used in connection with any
Loan to any German Borrower or Letter of Credit in respect of which any such
German Borrower is an applicant, in each case denominated in a currency other
than U.S. Dollars, the term “Business Day” shall also include any day on which
banks are open for dealings in deposits in such currency in London and
Frankfurt, and (d) when used in connection with any Loan to the

 

8



--------------------------------------------------------------------------------

Canadian Borrower or Letter of Credit in respect of which the Canadian Borrower
is an applicant, in each case denominated in Canadian Dollars, the term
“Business Day” shall also (i) exclude any day on which banks are not open for
dealings in deposits in Toronto, Ontario, but (ii) include any day on which
banks are open for dealing in deposits in Toronto, Ontario.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.01.

“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Section 7.01 in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate U.S. Dollar
Equivalent (determined on the basis of the applicable Spot Rates prevailing on
the CAM Exchange Date) of the sum, without duplication, of (i) the Obligations
owed to such Lender (whether or not at the time due and payable), (ii) the
Revolving L/C Exposure of such Lender and (iii) the Swingline Exposure of such
Lender, in each case immediately prior to the occurrence of the CAM Exchange
Date, and (b) the denominator shall be the aggregate U.S. Dollar Equivalent (as
so determined) of the sum, without duplication, of (A) the Obligations owed to
all the Lenders (whether or not at the time due and payable), (B) the Revolving
L/C Exposure and (iii) the Swingline Exposure, in each case immediately prior to
the occurrence of the CAM Exchange Date; provided that, for purposes of clause
(a) above, the Obligations owed to the Swingline Lender will be deemed not to
include any Swingline Loans except to the extent provided in clause
(a)(iii) above.

“Canadian Benefit Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.

“Canadian Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Canadian Borrowing Base” shall mean, with respect to the Canadian Loan Parties
at any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a) the sum of:

(i) in the case of Eligible Receivables, the product of (A) 90.0% multiplied by
(B) the difference of (x) the amount in U.S. Dollars of all Eligible Receivables
of such Canadian Loan Parties minus (y) the Dilution Reserve with respect to
such Eligible Receivables (calculated net of all finance charges, late fees and
other fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time); and

 

9



--------------------------------------------------------------------------------

(ii) in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of such Canadian Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 90.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Canadian Loan Parties constituting each class of Eligible Inventory at such
time; and

(iii) in the case of Eligible Machinery and Equipment, the lesser of (A) 80.0%
of the Net Orderly Liquidation Value In-Place of the Eligible Machinery and
Equipment of such Canadian Loan Parties and (B) such amount which would not
cause the amount of the Eligible Machinery and Equipment under the Global
Borrowing Base to exceed $50.0 million (or, after the consummation of the
Specific Refinancing Transaction, $25.0 million);

minus

(b) any applicable Reserve then in effect to the extent applicable to such
Canadian Loan Parties or such Eligible Receivables, Eligible Inventory or
Eligible Machinery and Equipment.

Notwithstanding anything to the contrary, with respect to Equipment owned by any
Loan Parties (other than Domestic Loan Parties and the Germany Silicone
Borrower) in any Eligible Machinery and Equipment Jurisdiction, to the extent
such Equipment has not been appraised on or prior to the Closing Date, such
Equipment will be deemed Eligible Machinery and Equipment and will be included
in an aggregate amount of up to $5.0 million in the Additional M&E Borrowing
Base, the Canadian Borrowing Base or the Germany Quartz Borrowing Base, as
applicable, until the first Updated Appraisal after the Closing Date that
includes such Equipment (it being understood and agreed that the net book value
of such Equipment as of the Closing Date is at least $10.0 million).

The specified percentages set forth in this definition will not be reduced
without the consent of Intermediate Holdings and the Canadian Borrower.

“Canadian Dollars” and “CDN$”, shall mean the lawful currency of Canada.

“Canadian Loan Parties” shall mean the Canadian Borrower and any Subsidiary of
Intermediate Holdings organized under the laws of Canada, or a province or
territory thereof, that is or hereafter becomes a party to the Guarantee
Agreement.

“Canadian Pension Plans” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, a Canadian
Loan Party in respect of its employees or former employees in Canada; provided
that the term “Canadian Pension Plans” shall not include the Canada Pension Plan
or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

“Canadian Prime Rate” shall mean, for any period, the rate per annum determined
by the Administrative Agent to be the higher of (i) the rate of interest per
annum most recently

 

10



--------------------------------------------------------------------------------

announced or established by JPMCB, Toronto Branch as its reference rate in
effect on such day for determining interest rates for Canadian Dollar
denominated commercial loans in Canada and commonly known as “prime rate” (or
its equivalent or analogous such rate), such rate not being intended to be the
lowest rate of interest charged by JPMCB, Toronto Branch and (ii) the sum of
(a) the yearly interest rate to which the one-month CDOR Rate is equivalent plus
(b) one percent (1.0%). Any change in such rate due to a change in the “prime
rate” or CDOR Rate shall be effective as of the opening of business on the day
of such change in the “prime rate” or the CDOR Rate, as the case may be.

“Canadian Prime Rate Borrowing” shall mean a Borrowing comprised of Canadian
Prime Rate Loans.

“Canadian Prime Rate Loan” shall mean a Loan denominated in Canadian dollars
made by the Lenders to the Canadian Borrower which bears interest at a rate
based on the Canadian Prime Rate.

“Canadian Revolving Facility Exposure” shall mean, at any time, that portion of
the Aggregate Revolving Facility Exposure comprising (a) aggregate Revolving
Facility Loans borrowed by the Canadian Borrower, (b) Swingline Exposure to the
Canadian Borrower and (c) Revolving L/C Exposure to the Canadian Borrower.

“Canadian Sublimit” shall have the meaning assigned to such term in
Section 2.01(a).

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for Intermediate
Holdings and its Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of any Parent Entity after the Closing Date,

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of Intermediate Holdings
and the Subsidiaries within 15 months of receipt of such proceeds (or, if not
made within such period of 15 months, are committed to be made during such
period),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Intermediate
Holdings, or any Subsidiary thereof) and for which neither Intermediate Holdings
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

 

11



--------------------------------------------------------------------------------

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition, or

(h) the purchase of property, plant or equipment made within fifteen (15) months
of the sale of any asset (other than Inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such period of fifteen
(15) months, to the extent committed to be made during such period and actually
made within a three-year period from such sale).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real (immovable) or personal (movable) property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided, that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as of the Closing Date shall not be included in Capital
Lease Obligations after the Closing Date due to any changes in GAAP or
interpretations thereunder or otherwise.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or Tranche
A Lenders, as collateral for Revolving L/C Exposure or obligations of the
Tranche A Lenders to fund participations in respect of Revolving L/C Exposure,
cash or deposit account balances or, if the Collateral Agent and each applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Collateral Agent and each applicable Issuing Bank. “Cash Collateral” and
“Cash Collateralization” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Flow Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of April 24, 2013, among Holdings, Intermediate
Holdings, the U.S. Borrower, the Germany Silicone Borrower and the Canadian
Borrower as borrowers, General Electric Capital Corporation, as the lender and
JPMCB, as the administrative agent, as amended restated, supplemented or
otherwise modified from time to time.

 

12



--------------------------------------------------------------------------------

“Cash Flow Loan Documents” shall mean the Cash Flow Credit Agreement and the
other “Loan Documents” under and as defined in the Cash Flow Credit Agreement.

“Cash Flow Obligations” shall mean “Obligations” under and as defined in the
Cash Flow Credit Agreement.

“Cash Interest Expense” shall mean, with respect to Intermediate Holdings and
the Subsidiaries on a consolidated basis for any period, Interest Expense for
such period, less the sum of, without duplication, (a) pay-in-kind Interest
Expense or other non-cash Interest Expense (including as a result of the effects
of purchase accounting), (b) to the extent included in Interest Expense, the
amortization of all fees (including fees with respect to Swap Agreements) paid
by, or on behalf of, Intermediate Holdings or any Subsidiary in connection with
the incurrence of Indebtedness, including such fees paid in connection with the
Transactions or upon entering into a Permitted Receivables Financing, (c) the
amortization of debt discounts included in Interest Expenses and (d) cash
interest income of Intermediate Holdings and the Subsidiaries for such period;
provided, that Cash Interest Expense shall exclude any one time financing fees,
including those paid in connection with the Transactions, or upon entering into
a Permitted Receivables Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Intermediate
Holdings, any Borrower or any Subsidiary cash management services for
collections, treasury management services (including controlled disbursement,
overdraft, automated clearing house fund transfer services, return items and
interstate depository network services), any demand deposit, payroll, trust or
operating account relationships, commercial credit cards, merchant card,
purchase or debit cards, non-card e-payables services, and other cash management
services, including electronic funds transfer services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, Documentation
Agent, a Joint Lead Arranger, a Lender or an Affiliate of any such person, in
each case, in its capacity as a party to such Cash Management Agreement.

“CDOR Rate” shall mean for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps and Derivatives Association definitions, as modified and
amended from time to time, as of 10:00 a.m. Toronto local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest) plus (b) 0.10% per annum; provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit

 

13



--------------------------------------------------------------------------------

offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian Dollars for the
applicable Interest Period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit; or if such day is not a Business
Day, then as quoted by the Administrative Agent on the immediately preceding
Business Day.

“CDOR Rate Borrowing” shall mean a Borrowing comprised of CDOR Rate Loans.

“CDOR Rate Loan” shall mean a Loan denominated in Canadian Dollars made by the
Lenders to the Canadian Borrower which bears interest at a rate based on the
CDOR Rate.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Control” shall be deemed to occur if:

(a) at any time, (i) Intermediate Holdings shall fail to own, directly or
indirectly, beneficially and of record, 100.0% of the issued and outstanding
Equity Interests of any Borrower, (ii) a majority of the seats (other than
vacant seats) on the Board of Directors of Intermediate Holdings shall at any
time be occupied by persons who were neither (x) nominated by the Board of
Directors of Intermediate Holdings or a Permitted Holder, (y) appointed by
directors so nominated nor (z) appointed by a Permitted Holder or (iii) a
“Change in Control” (or similar event) shall occur under (x) any of the Notes,
(y) any Material Indebtedness secured by a Second-Priority Lien or (z) any
Permitted Refinancing Indebtedness in respect of any of the foregoing or in
respect of Indebtedness created hereunder or under the other Loan Documents (in
each case to the extent constituting Material Indebtedness);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Intermediate Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date), other than any combination of the Permitted Holders or any “group”
including any Permitted Holders, shall have acquired beneficial ownership of
35.0% or more on a fully diluted basis of the voting interest in Intermediate
Holding’s Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Equity Interests of Intermediate Holdings.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(a)(i), by any Lending Office of such Lender or by such Lender’s
or Issuing Bank’s holding company, if any) with any written request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or

 

14



--------------------------------------------------------------------------------

issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any equivalent European regulation, all interpretations and
applications thereof and any compliance by a Lender or Issuing Bank with any
request or directive relating thereto and (y) all requests, rules, guidelines or
directives promulgated under or in connection with, all interpretations and
applications of, and any compliance by a Lender or Issuing Bank with any request
or directive relating to International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law” but a Lender
shall only request payments from the Borrowers under Section 2.15 herein as a
result thereof to the extent such Lender makes the same request under comparable
credit agreements with other borrowers similarly situated to the Borrowers.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Tranche A Revolving
Facility Loans, Tranche B Revolving Facility Loans, Swingline Loans or Other
Revolving Facility Loans, if any; and (b) when used in respect of any
Commitment, whether such Commitment is in respect of a Tranche A Revolving
Facility Commitment, Tranche B Revolving Facility Commitment, Swingline
Commitment or an Other Revolving Facility Commitment, if any. Other Revolving
Facility Loans that have different terms and conditions (together with the
Commitments in respect thereof) shall be construed to be in different Classes.

“Closing Date” shall mean April 24, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all the “Collateral” or “Security Assets” (or equivalent
term) as defined in any Security Document and shall also include the Mortgaged
Properties and all other property that is subject to any Lien in favor of the
Administrative Agent or any Subagent for the benefit of the Lenders pursuant to
any Security Document.

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor (other than a Loan Party) in
possession of Inventory or Equipment, substantially in the form of Exhibit D or
another form reasonably acceptable to the Administrative Agent.

“Collateral Agent” shall mean the party acting as collateral agent (or
equivalent capacity) for the Secured Parties under the Security Documents. On
the Closing Date, the Collateral Agent is the same person as the Administrative
Agent. Unless the context otherwise requires, the term “Administrative Agent” as
used herein shall include the Collateral Agent, notwithstanding various specific
references to the Collateral Agent herein.

 

15



--------------------------------------------------------------------------------

“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to any
Collateral Agreement or any other Loan Documents.

“Collateral Agreements” shall mean (i) the Foreign Collateral Agreements and
(ii) the U.S. Collateral Agreement.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that (in each case subject to

Section 5.10(f)):

(a) on the Closing Date, the Administrative Agent shall have received (i) from
each Domestic Loan Party a counterpart of the U.S. Collateral Agreement, duly
executed and delivered on behalf of such person, (ii) from each Foreign Loan
Party, a counterpart of the applicable Foreign Collateral Agreement, duly
executed and delivered on behalf of such person, (iii) from each Loan Party, a
counterpart of the Guarantee Agreement, duly executed and delivered on behalf of
such person and (iv) from each Domestic Loan Party, a counterpart of the
First-Tier Subsidiary Pledge Agreement, duly executed and delivered on behalf of
such person;

(b) on the Closing Date, (i) the Administrative Agent shall have received a
pledge of all the issued and outstanding Equity Interests of (A) Intermediate
Holdings, (B) each Borrower and (C) each Wholly Owned Subsidiary owned on the
Closing Date directly by Holdings, Intermediate Holdings, any Borrower or any
Subsidiary Loan Party and listed on Schedule 1.01(b) (it being understood that
no more than 65% of the outstanding voting Equity Interests of any “first tier”
Foreign Subsidiary owned by a Domestic Loan Party or any “first tier” Qualified
CFC Holding Company owned by a Domestic Loan Party shall be pledged to secure
the Obligations of the Domestic Loan Parties) and (ii) in the case of
certificated Equity Interests required to be pledged pursuant to clause
(i) above, the Applicable Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Intermediate Holdings and each Subsidiary (other
than (a) intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Intermediate
Holdings and its Subsidiaries, (b) to the extent that a pledge of such
promissory note or instrument would violate applicable law and (c) the Japanese
Intercompany Note) that is owing to any Loan Party, if evidenced by a promissory
note or an instrument, shall have been pledged pursuant to the applicable
Collateral Agreement (or other applicable Security Document), and (ii) the
Applicable Agent shall have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(d) in the case of any person that becomes a Wholly Owned Subsidiary which is
also a Domestic Subsidiary (other than any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary) after the Closing Date, the Administrative
Agent shall have received a supplement to (i) the Guarantee Agreement, (ii) the
U.S. Collateral Agreement and (iii) First-Tier Subsidiary Pledge Agreement, in
each case in the form specified therein, duly executed and delivered on behalf
of such Domestic Subsidiary;

 

16



--------------------------------------------------------------------------------

(e) in the case of any person that becomes a Designated Foreign Subsidiary after
the Closing Date, the Administrative Agent shall have received, as promptly as
practicable following such event (i) a counterpart of the applicable Foreign
Collateral Agreement and (ii) a supplement to the Guarantee Agreement, in the
form specified therein, in each case duly executed and delivered on behalf of
such person;

(f) after the Closing Date, (i) all the outstanding Equity Interests (a) issued
or owned by any person that becomes a Loan Party or a Designated Foreign
Subsidiary after the Closing Date and (b) all the Equity Interests that are
acquired by a Loan Party after the Closing Date (including the Equity Interests
of any Special Purpose Receivables Subsidiary established after the Closing
Date), shall have been pledged pursuant to the applicable Security Document;
provided, that in no event shall more than 65% of the issued and outstanding
voting Equity Interests of any “first tier” Foreign Subsidiary or any “first
tier” Qualified CFC Holding Company directly owned by any Domestic Loan Party be
pledged to secure the Obligations of the Domestic Loan Parties and (ii) the
Applicable Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including UCC financing statements and other similar statements or
forms used in other relevant jurisdictions, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or the recording on the Closing Date or, with respect to
Collateral acquired after the Closing Date, concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) the Administrative Agent shall have received evidence of the insurance
required by the terms hereof;

(i) with respect to Mortgaged Properties, such documents, instruments and other
items set forth on paragraphs 1 and 2 of Schedule 5.10 to the extent required by
Section 5.10(g);

(j) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(k) after the Closing Date, the Administrative Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.

 

17



--------------------------------------------------------------------------------

“Collateral Audit” shall mean a collateral examination of the Accounts,
Inventory, accounts payable, books and records and the accounting systems,
policies and procedures of Intermediate Holdings and its Subsidiaries by the
Administrative Agent or by a third-party consultant reasonably satisfactory to
the Administrative Agent and Intermediate Holdings, the results of which shall
be in a form and prepared on a basis reasonably satisfactory to the
Administrative Agent.

“Collection Account” shall mean a deposit account or a securities account used
for the collection of proceeds of Accounts of a Loan Party organized in a
Borrowing Base Jurisdiction.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and any Incremental Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” shall mean the Commodities Exchange Act (7 U.S.C. §1
st. seq.), as amended from time to time, and any successor statute.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of Intermediate Holdings and the Subsidiaries
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(a) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (including all fees and expenses relating thereto)
including any (i) severance, relocation or other restructuring expenses, any
expenses related to any reconstruction, decommissioning or reconfiguration of
fixed assets for alternative uses and fees, expenses or charges relating to new
product lines, plant shutdown costs or acquisition integration costs, (ii) fees,
expenses or charges related to any offering of Equity Interests of Intermediate
Holdings or any Parent Entity, any Investment, acquisition or incurrence,
refinancing, amendment or modification of Indebtedness permitted to be incurred
or so refinanced, amended or modified, as the case may be, hereunder (in each
case, whether or not successful), including any such fees, expenses, charges or
change in control payments related to the Transactions, in each case, shall be
excluded,

(b) any net after-tax gain or loss from abandoned, closed or discontinued
operations and any net after-tax gain or loss on disposal of abandoned, closed
or discontinued operations shall be excluded,

 

18



--------------------------------------------------------------------------------

(c) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of Intermediate Holdings) shall be excluded,

(d) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,

(e) (i) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period and (ii) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
person in excess of the amounts included in clause (i),

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(g) any increase in amortization or depreciation or any non-cash charges or
other increase or reduction in Consolidated Net Income, in each case resulting
from purchase accounting shall be excluded,

(h) any non-cash impairment charges or non-cash charges resulting from the
amortization of intangibles, in each case arising pursuant to the application of
GAAP, shall be excluded,

(i) any non-cash expenses realized or resulting from grants and sales of stock,
stock option plans, employee benefit plans or post-employment benefit plans,
grants of stock appreciation or similar rights, stock options, restricted stock
grants or other rights of such person or any of its subsidiaries shall be
excluded,

(j) (1) to the extent covered by insurance and actually reimbursed, or, so long
as such person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (2) amounts estimated in
good faith to be received from insurance (determined after consultation with the
Administrative Agent) in respect of lost revenues or earnings relating to
liability or casualty events or business interruption shall be included (with a
deduction (x) for amounts actually received up to such estimated amount to the
extent included in Net Income in a future period and (y) for amounts so added
back to the extent not so received within 365 days),

(k) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded,

 

19



--------------------------------------------------------------------------------

(l) non-cash charges for deferred tax asset valuation allowances shall be
excluded, and

(m) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Financial Accounting Standard 52 shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Intermediate Holdings and the consolidated Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of
Intermediate Holdings as of such date and calculated on a Pro Forma Basis for
any asset acquisition or disposition by Intermediate Holdings or a Subsidiary.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” shall have meanings correlative thereto.

“Controlled Account” shall have the meaning assigned to such term in
Section 5.12(a).

“Corresponding Debt” shall have the meaning assigned to such term in
Section 8.17(b).

“Credit Event” shall have the meaning assigned to such term in Section 4.01(a).

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Custodian” shall have the meaning assigned to such term in Section 8.18.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, the United Kingdom’s
Insolvency Act 1986, the Council of the European Union Regulation 1346/2000/EC
on insolvency proceedings, the German insolvency code (Insolvenzordnung), the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, in each case as amended,
including any corporate law of any jurisdiction which may be used by a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case (other
than for the laws of Canada or any province or territory thereto), shall exclude
any part of such laws, rules or regulations which relate solely to any solvent
reorganization or solvent restructuring process).

 

20



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.21, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified Intermediate Holdings, the
Administrative Agent, the Swingline Lender or any Issuing Bank in writing, or
has made a public statement to the effect, that it does not intend to comply
with its funding obligations hereunder, (c) has failed, within three Business
Days after written request by the Administrative Agent or Intermediate Holdings,
acting in good faith, to confirm in writing to the Administrative Agent and
Intermediate Holdings that it will comply with its prospective funding
obligations and is financially able to meet such obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Intermediate Holdings) or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, provisional liquidator, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
provincial or federal regulatory authority acting in such a capacity in the
applicable jurisdiction or (iii) in the good faith determination of the
Administrative Agent, has taken any action in furtherance of , or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21) upon delivery of written notice of such determination
to Intermediate Holdings, each Issuing Bank, the Swingline Lender and each
Lender.

“Designated Foreign Subsidiary” shall mean each Wholly Owned Subsidiary which is
a Foreign Subsidiary and is organized or incorporated in a Borrowing Base
Jurisdiction.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Intermediate Holdings or one of its Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of Unrestricted Cash received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

 

21



--------------------------------------------------------------------------------

“Designated Secured Cash Management Agreement” shall have the meaning assigned
to such term in the U.S. Collateral Agreement, the Obligations under which are
of equal priority with the Loans in the payment waterfall under the Security
Documents.

“Designated Secured Hedge Agreement” shall have the meaning assigned to such
term in the U.S. Collateral Agreement, the Obligations under which are of equal
priority with the Loans in the payment waterfall under the Security Documents.

“Dilution Factors” shall mean, without duplication, for any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits recorded to reduce
accounts receivable by the applicable Loan Parties in a manner consistent with
current accounting practices of such Loan Parties.

“Dilution Ratio” shall mean, on any date, (a) the ratio (expressed as a
percentage) equal to (i) the aggregate amount of the applicable Dilution Factors
for the Test Period divided by (ii) total gross invoiced amount of Eligible
Receivables for the Test Period minus (b) 5.0%; provided, that if, on any date,
the Dilution Ratio is less than 0%, the Dilution Reserve on such date shall
deemed to be zero.

“Dilution Reserve” shall mean, on any date, the applicable Dilution Ratio
multiplied by the Eligible Receivables of the applicable Borrowing Base on such
date.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which such Equity Interests are convertible or
for which such Equity Interests are redeemable or exchangeable), or upon the
happening of any event or condition (a) mature or are mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Loan Document Obligations that are accrued and payable
and the termination of the Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provide for the scheduled payments of dividends in cash, or (d) are
or become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is ninety-one (91) days after the latest Maturity Date then in effect
at the time of issuance of such Equity Interests (without regard to the proviso
to clause (a) of the definition of “Maturity Date” or any similar qualification
to the maturity date of any Other Revolving Facility Loan); provided, however,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of
Intermediate Holdings or its Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Stock solely because
they may be required to be repurchased by Intermediate Holdings in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

22



--------------------------------------------------------------------------------

“Documentation Agent” shall mean, collectively, JPMorgan Chase Bank. N.A.,
Citigroup Global Markets Inc., Credit Suisse AG, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and UBS Securities LLC.

“Domestic Loan Party” shall mean any Loan Party that is not a Foreign Loan
Party.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a Qualified CFC Holding Company.

“Dominion Account” shall have the meaning assigned to such term in
Section 5.12(b).

“EBITDA” shall mean, with respect to Intermediate Holdings and the Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of
Intermediate Holdings and the Subsidiaries for such period plus (a) the sum of
(in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (vii) of this clause (a) reduced such
Consolidated Net Income (and were not excluded therefrom) for the respective
period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of Intermediate
Holdings and the Subsidiaries for such period, including state, franchise and
similar taxes,

(ii) Interest Expense of Intermediate Holdings and the Subsidiaries for such
period (net of interest income of Intermediate Holdings and its Subsidiaries for
such period),

(iii) depreciation and amortization expenses of Intermediate Holdings and the
Subsidiaries for such period,

(iv) business optimization expenses and other restructuring charges (which, for
the avoidance of doubt, shall include the effect of inventory optimization
programs, plant closure, retention, severance, systems establishment costs and
excess pension charges); provided, that with respect to each business
optimization expense or other restructuring charge, Intermediate Holdings shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense or charge,

(v) any other non-cash charges; provided, that, for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made,

(vi) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliates (or any
accruals related to such fees and related expenses) during such period in
compliance with Section 6.07(b)(xiv), and

(vii) non-operating expenses.

 

23



--------------------------------------------------------------------------------

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of Intermediate Holdings and the Subsidiaries
for such period (but excluding any such items (x) in respect of which cash was
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period).

“Eligibility Adjustment Principles” shall mean, if any Account, Inventory or
Equipment at any time ceases to be Eligible Receivable, Eligible Inventory or
Eligible Machinery and Equipment, as applicable, then such Account, Inventory or
Equipment shall promptly be excluded from the calculation of any Borrowing Base;
provided, however, that if any Account, Inventory or Equipment ceases to be
Eligible Receivable, Eligible Inventory or Eligible Machinery and Equipment, as
applicable, because of the adjustment of or imposition of new exclusionary
criteria pursuant to the succeeding paragraph, the Administrative Agent will not
require exclusion of such Account, Inventory or Equipment from the applicable
Borrowing Base until five (5) Business Days following the date on which the
Administrative Agent gives notice to Intermediate Holdings of such
ineligibility.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth in
the definitions of Eligible Receivables, Eligible Inventory and Eligible
Machinery and Equipment and to establish new criteria in each case in its
Reasonable Credit Judgment (based on an analysis of material facts or events
first occurring, or first discovered by the Administrative Agent, after the
Closing Date), subject to the approval of Super Majority Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available than would have been available based upon the criteria in effect on
the Closing Date. The Administrative Agent acknowledges that as of the Closing
Date it does not know of any circumstance or condition with respect to the
Accounts, Inventory or Equipment that would require the adjustment of any (or
imposition of any new) exclusionary criteria set forth in the definitions of
Eligible Receivables, Eligible Inventory and Eligible Machinery and Equipment.

Any determination by the Administrative Agent in respect of any Borrowing Base
shall be based on the Administrative Agent’s Reasonable Credit Judgment. The
parties understand that the exclusionary criteria in the definitions of Eligible
Receivables, Eligible Inventory, Eligible Machinery and Equipment, any Reserves
that may be imposed as provided herein, any deductions or other adjustments to
determine “lower of cost and market value,” factors considered in the
calculation of Net Orderly Liquidation Value, Net Orderly Liquidation Value
In-Place, any Dilution Factors and the calculation of the Dilution Reserve all
have the effect of reducing the applicable Borrowing Bases, and, accordingly,
whether or not any provisions hereof so state, all of the foregoing shall be
determined without duplication so as not to result in multiple reductions in any
Borrowing Base for the same facts or circumstances.

 

24



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean all Inventory of the applicable Loan Parties
that constitutes Collateral in which the Collateral Agent has a Perfected
Security Interest; provided, however, that Inventory shall not be “Eligible
Inventory” if any of the following shall be true with respect to such Inventory:

(a) such Inventory is not raw materials, work in process or finished goods;
provided, that there shall be no duplication with regard to any raw materials
that have been moved into work in process or finished good category but not
removed from raw materials on record; or

(b) such Inventory is not in good, useable and saleable condition; or

(c) such Inventory is slow-moving, obsolete, defective or unmerchantable; or

(d) with respect to Inventory constituting finished goods, such Inventory is not
of a type held for sale by the applicable Loan Party in the ordinary course of
business; or

(e) such Inventory is held on consignment; or

(f) such Inventory for which the standard cost is higher than its recent
purchase price (but only with respect to such purchase price variance); or

(g) such Inventory with respect to which such Loan Party’s selling price of such
Inventory to third parties is less than such Loan Party’s actual costs to
manufacture such Inventory (but only with respect to such difference); or

(h) such Inventory is manufactured, assembled or otherwise produced in violation
of the Fair Labor Standards Act where applicable and subject to the “hot goods”
provisions contained in Title 25 U.S.C. 215(a)(i); or

(i) such Inventory is not covered by casualty insurance required by this
Agreement; or

(j) a customer has taken possession of such Inventory; or

(k) such Inventory does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or

(l) such Inventory does not conform in all material respects to any covenants,
warranties and representations set forth in this Agreement; or

(m) such Inventory is located in a public warehouse or tolling facilities, in
possession of a bailee or in a facility leased by such Loan Party; provided that
such Inventory will be Eligible Inventory if the Collateral Agent has received a
Collateral Access Agreement or such other documentation reasonably satisfactory
to the Administrative Agent with respect to the location of such Inventory (and,
if no such Collateral Access Agreement or such other documentation has been
received with respect to such location, such Inventory will nevertheless be
Eligible Inventory but the Administrative Agent may impose Reserves consisting
of amounts owed related to rent, tolling or other processing services and
payable by such Loan Party with respect to such Inventory or facility); or

 

25



--------------------------------------------------------------------------------

(n) such Inventory is located outside of a Borrowing Base Jurisdiction (other
than Inventory which is in transit between Borrowing Base Jurisdictions and, if
reasonably requested by the Administrative Agent, subject to the possession by
the Administrative Agent of applicable bills of lading or other documents in
form and substance reasonably acceptable to the Administrative Agent with
respect to such Inventory in transit); or

(o) such Inventory constitutes operating supplies, packaging or shipping
materials, cartons, repair parts, labels, mandrels, tooling item or
miscellaneous spare parts or other such materials not considered for sale in the
ordinary course of business; or

(p) such Inventory is subject to the intellectual property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Administrative Agent determines, in its Reasonable Credit Judgment, that upon an
Event of Default such Inventory could be liquidated without assistance or
interference from, or the payment of money to, such third party; or

(q) such Inventory is commingled with the Inventory of a third party; provided,
that any Inventory constituting methanol and actually purchased by the Germany
Silicone Borrower shall be Eligible Inventory (for the avoidance of doubt, any
accounting adjustment made by the Germany Silicone Borrower to reflect
commingled Inventory not owned by the Germany Silicone Borrower shall not be
Eligible Inventory); or

(r) such Inventory is reserved against by such Loan Party related to shrink; or

(s) such Inventory is sold from Intermediate Holdings or any Subsidiary to
Intermediate Holdings or any other Subsidiary, but only to the extent of the
profit recorded in relation to such sale.

“Eligible Machinery and Equipment” shall mean all Equipment of any applicable
Loan Parties that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest; provided, however, that Equipment shall not be
“Eligible Machinery and Equipment” if any of the following shall be true with
respect to such Equipment:

(a) such Loan Party does not have good, valid and marketable title to such
Equipment; or

(b) such Equipment is located outside an Eligible Machinery and Equipment
Jurisdiction; or

(c) such Equipment is located in a public warehouse or tolling facilities, in
possession of a bailee or in a facility leased by such Loan Party; provided that
such Equipment will be Eligible Machinery and Equipment if the Collateral Agent
has received a Collateral Access Agreement or such other documentation
reasonably satisfactory to the Administrative Agent with respect to the location
of such Equipment (and, if no such Collateral Access Agreement or such other
documentation has been received with respect to such location, such Equipment
will nevertheless be Eligible Machinery and Equipment but the Administrative
Agent may impose Rent Reserves with respect to such location); or

 

26



--------------------------------------------------------------------------------

(d) such Equipment is obsolete, unmerchantable or is not in good working
condition; or

(e) such Equipment is damaged or defective and is not repairable; or

(f) such Equipment is located at an outside repair facility (unless payables in
respect thereof are reserved); or

(g) such Equipment does not conform in all material respects to any covenants,
warranties and representations set forth in this Agreement; or

(h) such Equipment does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or

(i) such Equipment is not covered by casualty insurance required by this
Agreement; or

(j) such Equipment is owned by a Loan Party organized in England and Wales and
events set forth in Section 7.01(h), (i) or (j) with respect to such Loan Party
have occurred; provided that 60 days in Section 7.01(h) or (j) shall be 14 days
for the purpose of this definition; or

(k) such Equipment is owned by a Loan Party organized in England and Wales and
such Loan Party is an employer (for the purposes of Section 38 to 51 of the
United Kingdom’s Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom’s
Pension Schemes Act 1993) or “connected” with or an “associate” of (as those
terms are used in Sections 38 or 43 of the United Kingdom’s Pensions Act 2004)
such an employer.

“Eligible Machinery and Equipment Jurisdiction” shall mean Canada, England and
Wales, Germany and the Netherlands.

“Eligible Receivables” shall mean the gross outstanding balance of each Account
of the applicable Loan Parties that constitutes Collateral in which the
Collateral Agent has a Perfected Security Interest; provided, however, that an
Account shall not be an “Eligible Receivable” if any of the following shall be
true with respect to such Account:

(a) such Account arises out of a sale made or services rendered by the
applicable Loan Party to a direct or indirect parent or Subsidiary of such Loan
Party (it being understood that Momentive Specialty Chemicals Holdings LLC and
its subsidiaries shall not be deemed to be a direct or indirect parent or
Subsidiary of a Loan Party to the extent the sale to which such Account related
was undertaken on arm’s length commercial terms); or

(b) (i) such Account remains unpaid for more than 60 days after the original due
date shown on the invoice, (ii) such Account remains unpaid for more than 120
days after the original invoice date or (iii) such Account has been written off
the books of the applicable Loan Party or has otherwise been designated as
uncollectible; provided, that in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder such amount shall be the gross amount
due in respect of the applicable Accounts without giving effect to any net
credit balances; or

 

27



--------------------------------------------------------------------------------

(c) 50.0% or more of the outstanding Accounts owing from the Account Debtor have
become, in accordance with the provisions of clause (b) above, ineligible; or

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or

(e) the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of any applicable Loan Party (but only to the extent
that such Affiliate has contractual rights of offset and to the extent of such
applicable offset) unless such Account Debtor has executed a no-offset letter in
a form reasonably satisfactory to the Collateral Agent; or

(f) excluding Accounts subject to clause (e) hereof, such Account is subject to
any deduction, offset, counterclaim, deposit, discount, allowance, rebate,
credit, return privilege, exchange rate adjustment, other adjustments or other
conditions other than volume sales discounts given in the ordinary course of
business of the applicable Loan Party; provided, however, that such Account
shall be ineligible pursuant to this clause (f) only to the extent of such
deduction, offset, counterclaim, deposit, discount, allowance, rebate, credit,
return privilege, exchange rate adjustment, other adjustment, or other
condition; or

(g) the Account Debtor on such Account has then currently (i) commenced a
voluntary case under any Debtor Relief Law or has taken any action, legal
proceeding or other step in relation to its winding-up, dissolution,
administration or reorganization, (ii) made an assignment, composition or
arrangement for the benefit of its creditors generally, (iii) had filed against
it any petition or other application for relief under any Debtor Relief Law, or
(iv) has failed, suspended business, or consented to or suffered a receiver,
trustee, liquidator, custodian, administrator receiver or manager,
administrative receiver, interim receiver, sheriff, monitor, sequestrator or
similar officer or fiduciary to be appointed for it or for all or a significant
portion of its assets or affairs, unless (A) such Account Debtor (x) is a
debtor-in-possession in a case then pending under U.S. Bankruptcy Code or under
any other Debtor Relief Law, (y) has received “debtor in possession” financing
reasonably satisfactory to the Administrative Agent and (z) otherwise satisfies
each of the requirements set forth in the definition of “Eligible Receivables”
or (B) such Accounts are fully covered by credit insurance, letters of credit or
other sufficient third party credit support reasonably acceptable to the
Administrative Agent, or are otherwise deemed by the Administrative Agent not to
pose an unreasonable risk of non-collectability; or

(h) such Account arises from a sale made or services rendered to an Account
Debtor that is headquartered or organized in a jurisdiction that is not an
Eligible Receivables Jurisdiction which (along with other similar Accounts)
exceeds $25.0 million after the application of the applicable advance rate
(which $25.0 million shall be allocated, first, to the U.S. Borrowing Base and,
second, to all other Borrowing Bases on a pro rata basis) in the aggregate for
all such Account Debtors (but only in the amount of such excess), unless backed
by a letter of credit, credit insurance, guaranty, acceptance or similar terms
acceptable to the Administrative Agent in its Reasonable Credit Judgment; or

 

28



--------------------------------------------------------------------------------

(i) (A) such Account arises from a sale to the Account Debtor on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or any other repurchase or return basis; or (B) such Account is subject to a
reserve established by the applicable Loan Party for potential returns or
refunds, to the extent of such reserve; or

(j) such Account is reissued in respect of partial payment, including, without
limitation, debit memos and charge backs (it being understood that this clause
(j) shall only apply with respect to, and to the extent of, such partial
payment); or

(k) with respect to such Account an invoice has not been sent to the applicable
Account Debtor; or

(l) to the extent constituting the obligation of an Account Debtor in respect of
commissions, interest, service or similar charges or fees; or

(m) the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Loan Party assigns its right to payment of such Account to the
Collateral Agent, in a manner satisfactory to the Administrative Agent, in its
Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended, or complies with any
similar applicable state or local law as the Administrative Agent may require;
or

(n) the goods giving rise to such Account have not been delivered to (or
delivered but title has not passed) or accepted by the Account Debtor or the
services giving rise to such Account have not been performed by the applicable
Loan Party and accepted by the Account Debtor or such Account otherwise does not
represent a final sale by the applicable Borrower or the applicable Subsidiary
in the ordinary course of business; or

(o) such Account is evidenced by chattel paper, note payable or an instrument of
any kind, or has been reduced to judgment; or

(p) the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States of America or any state or local
government of the United States of America); or

(q) such Account is owing by an Account Debtor to the extent that the total
Accounts of such Account Debtor to the applicable Loan Parties represent more
than 15.0% (or in the case of an Account Debtor with a rating of Baa3 (or
higher) according to Moody’s and BBB- (or higher) according to S&P, 20.0%) of
the Eligible Receivables included in the Global Borrowing Base at such time, but
only to the extent of such excess; or

(r) such Account is not in material compliance with all applicable laws and
regulations; or

 

29



--------------------------------------------------------------------------------

(s) as to which the contract or agreement underlying such Account is governed by
(or, if no law is expressed therein, is deemed to be governed by) the laws of
any jurisdiction other than any Eligible Receivables Jurisdiction (unless such
Account is otherwise an Eligible Receivable pursuant to (and up to the $25.0
million threshold specified in) clause (h) above); or

(t) if such Account is owed in any currency other than U.S. Dollars and a Loan
Party has recorded a foreign exchange revaluation accrual with respect to such
Accounts, then an amount equal to such foreign exchange revaluation accrual.

“Eligible Receivables Jurisdiction” shall mean any of Austria, Belgium, Canada,
Denmark, England and Wales, Finland, France, Germany, Ireland, Italy,
Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and
the United States of America.

“EMU Legislation” shall mean the legislative measures of the European Union
relating to Economic and Monetary Union.

“English Loan Parties” shall mean any Subsidiary of Intermediate Holdings
incorporated or organized under the laws of England and Wales that is or
hereafter becomes a party to the Guarantee Agreement.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders-in-council, orders, decrees,
treaties, directives, judgments or legally binding agreements promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equipment” shall mean all machinery, apparatus, equipment, fittings, furniture,
motor vehicles, and other fixed assets owned by any Loan Party and used or held
for sale by such Loan Party in the ordinary course of its business, whether now
owned or hereafter acquired by a Loan Party and wherever located, and all parts,
accessories and special tools and all increases and accessions thereto and
substitutions and replacements therefore.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing, but excluding convertible debt securities.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated
thereunder.

 

30



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Intermediate Holdings or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, or, prior to the effectiveness of the Pension Act, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA as in effect prior to the
effectiveness of the Pension Act); (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the incurrence by Intermediate Holdings, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) a determination that any Plan
is, or is expected to be, in “at-risk” status (within the meaning of Section 303
of ERISA or Section 430 of the Code); (f) the receipt by Intermediate Holdings,
a Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (g) the incurrence by
Intermediate Holdings, a Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by Intermediate Holdings, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from
Intermediate Holdings, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), in “reorganization” (within the meaning of
Section 4241 of ERISA), or in “endangered” or “critical status “ (within the
meaning of Section 305 of ERISA or Section 432 of the Code); (i) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA.

“euro” shall mean the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“EURO LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
denominated in euro, for any Interest Period, the offered rate for deposits in
euros in the European interbank market for the relevant Interest Period that is
determined by the Banking Federation of the European Union, and displayed on the
appropriate page of the Telerate Screen, at or about 11:00 am (Brussels time) on
the relevant quotation date for the delivery of euros on the first day of the
relevant Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“EURO LIBO Rate”

 

31



--------------------------------------------------------------------------------

shall be the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in euro are offered for
a maturity comparable to such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Euro Swingline Loan” shall mean a Swingline Loan denominated in euro and made
to a German Borrower or the Canadian Borrower pursuant to Section 2.04.

“Euro Swingline Rate” shall mean, with respect to any Euro Swingline Loan, for
any day, a rate per annum equal to such rate as the Swingline Lender shall
determine adequately reflects the costs to the Swingline Lender of making or
maintaining such Euro Swingline Loan on such day.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Availability” shall mean, at any time, an amount equal to the lesser of
(a) the Aggregate Revolving Facility Commitments at such time minus the
Aggregate Revolving Facility Exposure at such time and (b) the Global Borrowing
Base at such time minus the Aggregate Revolving Facility Exposure at such time.
If the Aggregate Revolving Facility Exposure is equal to or greater than the
Aggregate Revolving Facility Commitments or the Global Borrowing Base (or the
Aggregate Revolving Facility Commitments have been terminated), Excess
Availability is zero.

“Excluded Accounts” shall have the meaning assigned to such term in
Section 5.12(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(f).

“Excluded Swap Obligation” shall mean (as such definition may be modified from
time to time as agreed by Intermediate Holdings and the Administrative Agent),
with respect to any Guarantor, any Swap Obligation, if, and to the extent that,
all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the Guarantee
of (or grant of such security interest by, as

 

32



--------------------------------------------------------------------------------

applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) any income Taxes
imposed on (or measured by) its net income (or franchise Taxes imposed in lieu
of net income Taxes) by the United States of America, the Federal Republic of
Germany or Canada (or any political subdivision, state or locality of any of
them) or the jurisdiction under the laws of which such recipient is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or any other jurisdiction as a result
of such recipient engaging in a trade or business in (or being resident in) such
jurisdiction for Tax purposes (provided that no such person shall be deemed to
be located or engaged in a trade or business in any jurisdiction solely as a
result of otherwise being a party under this Agreement or any other Loan
Document), (b) any branch profits Tax or any similar Tax that is imposed by any
jurisdiction described in clause (a) above, and any Taxes imposed by the Federal
Republic of Germany on a Lender on the basis of sec. 50a para. 7 German Income
Tax Act by way of deduction at the source of the relevant income if such
withholding Tax assessment is caused by the Lender’s failure to comply with its
Tax obligations in Germany (such Lender being obliged to declare in good faith
and on the basis of reasonable inquiries if it has complied with its Tax
obligations), (c) in the case of a Lender, any withholding Tax that (x) is in
effect and would apply to amounts payable under the Loan Documents to a Lender
at the time such Lender becomes a party to such Loan to such Borrower (other
than pursuant to an assignment request by the Borrower under Section 2.19), or
designates a new lending office (or, in the case of Taxes that would be payable
on the basis of the Loans being secured by German real estate (for the avoidance
of doubt, including such Taxes imposed on the basis of Section 50a para 7 German
Income Tax Act), notwithstanding that no Loans will be secured by German real
estate as of the Closing Date, and whether or not any Loans are secured by
German real estate at the time such Lender becomes a party to such Loan, any
such Tax that is in effect and would apply to amounts payable hereunder to such
Lender at the later of (i) the time such Lender becomes a party to such Loan to
such Borrower (or designates a new lending office) or (ii) the time such Loan is
secured by such German real estate), except to the extent that the assignor to
such Lender in the case of an assignment or the Lender in the case of a
designation of a new lending office (for the absence of doubt, other than the
lending office at the time such Lender becomes a party to such Loan) was
entitled, at the time of such assignment or designation of a new lending office,
respectively, to receive additional amounts from a Loan Party with respect to
any withholding Tax pursuant to Section 2.17(a) or Section 2.17(c) or (y) is
attributable to such Lender’s failure to comply with Section 2.17(f) or (g) and
(d) any U.S. federal withholding Tax imposed under FATCA.

“Executive Order” shall have the meaning assigned to such term in
Section 3.27(a).

“Existing Credit Facility Agreement” shall mean that amended and restated credit
agreement, dated as of February 10, 2011, by and among Holdings, Intermediate
Holdings, the U.S. Borrower, the Germany Silicone Borrower, lenders party
thereto, JPMCB, as administrative agent and any other persons party thereto from
time to time (as amended and modified from time to time heretofore).

 

33



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean those Letters of Credit issued and
outstanding as of the Closing Date and set forth on Schedule 1.01(d).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.20(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

“Facility Termination Event” shall have the meaning assigned to such term in
Section 2.05(k).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.0%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person and in the case of a Foreign Loan Party, shall also mean each person
performing similar duties as the foregoing (including any director of a Foreign
Loan Party).

“Financial Performance Covenant” shall mean the covenant of Intermediate
Holdings and its Subsidiaries set forth in Section 6.10.

“First Lien Notes” shall mean Intermediate Holdings’s 8.875% First-Priority
Senior Secured Notes due 2020, issued by MPM Escrow LLC and MPM Finance Escrow
Corp. pursuant to the First Lien Notes Indenture and assumed by Intermediate
Holdings pursuant to a

 

34



--------------------------------------------------------------------------------

supplemental indenture dated as of November 16, 2012 and any notes issued by
Intermediate Holdings in exchange for, and as contemplated by, the First Lien
Notes Indenture and the related registration rights agreement with substantially
identical terms as the First Lien Notes.

“First Lien Notes Indenture” shall mean the Indenture dated as of October 25,
2012 under which the First Lien Notes were issued, among MPM Escrow LLC and MPM
Finance Escrow Corp., MPM Topco LLC and the trustee named therein from time to
time, as in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“First-Tier Subsidiary Pledge Agreement” shall mean the First Tier Subsidiary
Pledge Agreement, dated as of the date hereof, among the Domestic Loan Parties
and the Collateral Agent, as amended, restated, supplemented or otherwise
modified from time to time.

“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a)(i) EBITDA
for the most recent period of four consecutive fiscal quarters of Intermediate
Holdings for which financial statements are available minus (ii) non-financed
Capital Expenditures of Intermediate Holdings and its Subsidiaries during such
period (for the avoidance of doubt, any Capital Expenditures financed by
proceeds of the Loans shall be considered non-financed Capital Expenditures)
minus (iii) cash taxes paid during such period to (b) the sum of (i) scheduled
principal payments required to be made during such period in respect of
Indebtedness for borrowed money or Indebtedness consisting of Capital Lease
Obligations plus (ii) the Cash Interest Expense for such period plus
(iii) Restricted Payments pursuant to Sections 6.06(h) or (i), in each case to
the extent paid by Intermediate Holdings in cash during such period, all
determined for Intermediate Holdings and the Subsidiaries on a consolidated
basis in accordance with GAAP; provided, that the Fixed Charge Coverage Ratio
shall be determined for the relevant Test Period on a Pro Forma Basis.

“Foreign Collateral Agreement” shall mean one or more security agreements,
charges, hypothecs, mortgages or pledges with respect to the Collateral (other
than Pledged Collateral or Collateral that is subject to a Mortgage) of a
Foreign Subsidiary Loan Party, including but not limited to the German
Collateral Documents, each in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Currency” shall mean (a) in the case of Letters of Credit, any currency
reasonably acceptable to the Administrative Agent and the Issuing Bank and
(b) otherwise, euro, Canadian Dollars, Sterling and Swiss francs.

“Foreign Currency Letter of Credit” shall mean any Letter of Credit denominated
in a Foreign Currency.

“Foreign Lender” shall mean any Lender (a)(i) that is not disregarded for U.S.
federal income tax purposes and (ii) that is organized under the laws of any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia or (b)(i) that is disregarded for U.S. federal income tax
purposes and (ii) whose owner for U.S. federal income tax purposes is organized
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

35



--------------------------------------------------------------------------------

“Foreign Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
any German Borrower or the Canadian Borrower.

“Foreign Loan Party” shall mean any Loan Party that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Official” shall mean an officer or employee of a government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization, or any political party,
party official, or candidate thereof. Foreign Official also includes officers,
employees, representatives, or agents of any entity owned or controlled directly
or indirectly by a government, including through ownership by a sovereign wealth
fund.

“Foreign Pension Plan” shall mean any pension plan, pension undertaking,
supplemental pension, retirement savings or other retirement income plan,
obligation or arrangement of any kind that is not subject to the laws of the
United States of America and that is established, maintained or contributed to
by Intermediate Holdings or any of its Subsidiaries or in respect of which
Intermediate Holdings or any of its Subsidiaries has any liability, obligation
or contingent liability.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized, constituted or amalgamated under the laws of any jurisdiction other
than the United States of America, any State thereof or the District of
Columbia.

“Foreign Subsidiary Loan Party” shall mean any Subsidiary Loan Party that is a
Foreign Subsidiary.

“Fund” shall mean Apollo Management VI, L.P.

“Fund Affiliates” shall mean (i) each Affiliate of the Fund (together with the
Fund, the “Apollo Sponsors”), (ii) any individual who is a partner or employee
of Apollo Management, L.P., Apollo Management IV, L.P. or Apollo Management V,
L.P. and (iii) any person that forms a group (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act, or any successor provision) with any Apollo
Sponsor, provided, in the case of this clause (iii), that any Apollo Sponsor
(x) owns a majority of the voting power and (y) controls a majority of the Board
of Directors of Intermediate Holdings.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02(b); provided that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02 to a Foreign
Subsidiary (and not as a consolidated Subsidiary of Intermediate Holdings) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 

36



--------------------------------------------------------------------------------

“German Borrower” shall mean Germany Silicone Borrower or Germany Quartz
Borrower, as the case may be.

“German Collateral Document” shall mean, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any German Loan Party or any person who
is the holder of Equity Interests in any German Loan Party in favor of the
Collateral Agent and/or the Secured Parties, and any other pledge agreement,
security agreement or other agreement entered into pursuant to the terms of the
Loan Documents that is governed by the laws of Germany, securing the
Obligations, in each case in form and substance reasonably satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.

“German Loan Parties” shall mean, the German Borrowers and each other Subsidiary
of Intermediate Holdings organized under the laws of Germany, that is or
hereafter becomes a party to the Guarantee Agreement.

“German Payable Audit” shall mean an audit performed by the Administrative Agent
with respect to accounts payable of any German Borrower and any related
Retention of Title Reserves.

“German Review Trigger Event” shall occur at any time that Excess Availability
is less than the greater of (a) 25.0% of the lesser of (i) the Aggregate
Revolving Facility Commitments at such time and (ii) the Global Borrowing Base
at such time and (b) $54.0 million. Once occurred, a German Review Trigger Event
shall be deemed to be continuing until such time as the Excess Availability is
equal to or greater than the greater of (a) 25.0% of the lesser of (i) the
Aggregate Revolving Facility Commitments at such time and (ii) the Global
Borrowing Base at such time and (b) $54.0 million for fifteen (15) consecutive
days.

“German Revolving Facility Exposure” shall mean, at any time, with respect to
any German Borrower, that portion of the Aggregate Revolving Facility Exposure
comprising (a) aggregate Revolving Facility Loans borrowed by such German
Borrower, (b) Swingline Exposure to such German Borrower and (c) Revolving L/C
Exposure to such German Borrower.

“German Sublimit” shall have the meaning assigned to such term in
Section 2.01(a).

“Germany Quartz Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

37



--------------------------------------------------------------------------------

“Germany Quartz Borrowing Base” shall mean, with respect to the Germany Quartz
Borrower at any time, subject to the Eligibility Adjustment Principles and
Borrowing Base Acquisition Adjustment Principles, the amount (expressed as a
U.S. Dollar Equivalent amount) equal to:

(a) the sum of:

(i) in the case of Eligible Receivables, the product of (A) 90.0% multiplied by
(B) the difference of (x) the face amount in U.S. Dollars of all Eligible
Receivables of the Germany Quartz Borrower minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

(ii) in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of the Germany Quartz Borrower (valued, for each class of
such Eligible Inventory, at the lower of cost and market on a first in, first
out basis) consisting of each class of such Eligible Inventory at such time and
(B) 90.0% of Net Orderly Liquidation Value of such Eligible Inventory of the
Germany Quartz Borrower constituting each class of Eligible Inventory at such
time; and

(iii) in the case of Eligible Machinery and Equipment, the lesser of (A) 80.0%
of the Net Orderly Liquidation Value In-Place of the Eligible Machinery and
Equipment of the Germany Quartz Borrower and (B) such amount which would not
cause the amount of the Eligible Machinery and Equipment under the Global
Borrowing Base to exceed $50.0 million (or, after the consummation of the
Specific Refinancing Transaction, $25.0 million);

minus

(b) any applicable Reserve then in effect to the extent applicable to the
Germany Quartz Borrower or such Eligible Receivables, Eligible Inventory or
Eligible Machinery and Equipment.

Notwithstanding anything to the contrary, with respect to Equipment owned by any
Loan Parties (other than Domestic Loan Parties and the Germany Silicone
Borrower) in any Eligible Machinery and Equipment Jurisdiction, to the extent
such Equipment has not been appraised on or prior to the Closing Date, such
Equipment will be deemed Eligible Machinery and Equipment and will be included
in an aggregate amount of up to $5.0 million in the Additional M&E Borrowing
Base, the Canadian Borrowing Base or the Germany Quartz Borrowing Base, as
applicable, until the first Updated Appraisal after the Closing Date that
includes such Equipment (it being understood and agreed that the net book value
of such Equipment as of the Closing Date is at least $10.0 million).

The specified percentages set forth in this definition will not be reduced
without the consent of Intermediate Holdings and the Germany Quartz Borrower.
Under no circumstance shall the aggregate sum of the Germany Silicone Borrowing
Base and the Germany Quartz Borrowing Base constitute more than the greater of
(i) 50.0% of the Aggregate Revolving Facility Commitments and (ii) 50.0% of the
Global Borrowing Base (calculated prior to giving effect to such limitation).

 

38



--------------------------------------------------------------------------------

“Germany Silicone Availability” shall mean the sum of the Germany Silicone
Borrowing Base, the Canadian Borrowing Base, the U.S. Borrowing Base and the
Additional M&E Borrowing Base.

“Germany Silicone Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Germany Silicone Borrowing Base” shall mean, with respect to the Germany
Silicone Borrower at any time, subject to the Eligibility Adjustment Principles
and Borrowing Base Acquisition Adjustment Principles, the amount (expressed as a
U.S. Dollar Equivalent amount) equal to:

(a) the sum of:

(i) in the case of Eligible Receivables, the product of (A) 90.0% multiplied by
(B) the difference of (x) the face amount in U.S. Dollars of all Eligible
Receivables of the Germany Silicone Borrower minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

(ii) in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of the Germany Silicone Borrower (valued, for each class of
such Eligible Inventory, at the lower of cost and market on a first in, first
out basis) consisting of each class of such Eligible Inventory at such time and
(B) 90.0% of Net Orderly Liquidation Value of such Eligible Inventory of the
Germany Silicone Borrower constituting each class of Eligible Inventory at such
time; and

(iii) in the case of Eligible Machinery and Equipment, the lesser of (A) 80.0%
of the Net Orderly Liquidation Value In-Place of the Eligible Machinery and
Equipment of the Germany Silicone Borrower and (B) such amount which would not
cause the amount of the Eligible Machinery and Equipment under the Global
Borrowing Base to exceed $50.0 million (or, after the consummation of the
Specific Refinancing Transaction, $25.0 million);

minus

(b) any applicable Reserve then in effect to the extent applicable to the
Germany Silicone Borrower or such Eligible Receivables, Eligible Inventory or
Eligible Machinery & Equipment.

The specified percentages set forth in this definition will not be reduced
without the consent of Intermediate Holdings and the Germany Silicone Borrower.
Under no circumstance shall the aggregate sum of the Germany Silicone Borrowing
Base and the Germany Quartz Borrowing Base constitute more than the greater of
(i) 50.0% of the Aggregate Revolving Facility Commitments and (ii) 50.0% of the
Global Borrowing Base (calculated prior to giving effect to such limitation).

 

39



--------------------------------------------------------------------------------

“Global Borrowing Base” shall mean the sum of the Canadian Borrowing Base, the
Germany Silicone Borrowing Base, the Germany Quartz Borrowing Base, the
Additional M&E Borrowing Base and the U.S. Borrowing Base.

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body (which shall include, without
limitation, the European Central Bank and the Council of Ministers of the
European Union).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, among the Loan Parties and the Administrative Agent as amended,
supplemented or otherwise modified from time to time.

“Guarantor” shall mean any Loan Party party to the Guarantee Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

 

40



--------------------------------------------------------------------------------

“Hedge Bank” shall mean any person that, at the time it enters into a Secured
Hedge Agreement (or on the Closing Date), is an Agent, Documentation Agent, a
Joint Lead Arranger, a Lender or an Affiliate of any such person, in each case,
in its capacity as a party to such Secured Hedge Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Date” shall have the meaning assigned to such term in Section 9.18(b).

“Holdings PIK Note” shall mean the pay-in-kind note or notes issued by Holdings
to General Electric Company and certain of its subsidiaries on December 4, 2006.

“Immaterial Subsidiary” shall mean any Subsidiary (other than (i) any Loan Party
or (ii) Japan Acquisition Co.) (a) identified on Schedule 1.01(g) or (b) that is
designated by Intermediate Holdings as an Immaterial Subsidiary hereunder after
the Closing Date by prior written notice to the Administrative Agent; provided,
that a Subsidiary shall only be permitted to be an Immaterial Subsidiary so long
as (x) as of the last day of the fiscal quarter of Intermediate Holdings most
recently ended, (A) such Immaterial Subsidiary did not have assets with a value
in excess of 5.0% of the Consolidated Total Assets and revenues representing in
excess of 5.0% of total revenues of Intermediate Holdings and the Subsidiaries
on a consolidated basis as of such date and (B) when taken together with all
other Immaterial Subsidiaries as of such date, such Immaterial Subsidiaries did
not have assets with a value in excess of 10.0% of the Consolidated Total Assets
and revenues representing in excess of 10.0% of total revenues of Intermediate
Holdings and the Subsidiaries on a consolidated basis as of such date and
(y) Intermediate Holdings shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of Intermediate
Holdings, certifying to the best of such officer’s knowledge, compliance with
the requirements of clause (x). Any Immaterial Subsidiary may be designated to
be a Material Subsidiary for the purposes of this Agreement by written notice to
the Administrative Agent.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Intermediate Holdings or any Parent Entity and the
accretion of original issue discount or liquidation preference.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (i) the
greater of (a) $80.0 million and (b) the excess (if any) of the Global Borrowing
Base at such time over the amount of the then-effective Aggregate Revolving
Facility Commitments at such time over (ii) the aggregate amount of all
Incremental Commitments established prior to such time pursuant to Section 2.20
(other than Incremental Commitments in respect of Extended Revolving Facility
Commitments).

 

41



--------------------------------------------------------------------------------

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among any Borrower, the Administrative Agent and one or more Incremental
Lenders.

“Incremental Commitment” shall mean the commitment of any Lender, established
pursuant to Section 2.20, to make Incremental Revolving Facility Loans to any
Borrower.

“Incremental Lender” shall mean a Lender with an Incremental Commitment or an
outstanding Incremental Revolving Facility Loan.

“Incremental Revolving Facility Loans” shall mean Tranche A Revolving Facility
Loans and Tranche B Revolving Facility Loans or other Loans made by one or more
Lenders to any Borrower pursuant to Section 2.01(d). Incremental Revolving
Facility Loans may be made in the form of additional Revolving Facility Loans
or, to the extent permitted by Section 2.20 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Facility Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (h) the principal component of all obligations of such
person in respect of bankers’ acceptances, (i) all Guarantees by such person of
Indebtedness described in clauses (a) to (h) above and (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided, that
Indebtedness shall not include (i) trade payables, accrued expenses and
intercompany current liabilities arising in the ordinary course of business,
(ii) prepaid or deferred revenue arising in the ordinary course of business,
(iii) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy unperformed
obligations of the seller of such asset or (iv) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP. The Indebtedness of any person shall include the Indebtedness of any
partnership in which such person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Receivables Net
Investment.

 

42



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean any of the persons identified in writing to
the Administrative Agent by Intermediate Holdings on or prior to the Closing
Date, and as may be identified in writing to the Administrative Agent by
Intermediate Holdings from time to time thereafter, with the written consent of
the Administrative Agent, by delivery of a notice thereof to the Administrative
Agent setting forth such person or persons (or the person or persons previously
identified to the Administrative Agent that are to be no longer considered
“Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Revolving Facility Loans” shall have the meaning assigned to such term
in Section 2.20(a).

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, (b) capitalized interest of such person and (c) commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Receivables Financing which are payable to any person other than Intermediate
Holdings, a Borrower or a Subsidiary. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by Intermediate Holdings and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan or
CDOR Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing with
an Interest Period of more than three (3) months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
(3) months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type, (b) with respect to any ABR Loan or Canadian Prime Rate
Loan (other than a Swingline Loan) the last Business Day of each March, June,
September and December and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid pursuant to Section 2.09(a).

 

43



--------------------------------------------------------------------------------

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing or CDOR Rate
Borrowing, the period commencing on the date of such Borrowing or on the last
day of the immediately preceding Interest Period applicable to such Borrowing,
as applicable, and ending on the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
1, 2, 3 or 6 months thereafter (or 12 months, if at the time of the relevant
Borrowing, all relevant Lenders consent to such Interest Periods or any shorter
period, if consented to by the Administrative Agent), as the Borrower may elect,
or the date any Eurocurrency Borrowing or CDOR Rate Borrowing is converted to an
ABR Borrowing or a Canadian Prime Rate Borrowing, as applicable, in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b)(i) as to any Swingline Borrowing made by a
Borrower, the period commencing on the date of such Borrowing and ending on the
day that is one (1) day or seven (7) days thereafter or (ii) as to any
Settlement of Euro Swingline Loans, the period commencing on the date of such
Settlement and ending on the day that is seven (7) days thereafter. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“Intermediate Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, in
each case to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials, and supplies of any kind,
nature, or description which are used or consumed in such person’s business or
used in connection with the packing, shipping, advertising, selling, or
finishing of such goods, merchandise, and other property, and all documents of
title or other documents representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean JPMCB and each other Tranche A Lender designated
pursuant to Section 2.05(l), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“ITA” shall mean the Income Tax Act (Canada), as amended.

 

44



--------------------------------------------------------------------------------

“Japan Acquisition Co.” shall mean Momentive Performance Materials Japan LLC
(formerly known as Momentive Performance Materials Japan GK), a company
organized under the laws of Japan.

“Japanese Intercompany Notes” shall mean, collectively, (i) the note issued by
Japan Acquisition Co. to Juniper Bond Holdings I LLC in an original principal
amount of $210,000,000, (ii) the note issued by Japan Acquisition Co. to Juniper
Bond Holdings II LLC in an original principal amount of $210,000,000, (iii) the
note issued by Japan Acquisition Co. to Juniper Bond Holdings III LLC in an
original principal amount of $210,000,000 and (iv) the note issued by Japan
Acquisition Co. to Juniper Bond Holdings IV LLC in an original principal amount
of $210,000,000.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Deutsche Bank Securities Inc., and Goldman Sachs Bank USA, in
their capacities as joint lead arrangers and joint bookrunners.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. The amount of any L/C Disbursement made by an
Issuing Bank in a Foreign Currency and not reimbursed by the applicable
Borrower, shall be determined as set forth in paragraph (e) or (n) of
Section 2.05, as applicable.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean a Tranche A Lender and a Tranche B Lender, as well as any
person that becomes a “Lender” hereunder pursuant to Section 2.20.

“Lending Office” shall mean as to any Lender such Lender’s U.S. Lending Office
or Foreign Lending Office.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Foreign Currency Letter of Credit and each Existing
Letter of Credit. Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit issued hereunder on the Closing Date for all purposes of the
Loan Documents.

“Letter of Credit Facility” shall mean any facility or arrangement established
by Intermediate Holdings or any Subsidiary pursuant to which letters of credit
will be issued by financial institutions for the account of Intermediate
Holdings or any Subsidiary, which, for the avoidance of doubt, such facility or
arrangement may include, without limitation, any revolving credit facility, any
cash-collateralized letter of credit facility, any “synthetic” letter of credit
facility, or any similar or other arrangement or combination thereof.

 

45



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean $125.0 million.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in a Foreign Currency (other than Canadian Dollars and euros), for any Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
1/100th of 1.0%) of the offered rates for deposits in U.S. Dollars (or, as
applicable, such other currency) with a term comparable to such Interest Period
that appears on Reuters Screen LIBOR01 (or such other page as may replace such
page on such service for the purpose of displaying the rates at which
U.S. Dollar (or such other currency) deposits are offered by leading banks in
the London interbank deposit market as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London, England time, on the
second full Business Day preceding the first day of such Interest Period (and
with respect to Eurocurrency Borrowings in Sterling on the first day of such
Interest Period); provided, however, that (a) if no comparable term for an
Interest Period is available, the LIBO Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (b) if Reuters Screen LIBOR01 shall at
any time no longer exist and if the Administrative Agent has failed to designate
an alternative page, “LIBO Rate” shall mean, with respect to each day during
each Interest Period pertaining to Eurocurrency Borrowings comprising part of
the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered U.S. Dollar deposits of $5,000,000 (or deposits
in any other applicable currency in the U.S. Dollar Equivalent Amount thereof)
and for a maturity comparable to such Interest Period at approximately 11:00
a.m., London, England time, two Business Days prior to the first day of such
Interest Period in immediately available funds in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurocurrency Borrowing to be outstanding during such Interest Period.
“Reuters Screen LIBOR01” shall mean the display designated on the Reuters 3000
Xtra Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which U.S. Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment by way of security, security
interest or similar encumbrance in or on such asset and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset, provided, that
in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.

“Loan Document Obligations” shall mean (a) the due and punctual payment by each
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by any Borrower under this Agreement in respect of any
Letter of

 

46



--------------------------------------------------------------------------------

Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral and (iii) all other monetary obligations of each
Borrower to any of the Secured Parties under hereunder and each of the other
Loan Documents, including obligations to pay fees, expenses and reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual payment of all the obligations of each Borrower or each
other Loan Party hereunder or pursuant to each of the other Loan Documents.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any Promissory Note issued under Section 2.09(e), and solely for the
purposes of Sections 4.02 and 7.01 hereof, the Administrative Agent Fee Letter.

“Loan Parties” shall mean Holdings (other than with respect to Section 5.12),
Intermediate Holdings, the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans, Other Revolving Facility Loans
(if any) and the Swingline Loans.

“Local Time” shall mean New York City time; provided, however, that, with
respect to any notice given to or by, or any payment made to or by, a German
Borrower or the Canadian Borrower in respect of Loans or Letters of Credit
denominated in a currency other than U.S. Dollars, “Local Time” shall mean
London time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other key management personnel of any Parent Entity, Intermediate
Holdings and its Subsidiaries, as the case may be, on the Closing Date together
with (a) any new directors whose election by such boards of directors or whose
nomination for election by the shareholders of any Parent Entity or Intermediate
Holdings or the Subsidiaries, as the case may be, was approved by a vote of a
majority of the directors of any Parent Entity, Intermediate Holdings or a
Subsidiary, as the case may be, then still in office who were either directors
on the Closing Date or whose election or nomination was previously so approved
and (b) executive officers and other key management personnel of any Parent
Entity or Intermediate Holdings and its Subsidiaries, as the case may be, hired
at a time when the directors on the Closing Date together with the directors so
approved constituted a majority of the directors of any Parent Entity or
Intermediate Holdings or a Subsidiary, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Intermediate Holdings and its Subsidiaries,
taken as a whole, or the validity or enforceability of any of the material Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

47



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit hereunder), in each case of any one or more of Intermediate Holdings or
any Subsidiary, in an aggregate principal amount exceeding $50.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean (a) with respect to the Commitments in effect on the
Closing Date, April 24, 2018; provided, that if, (i) on the date that is 91 days
prior to the maturity date of the Senior Subordinated Notes (the “Early Maturity
Test Date”), the aggregate principal amount of Senior Subordinated Notes
outstanding exceeds $50.0 million, the Maturity Date for such Commitments will
be the Early Maturity Test Date and (ii) anytime on and from the Early Maturity
Test Date, the sum of (1) Excess Availability plus (2) the aggregate amount of
Unrestricted Cash and Permitted Investments of Intermediate Holdings and the
Subsidiaries is less than the aggregate principal amount of the Senior
Subordinated Notes outstanding at such time (“Early Maturity Test Threshold”),
then the Maturity Date for such Commitments will be on such date that is three
(3) Business Days after the Early Maturity Test Threshold is triggered (if such
Early Maturity Test Threshold is still triggered on such date) and (b) with
respect to any other Class of Loans or Commitments, the maturity date specified
therefor in the applicable Incremental Assumption Agreement.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (a) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105.0% of the Revolving L/C
Exposure with respect to such Letter of Credit at such time and (b) otherwise,
an amount sufficient to provide credit support with respect to such Revolving
L/C Exposure as determined by the Administrative Agent and the Issuing Banks in
their reasonable discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Properties” shall mean the Real Properties owned in fee or freehold
by the Loan Parties that are set forth on Schedule 1.01(c) and each additional
Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, immovable hypothecs, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents delivered with respect to Mortgaged Properties,
each in form and substance reasonably satisfactory to the Administrative Agent
and Intermediate Holdings, as amended, supplemented or otherwise modified from
time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Intermediate Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

48



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, on any date, the applicable Net
Orderly Liquidation Value Percentage multiplied by the Eligible Inventory of the
applicable Borrowing Base on such date.

“Net Orderly Liquidation Value In-Place” shall mean, at any time, with respect
to any applicable Eligible Machinery and Equipment, the net orderly liquidation
value in-place of such Equipment, as determined by reference to the most recent
third-party appraisal of such Equipment received by the Administrative Agent in
accordance with the terms hereof.

“Net Orderly Liquidation Value Percentage” shall mean, the orderly liquidation
value (net of costs and expenses incurred in connection with liquidation) of
Eligible Inventory as a percentage of the lower of cost and market of such
Inventory, which percentage shall be determined on a first-in, first-out basis
by reference to the most recent third-party appraisal of such Inventory received
by the Administrative Agent in accordance with the terms hereof. The Net Orderly
Liquidation Value Percentage applicable as of the Closing Date shall be 76.1%.

“New Collection Account” shall have the meaning assigned to such term in
Section 5.12(b)(iv).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Notes” shall mean, collectively, the First Lien Notes, the Springing Lien
Notes, the 1.5 Lien Notes and the Senior Subordinated Notes.

“Notes Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Notes-Priority Lien” shall mean any Lien that (i) is senior to the Liens
securing the Obligations in respect of the Notes Priority Collateral and (ii) is
subordinated to the Liens securing the Obligations in respect of the ABL
Priority Collateral, in each case pursuant to, and otherwise subject to the
terms of, the ABL Intercreditor Agreement or any other intercreditor agreement
reasonably satisfactory to the Administrative Agent.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
(i) each Secured Hedge Agreement and (ii) each Secured Cash Management
Agreement; provided that holders of Obligations in respect of the Designated
Secured Hedge Agreements and the Designated Secured Cash Management Agreements
shall not be entitled to a claim in excess of $30.0 million that will be equal
in priority with the Loans in the payment waterfall pursuant to Section 4.02 of
the U.S. Collateral Agreement, and (c) the due and punctual payment and
performance of all obligations in respect of the Overdraft Line; provided that
in no event shall the holders of the obligations referred to in this clause
(c) have the right to receive proceeds in respect of a claim in excess of $25.0
million in the aggregate (plus (i) any accrued and unpaid interest in respect of

 

49



--------------------------------------------------------------------------------

Indebtedness incurred by Intermediate Holdings and the Subsidiaries under the
Overdraft Line and (ii) any accrued and unpaid fees and expenses owing by
Intermediate Holdings and the Subsidiaries under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents. Notwithstanding the foregoing, “Obligations”, with respect to
any Guarantor, shall not include any Excluded Swap Obligations of such
Guarantor.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Lists” shall mean, collectively, the List of Specially Designated
Nationals and Blocked Persons maintained by OFAC, as amended from time to time,
or any similar lists issued by OFAC.

“Offering Memorandum” shall mean the Offering Memorandum, dated October 11,
2012, in respect of the First Lien Notes.

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or registration or similar Taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto (for the avoidance of doubt, excluding taxes on
amounts payable to Lenders hereunder that would be imposed on Lenders as a
result of the provision of German Real Property as Collateral).

“Overadvance” shall have the meaning assigned to such term in Section 2.01(b).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Parallel Debt” shall have the meaning assigned to such term in Section 8.17(a).

“Parent Entity” shall mean any direct or indirect parent of Intermediate
Holdings.

“Participant” shall have the meaning assigned to such term in
Section 9.04(b)(i)(B).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

50



--------------------------------------------------------------------------------

“Payment Conditions” shall mean that (a) prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, no Default or Event of Default shall have occurred and be continuing
and (b) on a Pro Forma Basis after giving effect to the relevant action as to
which the satisfaction of the Payment Conditions is being determined (i) Pro
Forma Availability on the date of such action and as of the last day of each of
the two consecutive succeeding months ending after such date (as projected by
Intermediate Holdings in good faith) shall be equal to or greater than the
greater of (x) 20.0% of the lesser of (A) the Aggregate Revolving Facility
Commitments then in effect and (B) the Global Borrowing Base then in effect and
(y) $38.2 million (the “Non-Fixed Charge Threshold”) or (ii) if Pro Forma
Availability on the date of such action and as of the last day of each of the
two consecutive succeeding months ending after such date (as projected by
Intermediate Holdings in good faith) is less than the Non-Fixed Charge
Threshold, (1) such Pro Forma Availability shall be equal to or greater than the
greater of (x) 15.0% of the lesser of (A) the Aggregate Revolving Facility
Commitments then in effect and (B) the Global Borrowing Base then in effect and
(y) $33.75 million, and (2) the Fixed Charge Coverage Ratio for the Test Period
most recently ended, determined on a Pro Forma Basis, shall be no less than 1.0
to 1.0.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfected Security Interest” shall mean, with respect to any Lien purported to
be created in any Collateral pursuant to any Security Document, that (a) such
Lien is governed by the law of the jurisdiction in which such Collateral is
located or to which such Collateral is subject, (b) such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien (which
Permitted Lien is junior in priority to the Collateral Agent’s Lien on such
Collateral, is arising by operation of law as described in Section 6.02(d), (e),
(k) or (r) or is subject to a Reserve) and (c) all applicable perfection
requirements required by the Loan Documents have been completed.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (b) all transactions related thereto shall be
consummated in accordance with applicable laws; (c) except for acquisitions
and/or investments made after the Closing Date with an aggregate fair market
value (as determined by Intermediate Holdings in good faith) of less than $50.0
million (cumulatively for all such acquisitions and/or investments made after
the Closing Date when the Payment Conditions are not satisfied), the Payment
Conditions are satisfied after giving effect to such Permitted Business
Acquisition on a Pro Forma Basis; (d) any acquired or newly formed

 

51



--------------------------------------------------------------------------------

Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01; (e) any person acquired in such acquisition, if
acquired by a Borrower or a Subsidiary Loan Party by merger or amalgamation,
shall be merged or amalgamated into a Borrower or a Subsidiary Loan Party or, if
required by Section 5.10, become upon consummation of such acquisition a
Subsidiary Loan Party (and shall fulfill the Collateral and Guarantee
Requirement to the extent required by Section 5.10), and (f) any such
acquisitions and investments in assets that are not owned by the Borrowers or
Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition shall only be permitted if the Payment
Conditions are satisfied after giving effect to such Permitted Business
Acquisition on a Pro Forma Basis; provided that, if such acquisition is of a
public company, the board of directors of such target company shall not have
advised the shareholders of such target company to vote against the acquisition
at the time of such vote.

“Permitted Cure Securities” shall mean any equity securities of Intermediate
Holdings other than Disqualified Stock upon which all dividends or distributions
(if any) shall, prior to 91 days after the latest Maturity Date then in effect,
be payable solely in additional shares of such equity security.

“Permitted Holder” shall mean any of (i) the Fund and the Fund Affiliates,
(ii) the Management Group and any family member of or family trust established
by a member of the Management Group and (iii) any person that has no material
assets other than the capital stock of Intermediate Holdings or a Parent Entity
and that, directly or indirectly, holds or acquires beneficial ownership of 100%
on a fully diluted basis of the voting Equity Interests of Intermediate
Holdings, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns more than 50% (or, following a Qualified IPO, the greater of
35% and the percentage beneficially owned by the Permitted Holders specified in
clauses (i) and (ii)) on a fully diluted basis of the voting Equity Interests
thereof, and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of Intermediate Holdings (a “Permitted Holder Group”), so long
as (1) each member of the Permitted Holder Group has voting rights proportional
to the percentage of ownership interests held or acquired by such member and
(2) no person or other “group” (other than the other Permitted Holders specified
in clauses (i) and (ii)) beneficially owns more than 50% (or, following a
Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clauses (i) and (ii)) on a fully diluted basis of
the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America, Canada, any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America, Canada or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years;

 

52



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of
$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95.0% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) either (A) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940 or (B) are money market funds
(as defined in National Instrument 81-102 Mutual Funds) that are reporting
issuers (as defined in Ontario securities laws) in the Province of Ontario,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits (in
each case with or from a bank meeting the qualifications described in clause
(b) above) in an aggregate face amount not in excess of 0.50% of the
Consolidated Total Assets, as of the end of Intermediate Holding’s most recently
completed fiscal year for which financial statements have been delivered
pursuant to Section 5.04; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

53



--------------------------------------------------------------------------------

“Permitted Receivables Financing” shall mean one or more transactions by
Intermediate Holdings or a Subsidiary pursuant to which Intermediate Holdings or
such Subsidiary may sell, convey or otherwise transfer to one or more Special
Purpose Receivables Subsidiaries or to any other person, or may grant a security
interest in, any Receivables Assets (whether now existing or arising in the
future) of Intermediate Holdings or such Subsidiary, and any assets related
thereto including all contracts and all guarantees or other obligations in
respect of such Receivables Assets, the proceeds of such Receivables Assets and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that (a) recourse to
Intermediate Holdings or any Subsidiary (other than the Special Purpose
Receivables Subsidiaries) in connection with such transactions shall be limited
to the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by
Intermediate Holdings or any Subsidiary (other than a Special Purpose
Receivables Subsidiary)), and (b) the aggregate Receivables Net Investment
outstanding at any time shall not exceed $30.0 million.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), (i) the weighted average life to maturity of such Permitted
Refinancing Indebtedness is not shorter than the weighted average life to
maturity of the Indebtedness being Refinanced and (ii) the maturity of such
Permitted Refinancing Indebtedness is not earlier than 90 days after the latest
Maturity Date then in effect (or, other than with respect to the Senior
Subordinated Notes, if earlier, the stated maturity of the Indebtedness being
Refinanced), (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Loan Document Obligations or any Guarantees thereof, such
Permitted Refinancing Indebtedness shall be (or, in the case of a Refinancing of
the Senior Subordinated Notes, may but shall not be obligated to be)
subordinated in right of payment to such Loan Document Obligations or such
Guarantees on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (provided that (i) Indebtedness
(a) of any Loan Party may be Refinanced to add or substitute as an obligor
another Loan Party and (b) of any Subsidiary that is not a Loan Party may be
Refinanced to add or substitute as an obligor another Subsidiary that is not a
Loan Party, in each case to the extent then permitted under Article VI;
(ii) other than with respect to any Permitted Refinancing Indebtedness of the
Senior Subordinated Notes, other guarantees and security may be added to the
extent then permitted under Article VI and (iii) any Permitted Refinancing
Indebtedness of the Senior Subordinated Notes may have guarantees or security so
long as, in the case of security, such security is subject to Second-Priority
Liens and (e) if the Indebtedness being Refinanced is secured by any Collateral
(whether equally and ratably with, or junior to, the Secured Parties or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any collateral

 

54



--------------------------------------------------------------------------------

pursuant to after-acquired property clauses to the extent any such collateral
would have secured the Indebtedness being Refinanced) on terms not materially
less favorable to the Secured Parties than those contained in the documentation
(including any intercreditor agreement) governing the Indebtedness being
Refinanced or on terms otherwise then permitted under Section 6.02.

“person” shall mean any natural person, consortium, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, (ii) sponsored or maintained (at the time of determination or at any time
within the five years prior thereto) by Intermediate Holdings, any Subsidiary or
any ERISA Affiliate, or (iii) in respect of which Intermediate Holdings, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreements.

“PPSA” shall mean the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Pricing Grid” shall mean the table set forth below:

 

Average Availability

   Applicable
Margin for ABR
Loans     Applicable
Margin for
Eurocurrency
Loans and Euro
Swingline Loans     Applicable
Margin for
Canadian Prime
Rate Loans     Applicable
Margin for
CDOR Loans  

Equal to or greater than 66.6%

     0.75 %      1.75 %      0.75 %      1.75 % 

Less than 66.6% but equal to or greater than 33.3%

     1.00 %      2.00 %      1.00 %      2.00 % 

Less than 33.3%

     1.25 %      2.25 %      1.25 %      2.25 % 

 

55



--------------------------------------------------------------------------------

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in Average Availability shall become effective on the date (the
“Adjustment Date”) that is three (3) Business Days after the date on which the
Borrowing Base Certificate is delivered to the Lenders pursuant to
Section 5.04(i) (provided, that in no event shall the Applicable Margin be
adjusted more than once in any calendar month) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any Borrowing Base
Certificate referred to above is not delivered within the time periods specified
in Section 5.04(i), then, at the option of the Administrative Agent or the
Required Lenders, until the date that is three (3) Business Days after the date
on which such Borrowing Base Certificate is delivered, the pricing level that is
one pricing level higher than the pricing level theretofore in effect shall
apply as of the first Business Day after the date on which such Borrowing Base
Certificate was to have been delivered but was not delivered.

“Primary Concentration Account” shall mean a Collection Account that is used by
a Domestic Loan Party or a Canadian Loan Party as a primary concentration
account for proceeds of Accounts of such Loan Party. Primary Concentration
Accounts as of the Closing Date are listed on Schedule 1.01(h).

“Priority Payables Reserve” shall mean reserves for amounts (a) secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
the Liens granted to the Administrative Agent to secure the Obligations,
including without limitation, (i) any amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the ITA, amounts currently or
past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property) and (ii) with respect to the Canadian
Borrowing Base, all amounts due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Pension
Benefits Act (Ontario) or any similar legislation (in either case other than
amounts included in the Wage Earner Protection Act), including, all amounts on
account of any unfunded liability, solvency deficiency, or wind-up deficiency
with respect to a Canadian Pension Plan, each to the extent that such amounts
rank or are capable of ranking, in the Reasonable Credit Judgment of the
Administrative Agent, in priority to the Liens granted to the Administrative
Agent to secure the Obligations or (b) of any other claims (not referred to in
(a)) preferred by law which rank or are capable of ranking senior to the
Obligations in the Reasonable Credit Judgment of the Administrative Agent.

“Proceeds of Crime Act” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereto.

“Pro Forma Availability” shall mean, as of any date of determination, an amount
equal to the Excess Availability as of such date projected by the management of
Intermediate Holdings in good faith, after giving effect on a Pro Forma Basis to
the relevant transaction (with such calculation to include the amount of the
Global Borrowing Base as of such date as projected

 

56



--------------------------------------------------------------------------------

by the management of Intermediate Holdings in good faith after giving effect on
a Pro Forma Basis to the relevant transactions and the amount of the Aggregate
Revolving Facility Commitments as of such date as projected by the management of
Intermediate Holdings in good faith); provided that, for purposes of such
calculation, the Global Borrowing Base shall be deemed to include any assets
acquired pursuant to any relevant transaction.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (or any similar transaction
or transactions not otherwise permitted under Section 6.04 or 6.05 that require
a waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of Intermediate Holdings
or any of the Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments Intermediate Holdings determines are reasonable as
set forth in a certificate of a Financial Officer of Intermediate Holdings (the
foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, in the case of determinations made other than pursuant to
Section 6.10, occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or incurrence of Indebtedness or Liens or dividend or other transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made other than pursuant to Section 6.10, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend or other transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period
and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) (a) any Subsidiary Redesignation then being designated, effect shall
be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (b) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

57



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of
Intermediate Holdings and may include for any fiscal period ending on or prior
to the second anniversary of any relevant pro forma event, (1) adjustments
appropriate to reflect operating expense reductions and other operating
improvements, synergies or cost savings reasonably expected to result from such
relevant pro forma event and (2) all adjustments of the type used in connection
with the calculation of “Combined Adjusted EBITDA” as set forth in the “Summary
Historical Consolidated Financial Data” portion of the “Offering Circular
Summary” in the Offering Memorandum. Intermediate Holdings shall deliver to the
Administrative Agent a certificate of a Financial Officer of Intermediate
Holdings setting forth such demonstrable or additional operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail.

“Prohibited Person” shall mean any Person with whom citizens or permanent
residents of the United States, Persons (other than individuals) organized under
the laws of the United States or any jurisdiction thereof and all branches and
Subsidiaries thereof, Persons physically located within the United States or
Persons otherwise subject to the jurisdiction of the United States are
restricted from doing business under regulations of OFAC (including any Persons
subject to country-specific or activity-specific sanctions administered by OFAC
and any Persons named on any OFAC List) or pursuant to any other law, rules,
regulations or other official acts of the United States. As of the date hereof,
certain information regarding Prohibited Persons issued by the United States can
be found on the website of the United States Department of Treasury at
www.treas.gov/ofac/. Prohibited Person also includes persons on the UN sanction
list and the EU consolidated list available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm and
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm.

“Projections” shall mean any projections of Intermediate Holdings and the
Subsidiaries and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of Intermediate Holdings or any of the
Subsidiaries prior to the Closing Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 2.09(e).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

“Protective Advances” shall have the meaning assigned to such term in
Section 2.01(c).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified CFC Holding Company” shall mean a person (a) that is a Wholly Owned
Subsidiary of a Domestic Loan Party and (b) who has no material assets other
than Equity Interests in Foreign Subsidiaries that are CFCs or other Qualified
CFC Holding Companies.

 

58



--------------------------------------------------------------------------------

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings, Intermediate Holdings or any Parent Entity which
generates cash proceeds of at least $50.0 million.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of exclusionary criteria or the implementation of
Eligibility Adjustment Principles, shall require that, (x) such establishment,
increase, adjustment, imposition or implementation after the Closing Date be
based on the analysis of facts or events first occurring or first discovered by
the Administrative Agent after the Closing Date or that are materially different
from facts or events occurring or known to the Administrative Agent on the
Closing Date, (y) the contributing factors to the imposition or increase of any
Reserve shall not duplicate (i) the exclusionary criteria set forth in the
definitions of “Eligible Inventory”, “Eligible Machinery and Equipment” and
“Eligible Receivables”, as applicable, (and vice versa) or (ii) any reserves
deducted or other factors considered in computing book value, “lower of cost and
market value” or Net Orderly Liquidation Value or Net Orderly Liquidation Value
In-Place, the Dilution Factors or the computation of the Dilution Reserve and
(z) the amount of any such Reserve so established or the effect of any
adjustment or imposition of exclusionary criteria or implementation of
Eligibility Adjustment Principles be a reasonable quantification of the
incremental dilution of any Borrowing Base attributable to such contributing
factors.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by Intermediate Holdings or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

59



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount up to the latest 60 days rent payments, made by any Loan Party for
each location at which Inventory or Equipment of such Loan Party is located that
is not subject to a Collateral Access Agreement or other documentation
reasonably satisfactory to the Administrative Agent.

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50.0% of the sum of (u) all Loans (other than Swingline Loans)
outstanding, (v) Revolving L/C Exposures, (w)

 

60



--------------------------------------------------------------------------------

Swingline Exposures, and (x) the total Available Unused Commitments of all
Lenders at such time. The Loans, Revolving L/C Exposures, Swingline Exposures
and Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Tranche A Lenders” shall mean, at any time, Tranche A Lenders having
(a) Tranche A Revolving Facility Loans (other than Swingline Loans) outstanding,
(b) Revolving L/C Exposures, (c) Swingline Exposures, and (d) the excess of
Tranche A Revolving Facility Commitments over the Tranche A Revolving Facility
Exposure, that taken together, represent more than 50.0% of the sum of (u) all
Tranche A Revolving Facility Loans (other than Swingline Loans) outstanding,
(v) Revolving L/C Exposures, (w) Swingline Exposures, and (x) the total excess
of Tranche A Revolving Facility Commitment over the Tranche A Revolving Facility
Exposure of all Tranche A Lenders at such time. The Tranche A Revolving Facility
Loans, Revolving L/C Exposures, Swingline Exposures, Tranche A Revolving
Facility Commitment and Tranche A Revolving Facility Exposure of any Defaulting
Lender shall be disregarded in determining Required Tranche A Lenders at any
time.

“Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).

“Reserves” shall mean, without duplication, such reserves against any Borrowing
Base that the Administrative Agent has, in the exercise of its Reasonable Credit
Judgment, established on the Closing Date or from time to time thereafter upon
at least five (5) Business Days’ notice to Intermediate Holdings, including
(i) Rent Reserves, (ii) Priority Payables Reserves, (iii) reserves for VAT,
(iv) Retention of Title Reserves, (v) reserves for fees payable to an insolvency
administrator pursuant to Sec. 171 of the German Insolvency Code (or relevant
successor provision), (vi) reserves for the prescribed part of an English Loan
Party’s net property that would be made available for the satisfaction of its
unsecured liabilities pursuant to Section 176A of the United Kingdom’s
Insolvency Act 1986, as amended, (vii) reserves with respect to liabilities of
an English Loan Party which constitute preferential debts pursuant to
Section 386 of the United Kingdom’s Insolvency Act 1986, as amended,
(viii) reserves for customer deposits, Secured Cash Management Agreements,
Secured Hedge Agreements, payroll, licenses and permits and (ix) reserves for
extended or extendible retention of title over Accounts. With respect to any
Secured Cash Management Agreement and any Secured Hedge Agreement, Reserves will
only be taken to the extent Obligations thereunder are in respect of a
Designated Secured Cash Management Agreement or a Designated Secured Hedge
Agreement and such aggregate Obligations in respect of Designated Secured Cash
Management Agreements and Designated Secured Hedge Agreements shall not exceed
$30.0 million at any one time. It is understood and agreed that as of the
Closing Date, other than as agreed on or prior to the Closing Date between the
Administrative Agent and Intermediate Holdings and set forth in the initial
Borrowing Base Certificate, the Administrative Agent does not know of any other
circumstance or condition with respect to the Accounts, Inventory, Equipment or
any Borrowing Base that would require the imposition of a Reserve which has not
been imposed as of the Closing Date.

For the avoidance of doubt, it is understood and agreed that Accounts and
Inventory of the Loan Parties that are or may be subject to retention of title
claims or extended retention of title claims and that are otherwise Eligible
Receivables or Eligible Inventory shall

 

61



--------------------------------------------------------------------------------

not be deemed ineligible as a result thereof; provided, that the Administrative
Agent may establish Retention of Title Reserves against the Borrowing Base in
the exercise of its Reasonable Credit Judgment as a result of such claims as set
forth in Exhibit F.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person (and in respect of a Foreign Loan Party, any
director of such Foreign Loan Party acting in such capacity) and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.06.

“Retention of Title Reserve” shall mean reserves in respect of Inventory (a) for
which any contract, supplemental document, purchase order or invoice relating to
such Inventory expressly includes retention of title rights in favor of the
vendor or supplier thereof or (b) where the relevant laws permit, a vendor or
supplier to unilaterally impose retention of title rights; provided that
Inventory of any Loan Party which may be subject to any rights of retention of
title shall not be subject to a Retention of Title Reserve in the event that
(A) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Loan Party or
(B) a Letter of Credit has been issued under and in accordance with the terms of
this Agreement for the purchase of such Inventory. The Retention of Title
Reserve shall be calculated as provided in Exhibit F.

“Revolving Facility Commitment” shall mean, at any time, any Tranche A Revolving
Facility Commitment or the Tranche B Revolving Facility Commitment, as the case
may be.

“Revolving Facility Exposure” shall mean, with respect to any Lender at any
time, the sum of the Tranche A Revolving Facility Exposure and the Tranche B
Revolving Facility Exposure of such Lender at such time.

“Revolving Facility Loan” shall mean any Tranche A Revolving Facility Loan or
Tranche B Revolving Facility Loan, as the case may be.

“Revolving Facility Percentage” shall mean, at any time, with respect to any
Lender, the percentage of the Revolving Facility Commitments of all Lenders of a
Class represented by such Lender’s Revolving Facility Commitment of such Class.
If the Revolving Facility Commitments of any Class have terminated or expired,
the Revolving Facility Percentage of such Class shall be determined based upon
the Revolving Facility Commitments most recently in effect, giving effect to any
assignments pursuant to Section 9.04. Notwithstanding the foregoing, in the case
of Section 2.21, when a Defaulting Lender shall exist, Revolving Facility
Percentage shall be determined without regard to any Defaulting Lender’s
Revolving Facility Commitment.

“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all Letters of Credit at such time
and (b) the U.S. Dollar Equivalent of the aggregate principal amount of all L/C
Disbursements that have not yet

 

62



--------------------------------------------------------------------------------

been reimbursed at such time. The Revolving L/C Exposure of any Lender at any
time shall be the product of (x) such Lender’s Revolving Facility Percentage and
(y) the aggregate Revolving L/C Exposure of all Lenders, collectively, at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean, collectively, (i) the
Intercreditor Agreement dated as of November 16, 2012, as supplemented as of the
date hereof, by and among the Domestic Loan Parties, the Collateral Agent,
JPMCB, as First Lien Collateral Agent, The Bank of NY Mellon Trust Company,
N.A., as collateral agent under the 1.5 Lien Notes, and The Bank of NY Mellon
Trust Company, N.A., as collateral agent under the Springing Lien Notes, as
amended, restated, supplemented or otherwise modified from time to time,
(ii) the Intercreditor Agreement dated as of May 25, 2012, as supplemented as of
the date hereof, by and among the Domestic Loan Parties, the Collateral Agent,
JPMCB, as First Lien Collateral Agent and The Bank of NY Mellon Trust Company,
N.A., as collateral agent under the 1.5 Lien Notes, as amended, restated,
supplemented or otherwise modified from time to time, or (iii) any replacements
thereof that contain terms not materially less favorable to the Lenders than the
intercreditor agreement referred to in clause (i) or (ii).

“Second-Priority Lien” shall mean any Lien that is subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of, the
Second Lien Intercreditor Agreement or any other intercreditor agreement
reasonably satisfactory to the Administrative Agent (it being understood that a
Second-Priority Lien may be senior to, pari passu with, or junior to, any other
Second-Priority Lien).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
except to the extent that such Cash Management Agreement is designated in
writing by Intermediate Holdings to the Administrative Agent not to be included
as a Secured Cash Management Agreement; provided, that if a Cash Management
Agreement constitutes a Secured

 

63



--------------------------------------------------------------------------------

Cash Management Agreement hereunder, such Secured Cash Management Agreement
shall not thereafter be designated by Intermediate Holdings to no longer
constitute a Secured Cash Management Agreement unless the relevant Cash
Management Bank acknowledges such designation.

“Secured Hedge Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank, except to the extent that such
Swap Agreement is designated in writing by Intermediate Holdings to the
Administrative Agent not to be included as a Secured Hedge Agreement; provided,
that if a Swap Agreement constitutes a Secured Hedge Agreement hereunder, such
Secured Hedge Agreement shall not thereafter be designated by Intermediate
Holdings to no longer constitute a Secured Hedge Agreement unless the relevant
Hedge Bank acknowledges such designation.

“Secured Parties” shall mean (a) the Lenders, the Administrative Agent and the
Collateral Agent, (b) each Issuing Bank, (c) each counterparty to any Ancillary
Agreement, the obligations under which constitute Obligations, (d) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (e) the successors and permitted assigns of each of
the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreements, the
Guarantee Agreement and each of the security agreements, intercreditor
agreements (including, but not limited to the ABL Intercreditor Agreement and
the Second Lien Intercreditor Agreements), hypothecs and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of Intermediate Holdings most recently ended as of
such date, all determined for Intermediate Holdings and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Senior Subordinated Notes” shall mean Intermediate Holdings’s 11.5% Senior
Subordinated Notes due 2016, issued pursuant to the Senior Subordinated Notes
Indenture, and any notes issued by Intermediate Holdings in exchange for, and as
contemplated by, the Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the Senior Subordinated
Notes.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
December 4, 2006 under which the Senior Subordinated Notes were issued, among
Intermediate Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Settlement” shall have the meaning assigned to such term in Section 2.04(c).

 

64



--------------------------------------------------------------------------------

“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(c).

“Special Majority Lenders” shall mean, at any time, Lenders having (a) Revolving
Facility Exposure and (b) Available Unused Commitments, that taken together,
represent more than 80.0% of the sum of (A) the Aggregate Revolving Facility
Exposure and (B) the aggregate Available Unused Commitments of all Lenders at
such time. The Revolving Facility Exposure and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining the Special Majority
Lenders at any time.

“Special Purpose Receivables Subsidiary” shall mean a Subsidiary of Intermediate
Holdings established in connection with a Permitted Receivables Financing for
the acquisition of Receivables Assets or interests therein, and which is
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with Intermediate Holdings or any of the Subsidiaries
(other than Special Purpose Receivables Subsidiaries) in the event Intermediate
Holdings or any such Subsidiary becomes subject to a proceeding under any Debtor
Relief Law.

“Specific Refinancing Transaction” shall have the meaning assigned to such term
in Section 6.01(r)(ii).

“Spot Rate” shall mean, on any day, with respect to any currency in relation to
U.S. Dollars, the rate at which such currency may be exchanged into U.S.
Dollars, as set forth at approximately 12:00 noon, London time, on such date on
the Reuters World Currency Page for such currency. In the event that such rate
does not appear on the applicable Reuters World Currency Page, the Spot Rate
shall be calculated by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers, or, in the absence of such agreement, such Spot Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent, at or about 11:00 a.m., London time, on such date for the
purchase of U.S. Dollars for delivery two Business Days later; provided that if,
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrowers,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.

“Springing Lien Notes” shall mean Intermediate Holdings’s 9.0% Second-Priority
USD Springing Lien Notes due 2021 and Intermediate Holdings’s 9 1/2
Second-Priority EUR Springing Lien Notes due 2021, issued pursuant to the
Springing Lien Notes Indenture, and any notes issued by Intermediate Holdings in
exchange for, and as contemplated by, the Springing Lien Notes and the related
registration rights agreement with substantially identical terms as the
Springing Lien Notes.

“Springing Lien Notes Indenture” shall mean the Indenture dated as of
November 5, 2010 under which the Springing Lien Notes were issued, among
Intermediate Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

65



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any central bank, monetary
authority, the Board or other Governmental Authority of the United States of
America or of the jurisdiction of such currency or any jurisdiction in which
Loans in such currency are made to which banks in such jurisdiction are subject
for any category of deposits or liabilities customarily used to fund loans in
such currency or by reference to which interest rates applicable to Loans in
such currency are determined, expressed in the case of each such requirement as
a decimal. Such reserves shall include those imposed pursuant to Regulation D of
the Board. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset, fee or similar
requirement.

“Sterling” shall mean the lawful currency of the United Kingdom.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than
50.0% of the equity or more than 50.0% of the ordinary voting power or more than
50.0% of the general partnership interests are, at the time any determination is
being made, directly or indirectly, owned, Controlled or held, or (b) that is,
at the time any determination is made, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a direct or
indirect subsidiary of Intermediate Holdings (including the Borrowers) from time
to time. Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.07, 5.10 and 7.01(k), and the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary for purposes of this
Agreement.

“Subsidiary Loan Party” shall mean (a) each Subsidiary listed on
Schedule 1.01(e) on the Closing Date and (b) each additional Subsidiary that is
required to satisfy the Collateral and Guarantee Requirement after the Closing
Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary.”

“Super Majority Lenders” shall mean, at any time, Lenders having (a) Revolving
Facility Exposure and (b) Available Unused Commitments, that taken together,
represent more than 66 2/3% of the sum of (A) the Aggregate Revolving Facility
Exposure and (B) the aggregate Available Unused Commitments of all Lenders at
such time. The Revolving Facility Exposure and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining the Super Majority
Lenders at any time.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

66



--------------------------------------------------------------------------------

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Intermediate Holdings or any of the Subsidiaries shall be a Swap
Agreement.

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans to any Borrower pursuant to Section 2.04, expressed as an amount
representing the maximum aggregate permitted amount of Swingline Loans to the
Borrowers. The aggregate U.S. Dollar Equivalent amount of the Swingline
Commitment on the Closing Date is $50.0 million.

“Swingline Exposure” shall mean, at any time, the aggregate U.S. Dollar
Equivalent principal amount of all outstanding Swingline Borrowings by the
Borrowers at such time. The Swingline Exposure of any Lender at any time shall
be the product of (x) such Lender’s Revolving Facility Percentage with respect
to the Tranche A Revolving Facility Commitments and (y) the aggregate Swingline
Exposure of all Lenders at such time.

“Swingline Lender” shall mean JPMCB and its Affiliates, in their capacity as a
lender of Swingline Loans to the Borrowers hereunder.

“Swingline Loans” shall mean the Loans made pursuant to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings (including backup
withholding) or similar charges (including ad valorem charges) imposed by any
Governmental Authority and any and all interest, additions to tax and penalties
related thereto.

“Termination Date” shall mean the date on which (a) the Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification and expense reimbursement claims not then
due) shall have been paid in full and (c) all Letters of Credit (other than
those that have been Cash Collateralized in accordance with Section 2.05(j) or
(k)) have been cancelled or have expired and all amounts drawn or paid
thereunder have been reimbursed in full.

 

67



--------------------------------------------------------------------------------

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Intermediate Holdings and its Subsidiaries then
most recently ended for which financial statements are available (taken as one
accounting period).

“Total Senior Secured Net Debt” shall mean, as of any date, (a) the aggregate
principal amount of Consolidated Debt outstanding at such date that consists of,
without duplication, Indebtedness secured by a first-priority Lien on any
portion of the Collateral (other than letters of credit to the extent undrawn
and not supporting Indebtedness of the type included in Consolidated Debt) minus
(b) Unrestricted Cash and Permitted Investments of Intermediate Holdings and the
Subsidiaries on such date.

“Tranche A Lender” shall mean, at any time, each financial institution listed on
Schedule 2.01 having a Tranche A Revolving Facility Commitment or a Tranche A
Revolving Facility Loan (or Revolving L/C Exposure) as well as any person that
becomes a “Tranche A Lender” hereunder pursuant to Section 9.04 or Section 2.20.
For the avoidance of doubt, the term “Tranche A Lender” shall include the
“Swingline Lender”.

“Tranche A Revolving Facility Commitment” shall mean, at any time, with respect
to each Tranche A Lender, the commitment of such Tranche A Lender to make
Tranche A Revolving Facility Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate permitted amount of such Tranche A
Lender’s Tranche A Revolving Facility Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08, (b) reduced or
increased from time to time pursuant to assignments by or to such Tranche B
Lender under Section 9.04 and (c) increased as provided under Section 2.20. The
initial amount of each Tranche A Lender’s Tranche A Revolving Facility
Commitment as of the Closing Date is set forth on Schedule 2.01 or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Tranche A Lender shall have assumed its Tranche A Revolving Facility
Commitment (or Incremental Commitment), as applicable. The initial aggregate
amount of the Tranche A Lenders’ Tranche A Revolving Facility Commitments (prior
to any Incremental Commitments) as of the Closing Date is $225.0 million.

“Tranche A Revolving Facility Exposure” shall mean, at any time, the sum of
(a) the U.S. Dollar Equivalent of the aggregate principal amount of the Tranche
A Revolving Facility Loans outstanding at such time, (b) the Swingline Exposure
at such time and (c) the Revolving L/C Exposure at such time minus, for the
purpose of Section 2.08(b), the amount of Revolving L/C Exposure that has been
Cash Collateralized in accordance with Section 2.05(j) or (k) at such time. The
Tranche A Revolving Facility Exposure of any Tranche A Lender at any time shall
be the product of (i) such Lender’s Revolving Facility Percentage with respect
to the Tranche A Revolving Facility Commitments and (ii) the aggregate Tranche A
Revolving Facility Exposure of all Tranche A Lenders, collectively, at such
time.

“Tranche A Revolving Facility Loan” shall have the meaning assigned to such term
in Section 2.01(a).

“Tranche B Lender” shall mean, at any time, each financial institution listed on
Schedule 2.01 having a Tranche B Revolving Facility Commitment or a Tranche B
Revolving Facility Loan as well as any person that becomes a “Tranche B Lender”
hereunder pursuant to Section 9.04 or Section 2.20.

 

68



--------------------------------------------------------------------------------

“Tranche B Revolving Facility Commitment” shall mean, at any time, with respect
to each Tranche B Lender, the commitment of such Tranche B Lender to make
Tranche B Revolving Facility Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate permitted amount of such Tranche B
Lender’s Tranche B Revolving Facility Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08, (b) reduced or
increased from time to time pursuant to assignments by or to such Tranche B
Lender under Section 9.04 and (c) increased as provided under Section 2.20. The
initial amount of each Tranche B Lender’s Tranche B Revolving Facility
Commitment as of the Closing Date is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Tranche B Lender shall have
assumed its Tranche B Revolving Facility Commitment (or Incremental Commitment),
as applicable. The initial aggregate amount of the Tranche B Lenders’ Tranche B
Revolving Facility Commitments (prior to any Incremental Commitments) as of the
Closing Date is $45.0 million.

“Tranche B Revolving Facility Exposure” shall mean, at any time, the sum of the
U.S. Dollar Equivalent of the aggregate principal amount of the Tranche B
Revolving Facility Loans outstanding at such time. The Tranche B Revolving
Facility Exposure of any Tranche B Lender at any time shall be the product of
(i) such Lender’s Revolving Facility Percentage with respect to the Tranche B
Revolving Facility Commitments and (ii) the aggregate Tranche B Revolving
Facility Exposure of all Tranche B Lenders, collectively, at such time.

“Tranche B Revolving Facility Loan” shall have the meaning assigned to such term
in Section 2.01(a).

“Transactions” shall mean, collectively, (a) the execution and delivery by the
Loan Parties of the Loan Documents to which they are a party and, in the case of
the Borrowers the making of the Borrowings hereunder on the Closing Date,
(b) the execution and delivery of the Cash Flow Loan Documents and the making of
the borrowings thereunder on the Closing Date, (c) the securing of the First
Lien Notes on the Closing Date and the transactions consummated in connection
therewith and (d) the payment of related fees and expenses in connection
therewith.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the ABR, the Canadian Prime Rate and the CDOR Rate.

“UBS” shall mean UBS Loan Finance LLC.

“UBS Preferred Stock” shall mean the preferred stock issued December 4, 2006 by
Holdings to UBS Securities LLC.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

 

69



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of Intermediate Holdings
or any Subsidiary that would not appear as “restricted” on a consolidated
balance sheet of Intermediate Holdings or any Subsidiary.

“Unrestricted Subsidiary” shall mean (a) any subsidiary of Intermediate Holdings
identified on Schedule 1.01(f) and (b) any additional subsidiary that is
designated by Intermediate Holdings as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided, that Intermediate Holdings
shall only be permitted to so designate a new Unrestricted Subsidiary so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by Intermediate Holdings or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by Intermediate Holdings or any of
its Subsidiaries shall be deemed to have been made under Section 6.04,
(iii) without duplication of clause (ii), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04, and (iv) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Notes and all Permitted Refinancing
Indebtedness in respect thereof and, to the extent any Disqualified Stock has
terms and conditions consistent with the Notes, all such Disqualified Stock. Any
Unrestricted Subsidiary may be designated to be a Subsidiary for purposes of
this Agreement (each, a “Subsidiary Redesignation”); provided, that (A) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary, (B) no Default or Event of
Default has occurred and is continuing or would result therefrom, (C) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (D) Intermediate Holdings shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of Intermediate Holdings, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(A) through (C), inclusive.

“Updated Appraisal” shall mean any updated appraisal of Collateral comprising of
any Borrowing Base that has been provided under and become effective pursuant to
Section 5.07 after the Closing Date.

 

70



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“U.S. Borrowing Base” shall mean, with respect to the Domestic Loan Parties at
any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a) the sum of:

(i) in the case of Eligible Receivables, the product of (A) 90.0% multiplied by
(B) the difference of (x) the amount in U.S. Dollars of all Eligible Receivables
of such Domestic Loan Parties minus (y) the Dilution Reserve with respect to
such Eligible Receivables (calculated net of all finance charges, late fees and
other fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time); and

(ii) in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of such Domestic Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 90.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Domestic Loan Parties constituting each class of Eligible Inventory at such
time;

minus

(b) any applicable Reserve then in effect to the extent applicable to such
Domestic Loan Parties or such Eligible Receivables or Eligible Inventory.

The specified percentages set forth in this definition will not be reduced
without the consent of Intermediate Holdings and the U.S. Borrower.

“U.S. Collateral Agreement” shall mean the Collateral Agreement, dated as of the
date hereof, among the Domestic Loan Parties and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time.

“U.S. Dollars” and “$” shall mean lawful money of the United States of America.

“U.S. Dollar Equivalent” shall mean, at any date of determination, (a) with
respect to any amount denominated in U.S. Dollars, such amount, and (b) with
respect to any amount denominated in any currency other than U.S. Dollars, the
equivalent amount thereof in U.S. Dollars as determined by the Administrative
Agent at such time on the basis of the Spot

 

71



--------------------------------------------------------------------------------

Rate in effect on such date for the purchase of U.S. Dollars with such currency.
The U.S. Dollar Equivalent at any time of the amount of any Letter of Credit,
L/C Disbursement or Loan denominated in a Foreign Currency shall be the amount
most recently determined as provided in Section 1.04.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the U.S. Borrower.

“U.S. Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate at its offices
in New York City; each change in the U.S. Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“U.S. Revolving Facility Exposure” shall mean, at any time, that portion of the
Aggregate Revolving Facility Exposure comprising (a) aggregate Revolving
Facility Loans borrowed by the U.S. Borrower, (b) Swingline Exposure to the U.S.
Borrower and (c) Revolving L/C Exposure to the U.S. Borrower.

“U.S. Sublimit” shall have the meaning assigned to such term in Section 2.01(a).

“VAT” shall mean any tax imposed by EC Directive 2006/112/EC on the Common
System of value added tax, and any national legislation implementing that
directive (including the United Kingdom’s Value Added Tax Act 1994), together
with any legislation supplemental thereto, and any other tax of a similar nature
and all penalties, costs and interest related thereto.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.20(b).

Section 1.02 Terms Generally. (a) As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the definitions set forth or referred to in Section 1.01
shall apply equally to both the singular and plural forms of the terms defined,
(ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests,

 

72



--------------------------------------------------------------------------------

securities, revenues, accounts, leasehold interests and contract rights,
(vi) references to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time, (vii) all references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require and (viii) except as otherwise expressly provided herein, any reference
in this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements hereof and thereof.

(b) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof; provided
further, that if any Borrower notifies the Administrative Agent that such
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies any Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(c) In this Agreement, where it relates to a German Borrower, a reference to
(i) a necessary action to authorize, where applicable, includes without
limitation, obtaining an unconditional positive advice from the competent works
council(s), (ii) a security interest includes any mortgage (Grundschuld,
Hypothek), pledge (Pfandrecht), retention of title arrangement
(Eigentumsvorbehalt), right of retention (Zurückbehaltungsrecht), right to
reclaim goods (Herausgabeansprüche) and any other right in rem created for the
purpose of granting security, (iii) a winding-up or dissolution includes a
German entity being dissolved (aufgelöst) and administration includes a German
entity being declared bankrupt (insolvent), (iv) any step or procedure taken in
connection with insolvency proceedings includes a German entity having applied
for bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung) and (v) an administrator includes an “Insolvenzverwalter”.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of Holdings, Intermediate Holdings and the Borrowers contained in
this Agreement (and all corresponding definitions) are made after giving effect
to the Transactions as shall have taken place on or prior to the date of
determination, unless the context otherwise requires.

 

73



--------------------------------------------------------------------------------

Section 1.04 Exchange Rates; Currency Equivalents. (a) For purposes of
determining compliance as of any date with Sections 6.01, 6.02, 6.03, 6.04 and
6.05, amounts incurred or outstanding in currencies other than U.S. Dollars
shall be translated into U.S. Dollars at the Spot Rate in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Article VI or paragraph (f) or (j) of Section 7.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

(b) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Foreign Currency Letter of Credit or Borrowing denominated in a Foreign Currency
in accordance with the terms set forth herein, and a determination thereof by
the Administrative Agent shall be presumptively correct absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination made by Intermediate Holdings or any Borrower in any document
delivered to the Administrative Agent. The Administrative Agent may determine,
redetermine or predetermine the U.S. Dollar Equivalent of any amount on any date
either in its own reasonable discretion or upon the request of any Lender or
Issuing Bank, Intermediate Holdings or any Borrower.

(c) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Foreign Currency Letter of Credit as of (a) a date on or about the date on which
the applicable Issuing Bank receives a request from the applicable Borrower for
the issuance of such Letter of Credit, (b) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Letter of Credit shall be increased, (c) March 31 and September 30 in each year
and (d) during the continuance of an Event of Default, as reasonably requested
by the Administrative Agent, in each case using the Spot Rate in effect on the
date of determination, and each such amount shall be the U.S. Dollar Equivalent
of such Letter of Credit until the next required calculation thereof pursuant to
this Section 1.04(b). The Administrative Agent shall in addition determine the
U.S. Dollar Equivalent of any Letter of Credit denominated in any Foreign
Currency as of the CAM Exchange Date as set forth in Section 10.02.

(d) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Borrowing denominated in a Foreign Currency as of (a) a date on or about the
date on which the Administrative Agent receives a Borrowing Request in respect
of such Borrowing using the Spot Rate in effect on the date of determination,
(b) as of the date of the commencement of each Interest Period after the initial
Interest Period therefor and (c) during the continuance of an Event of Default,
as reasonably requested by the Administrative Agent, using the Spot Rate in
effect (x) in the case of clauses (a) and (b) above, on the date that is three
Business Days prior to the date on which the applicable Interest Period shall
commence, and (y) in the case of clause (c) above, on the date of determination,
and each such amount shall be the U.S. Dollar Equivalent of such Borrowing until
the next required calculation thereof pursuant to this Section 1.04(d). The
Administrative Agent shall in addition determine the U.S. Dollar Equivalent of
any Borrowing denominated in any Foreign Currency as of the CAM Exchange Date as
set forth in Section 10.01.

 

74



--------------------------------------------------------------------------------

(e) The Administrative Agent shall notify the Borrowers, the Lenders and the
applicable Issuing Bank of each calculation of the U.S. Dollar Equivalent of
each Letter of Credit and Borrowing.

(f) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round off amounts pursuant to this Section 1.04(b) to the nearest
higher or lower amount in whole U.S. Dollars or cents to ensure amounts owing by
any party hereunder or that otherwise need to be calculated or converted
hereunder are expressed in whole U.S. Dollars or in whole cents, as may be
necessary or appropriate.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Revolving Facility Loans. (A) Each Tranche A Lender severally agrees to make
a loan or loans from time to time during the Availability Period (each, a
“Tranche A Revolving Facility Loan”) and (B) each Tranche B Lender severally
agrees to make a loan or loans from time to time during the Availability Period
(each, a “Tranche B Revolving Facility Loan”), (1) in each case (i) in U.S.
Dollars from its U.S. Lending Office to the U.S. Borrower, (ii) in U.S. Dollars
and Foreign Currencies (other than Canadian Dollars) from its Foreign Lending
Office to a German Borrower and (iii) in U.S. Dollars and Foreign Currencies
from its Foreign Lending Office to the Canadian Borrower and (2) in each case,
after giving effect thereto and to the application of proceeds thereof, in an
aggregate principal amount that will not result in (I) such Lender’s Tranche A
Revolving Facility Loans exceeding the Tranche A Revolving Facility Commitment
of such Lender, (II) such Lender’s Tranche A Revolving Facility Exposure
exceeding the Tranche A Revolving Facility Commitment of such Lender, (III) such
Lender’s Tranche B Revolving Facility Exposure exceeding the Tranche B Revolving
Facility Commitment of such Lender, (IV) the Aggregate Revolving Facility
Exposure exceeding the lesser of (x) the Aggregate Revolving Facility
Commitments and (y) the Global Borrowing Base, (V) the aggregate U.S. Revolving
Facility Exposure exceeding the U.S. Borrowing Base (the “U.S. Sublimit”), (VI)
the German Revolving Facility Exposure with respect to Germany Silicone Borrower
exceeding the Germany Silicone Availability, (VII) the German Revolving Facility
Exposure with respect to Germany Quartz Borrower exceeding the Global Borrowing
Base (clauses (VI) and (VII) together, the “German Sublimit”) or (VIII) the
Canadian Revolving Facility Exposure exceeding the Global Borrowing Base less
the sum of the Germany Silicone Borrowing Base and Germany Quartz Borrowing Base
(the “Canadian Sublimit”). Notwithstanding the foregoing, Tranche A Revolving
Facility Loans shall not be made, unless, after giving effect to the Tranche B
Revolving Facility Loans being made on such date, the Tranche B Revolving
Facility Exposure is at least equal to the Tranche B Revolving Facility
Commitment. Each Revolving Facility Loan made hereunder shall be deemed a
Tranche B Revolving Facility Loan until the limitation in the immediately
preceding sentence is satisfied and, thereafter, each Revolving Facility Loan in
excess thereof will be deemed a Tranche A Revolving Facility Loan.

 

75



--------------------------------------------------------------------------------

(b) Overadvances. Insofar as Intermediate Holdings or the Borrowers may request
and the Administrative Agent or Required Tranche A Lenders may be willing in
their sole and absolute discretion to make (v) any Revolving Facility Loans to
any Borrower at a time when the Aggregate Revolving Facility Exposure exceeds,
or would exceed with the making of any such Revolving Facility Loan, the Global
Borrowing Base, (w) any Revolving Facility Loans to the U.S. Borrower at a time
when the U.S. Revolving Facility Exposure exceeds, or would exceed with the
making of any such Revolving Facility Loan, the U.S. Sublimit, (x) any Revolving
Facility Loans to the Germany Silicone Borrower at a time when the German
Revolving Facility Exposure with respect to Germany Silicone Borrower exceeds,
or would exceed with the making of any such Revolving Facility Loan, the Germany
Silicone Availability, (y) any Revolving Facility Loans to the Germany Quartz
Borrower at a time when the German Revolving Facility Exposure with respect to
Germany Quartz Borrower exceeds, or would exceed with the making of any such
Revolving Facility Loan, the Global Borrowing Base, or (z) any Revolving
Facility Loans to the Canadian Borrower at a time when the Canadian Revolving
Facility Exposure exceeds, or would exceed with the making of any such Revolving
Facility Loan, the Canadian Sublimit (any such Loan or Loans made under clauses
(v), (w), (x), (y) or (z) being herein referred to individually as an
“Overadvance”), the Administrative Agent or Required Tranche A Lenders shall
make, or require the Lenders to make, such Overadvances available to the
applicable Borrower. All Overadvances shall be secured by the Collateral in
accordance with the terms hereof and of the Security Documents and shall bear
interest as provided in this Agreement for the Revolving Facility Loans
generally. Any Overadvance made pursuant to the terms hereof shall be made by
the Tranche A Lenders ratably in accordance with their Revolving Facility
Percentages. The foregoing notwithstanding, in no event (i) unless otherwise
consented to by the Required Tranche A Lenders, shall Overadvances, together
with the Protective Advances then outstanding, in the aggregate exceed 5.0% of
the then applicable Global Borrowing Base, (ii) shall any Overadvances be
outstanding for more than 45 consecutive days, (iii) unless otherwise consented
to by the Required Tranche A Lenders, after all outstanding Overadvances have
been repaid, shall the Administrative Agent or the Lenders make any additional
Overadvances unless 30 days or more have expired since the last date on which
any Overadvances were outstanding or (iv) unless otherwise consented to by each
affected Lender, shall the Administrative Agent make any Revolving Facility
Loans on behalf of the applicable Tranche A Lenders under this Section 2.01(b)
to the extent such Revolving Facility Loans would cause such Lender’s share of
the Revolving Facility Exposure to exceed such Lender’s aggregate Revolving
Facility Commitment. The Required Tranche A Lenders may at any time revoke the
Administrative Agent’s authorization to make future Overadvances (provided that
existing Overadvances shall not be subject to such revocation and any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). If Overadvances are made in accordance
with this Section 2.01(b), then (A) the Global Borrowing Base, U.S. Sublimit,
Germany Silicone Availability, German Sublimit and/or Canadian Sublimit, as
applicable, shall thereafter be deemed ratably increased by the amount of such
permitted Overadvances, but only for so long as the Administrative Agent allows
such Overadvances to be outstanding and (B) all Lenders shall be bound to make,
or permit to remain outstanding, such Overadvances based upon their applicable
Revolving Facility Percentages in accordance with the terms of this Agreement.

 

76



--------------------------------------------------------------------------------

(c) Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrowers to satisfy the
conditions to borrowing set forth in Section 4.01(b) after the Closing Date, the
Administrative Agent, in its sole discretion, may make Tranche A Revolving
Facility Loans to any Borrower on behalf of the Lenders, so long as the
aggregate amount of such Tranche A Revolving Facility Loans shall not, together
with the aggregate amount of all Overadvances then outstanding, exceed 5.0% of
the then applicable Global Borrowing Base, if the Administrative Agent, in its
Reasonable Credit Judgment, deems that such Tranche A Revolving Facility Loans
are necessary or desirable (i) to protect all or any portion of the Collateral,
(ii) to enhance the likelihood, or maximize the amount of, repayment of the
Loans and the other Obligations, or (iii) to pay any other amount chargeable to
the Borrowers pursuant to this Agreement (such Tranche A Revolving Facility
Loans, hereinafter, “Protective Advances”); provided, that (x) in no event shall
the Aggregate Revolving Facility Exposure exceed the Aggregate Revolving
Facility Commitments, (y) the Required Tranche A Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided; that existing Protective Advances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof) and (z) unless
otherwise consented to by each affected Lender, the Administrative Agent may not
make Tranche A Revolving Facility Loans on behalf of the applicable Lenders
under this Section 2.01(c) to the extent such Tranche A Revolving Facility Loans
would cause a Lender’s share of the Tranche A Revolving Facility Exposure to
exceed such Lender’s Tranche A Revolving Facility Commitment. Any Protective
Advance made pursuant to the terms hereof shall be made by the Tranche A Lenders
ratably in accordance with their Revolving Facility Percentages. If Protective
Advances are made in accordance with this Section 2.01(c), then (A) each
Borrowing Base shall thereafter be deemed ratably increased by the amount of
such permitted Protective Advances, but only for so long as the Administrative
Agent allows such Protective Advances to be outstanding and (B) all Tranche A
Lenders shall be bound to make, or permit to remain outstanding, such Protective
Advances based upon their applicable Revolving Facility Percentages in
accordance with the terms of this Agreement.

(d) Incremental Commitments. Each Lender having an Incremental Commitment
agrees, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Revolving Facility Loans
to any Borrower, in a U.S. Dollar Equivalent aggregate principal amount not to
exceed its Incremental Commitment.

(e) Prepayment; Reborrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Facility Loans.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans in the same currency and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
(or, in the case of Swingline Loans, by the Swingline Lender in accordance with
its Swingline Commitment). The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

77



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, (i) each Borrowing by the U.S. Borrower (other than
a Swingline Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the U.S. Borrower may request in accordance herewith, (ii) each
Borrowing by a German Borrower (other than a Swingline Borrowing) shall be
comprised entirely of Eurocurrency Loans and (iii) each Borrowing by the
Canadian Borrower (other than a Swingline Borrowing) shall be comprised entirely
of CDOR Rate Loans, Canadian Prime Rate Loans or Eurocurrency Loans as the
Canadian Borrower may request in accordance herewith. Each Swingline Borrowing
made by the U.S. Borrower or in U.S. Dollars shall be an ABR Borrowing. Each
Swingline Borrowing made by a German Borrower in euros shall bear interest at a
rate determined by reference to the Euro Swingline Rate. Each Swingline
Borrowing made by the Canadian Borrower in Canadian Dollars shall be a Canadian
Prime Rate Loan or in euros shall bear interest at a rate determined by
reference to the Euro Swingline Rate. Each Lender at its option may make any ABR
Loan, Eurocurrency Loan, CDOR Rate Loan or Canadian Prime Loan by causing any
U.S. Lending Office, Foreign Lending Office or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
or CDOR Rate Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Borrowing or Canadian Prime Rate Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Commitments, or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type and Class may be outstanding at the
same time; provided, that there shall not at any time be more than a total of 10
Eurocurrency Borrowings or a total of 10 CDOR Rate Borrowings outstanding to any
Borrower under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing of any
Class if the Interest Period requested with respect thereto would end after the
Maturity Date for such Class, as applicable.

Section 2.03 Requests for Borrowings. (a) To request a Borrowing, a Borrower
shall notify the Administrative Agent of such request by telephone (other than
with respect to a request made by a German Borrower, which shall be made in
writing by hand delivery or electronic means), (i) in the case of a Eurocurrency
Borrowing or a CDOR Rate Borrowing, not later than 1:00 p.m., Local Time (and,
in the case of a Eurocurrency Borrowing by a German Borrower 11:00 a.m., Local
Time) three (3) Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing or a Canadian Prime Rate Borrowing, not
later than 1:00 p.m., Local Time on the date of the proposed Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as

 

78



--------------------------------------------------------------------------------

contemplated by Section 2.05(e) may be given no later than 10:00 a.m. Local Time
on the date of the proposed Borrowing. Any such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by such Borrower:

(b) Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) the Class of such Borrowing;

(iii) the currency and aggregate amount of the requested Borrowing, which amount
shall not result in (A) the Aggregate Revolving Facility Exposure exceeding the
lesser of (x) the Aggregate Revolving Facility Commitments and (y) the Global
Borrowing Base, (B) the aggregate U.S. Revolving Facility Exposure exceeding the
U.S. Sublimit, (C) the aggregate German Revolving Facility Exposure with respect
to Germany Silicone Borrower exceeding the Germany Silicone Availability,
(D) the aggregate German Revolving Facility Exposure with respect to Germany
Quartz Borrower exceeding the Global Borrowing Base or (E) the aggregate
Canadian Revolving Facility Exposure exceeding the Canadian Sublimit;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing by the U.S. Borrower, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;

(vi) in the case of a Borrowing by the Canadian Borrower, whether such Borrowing
is to be a CDOR Rate Borrowing, a Canadian Prime Rate Borrowing or a
Eurocurrency Borrowing;

(vii) in the case of a Eurocurrency Borrowing or a CDOR Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(viii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

(ix) if no election as to the Type of Borrowing by the U.S. Borrower is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
election as to the Type of Borrowing by the Canadian Borrower is specified, then
the requested Borrowing shall be a Canadian Prime Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing or CDOR
Rate Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

79



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each Loan requested pursuant to this Section 2.03. The
proceeds of each Loan requested under this Section 2.03 shall be disbursed by
the Administrative Agent in the applicable currency in immediately available
funds, by wire transfer to such bank account as may be agreed upon by the
applicable Borrower and the Administrative Agent from time to time or elsewhere
if pursuant to a written direction from such Borrower. If at any time any Loan
is funded in excess of the amount requested by the applicable Borrower, such
Borrower agrees to repay the excess to the Administrative Agent promptly upon
the earlier to occur of (a) such Borrower’s discovery of the error and
(b) notice thereof to such Borrower from the Administrative Agent or any
applicable Lender.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in U.S. Dollars to
the U.S. Borrower and Swingline Loans in U.S. Dollars or euro to a German
Borrower and Swingline Loans in U.S. Dollars, Canadian Dollars or euro to the
Canadian Borrower from time to time during the Availability Period, in the
U.S. Dollar Equivalent of an aggregate principal amount at any time outstanding
that will not result in (i) the U.S. Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Loans to the Borrowers exceeding the
Swingline Commitment, (ii) the aggregate U.S. Revolving Facility Exposure
exceeding the U.S. Sublimit and (iii)the Aggregate Revolving Facility Exposure
exceeding the lesser of (A) the Aggregate Revolving Facility Commitments and
(B) the Global Borrowing Base; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the applicable Borrower shall (other than
with respect to a request made by a German Borrower which shall be made in
writing by hand delivery or electronic means) notify the Administrative Agent
and the Swingline Lender of such request by telephone (confirmed by a Swingline
Borrowing Request by telecopy), not later than 12:00 p.m., Local Time, on the
day of a proposed Swingline Borrowing (other than with respect to a request for
a Swingline Borrowing in Canadian Dollars, not later than 5:00 p.m. London Time,
one day prior to the day of a proposed Swingline Borrowing). Each such notice
and Swingline Borrowing Request shall be irrevocable and shall specify (i) the
requested date (which shall be a Business Day) of the Swingline Borrowing,
(ii) the name of the Borrower and the amount of the requested Swingline
Borrowing and (iii) in the case of a Swingline Borrowing to be made by a German
Borrower or, in the case of Euro Swingline Loans only, the Canadian Borrower,
the end date of the Interest Period to be applicable thereto as set forth in
clause (b) of the definition of “Interest Period.” The Swingline Lender shall
consult with the Administrative Agent as to whether the making of such Swingline
Loan is in accordance with the terms of this Agreement prior to the Swingline
Lender funding such Swingline Loan. The Swingline Lender shall make each of its
Swingline Loans in accordance with Section 2.02(a) on the proposed date thereof
by wire transfer of immediately available funds by 3:00 p.m., Local Time (or, in
the case of Swingline Loans in euros, 4:00 p.m., Local Time), to the account of
the applicable Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

 

80



--------------------------------------------------------------------------------

(c) The Swingline Lender shall require Tranche A Lenders to acquire
participations in all or a portion of the outstanding Swingline Loans made by it
(“Settlement”) on a weekly basis by written notice to the Administrative Agent
not later than 10:00 a.m., Local Time, on the date of such requested Settlement
with regards to Swingline Loans which are ABR Loans or Canadian Prime Rate Loans
or three Business Days prior to the Settlement Date with regards to Euro
Swingline Loans. Such notice shall specify the aggregate amount and currency of
such Swingline Loans in which such Tranche A Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each such Tranche A Lender, specifying in such notice such Tranche A Lender’s
Revolving Facility Percentage (irrespective of the maturity of the Tranche A
Revolving Facility Loan) of such Swingline Loan or Loans. Each Tranche A Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender such Tranche A Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans. Each Tranche A Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph (c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Tranche A Revolving Facility
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Tranche A Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Tranche A Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Tranche A Lenders. Each Tranche A Lender at its option may cause any
U.S. Lending Office, Foreign Lending Office or Affiliate of such Lender to make
such payment. The Administrative Agent shall notify the applicable Borrower of
any participations in any Swingline Loan made to such Borrower acquired pursuant
to this paragraph (c), and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from any Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Tranche A Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided,
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein each of the Borrowers may request the issuance of Letters of
Credit denominated in Foreign Currencies or U.S. Dollars, in each case for its
own account (or for the account of a Subsidiary, so long as such Borrower and
such Subsidiary are co-applicants) in a form

 

81



--------------------------------------------------------------------------------

reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period prior to the date that is five
(5) Business Days prior to the Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this
Section 2.05) or extension of an outstanding Letter of Credit), a Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent ((A) three (3) Business
Days in advance of the requested date of issuance or the requested date of
amendment or extension, as the case may be, or (B) such shorter period as the
Administrative Agent and the applicable Issuing Bank in their sole discretion
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, attaching the agreed
form of Letter of Credit and specifying the date of issuance, amendment or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated (which may be a Foreign Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend or extend such Letter of Credit. If requested by the applicable Issuing
Bank, such Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit such Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension (i) the Revolving L/C Exposure will not exceed
the Letter of Credit Sublimit, (ii) Aggregate Revolving Facility Exposure will
not exceed the lesser of (A) the Aggregate Revolving Facility Commitments and
(B) the Global Borrowing Base, (iii) the aggregate U.S. Revolving Facility
Exposure will not exceed the U.S. Sublimit, (iv) the German Revolving Facility
Exposure of Germany Silicone Borrower will not exceed the Germany Silicone
Availability, (v) the German Revolving Facility Exposure of Germany Quartz
Borrower will not exceed the Global Borrowing Base, (vi) the aggregate Canadian
Revolving Facility Exposure will not exceed the Canadian Sublimit and (vii) all
conditions precedent in Section 4.01 have been satisfied (or waived by the
Required Tranche A Lenders).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Administrative Agent and the applicable Issuing Bank in their sole
discretion) after the date of the issuance of such Letter of Credit (or, in the
case of any extension thereof, one year (unless otherwise agreed upon by the
Administrative Agent and the applicable Issuing Bank in their sole discretion)
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Maturity Date; provided, that any Letter of Credit with one
year tenor may provide for automatic extension thereof for additional one year
periods (which, in no event, shall extend beyond the date referred to in clause
(ii) of this paragraph (c)) so long as such Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in such
twelve-

 

82



--------------------------------------------------------------------------------

month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof within a time period during such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued; provided further, that if the applicable Issuing Bank and the
Administrative Agent each consent in their sole discretion, the expiration date
on any Letter of Credit may extend beyond the date referred to in clause
(ii) above; provided, that if any such Letter of Credit is outstanding or the
expiration date is extended to a date after the date that is five (5) Business
Days prior to the Maturity Date, the applicable Borrower shall Cash
Collateralize each such Letter of Credit in an amount equal to the Minimum L/C
Collateral Amount on or prior to the date that is five (5) Business Days prior
to the Maturity Date or, if later, such date of issuance.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), and without any further action
on the part of the applicable Issuing Bank or the Tranche A Lenders, such
Issuing Bank hereby grants to each Tranche A Lender, and each such Tranche A
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to the product of (i) such Tranche A Lender’s Revolving Facility
Percentage (irrespective of the maturity of the applicable Tranche A Revolving
Facility Loan) and (ii) the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Tranche A Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in U.S. Dollars, for the account of the applicable Issuing
Bank, an amount equal to the product of (A) such Tranche A Lender’s Revolving
Facility Percentage and (B)(x) each L/C Disbursement made by such Issuing Bank
in U.S. Dollars and (y) the U.S. Dollar Equivalent, using the applicable Spot
Rate in effect on the date such payment is required, of each L/C Disbursement
made by such Issuing Bank in a Foreign Currency and, in each case, not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section 2.05, or of any reimbursement payment required to be
refunded to any Borrower for any reason (or if such reimbursement was refunded
in a Foreign Currency, the U.S. Dollar Equivalent thereof using the applicable
Spot Rate in effect on the date of such refund). Each Tranche A Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Tranche A Revolving
Facility Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. (i) If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement in the currency of such L/C Disbursement not later than 2:00 p.m.,
Local Time, on the next Business Day after such Borrower receives notice under
paragraph (g) of this Section 2.05 of such L/C Disbursement, together with
accrued interest thereon from the date of such L/C Disbursement (x) in the case
of L/C Disbursements in respect of Letters of Credit issued for the account of
the U.S. Borrower, at the rate applicable to ABR Loans (y) in the case of L/C
Disbursements in respect of Letters of Credit issued for the account of a German
Borrower, at the rate applicable to Euro Swingline Loans and (z) in the case of
L/C Disbursements in respect of Letters of Credit issued for the account

 

83



--------------------------------------------------------------------------------

of the Canadian Borrower, at the rate applicable to Canadian Prime Rate Loans;
provided, that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Borrowing, a Canadian Prime Rate Borrowing
or a Swingline Borrowing, as applicable, in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing Canadian Prime Rate
Borrowing or Swingline Borrowing.

(ii) If any Borrower fails to reimburse any L/C Disbursement when due, then
(A) if such payment relates to a Foreign Currency Letter of Credit,
automatically and with no further action required, such Borrower’s obligation to
reimburse the applicable L/C Disbursement shall be permanently converted into an
obligation to reimburse the U.S. Dollar Equivalent, calculated using the
applicable Spot Rate on the date when such payment was due, of such L/C
Disbursement and (B) in the case of each L/C Disbursement, the Administrative
Agent shall promptly notify the applicable Issuing Bank and each other Tranche A
Lender of such L/C Disbursement, the payment then due from such Borrower in
respect thereof and, in the case of a Tranche A Lender, such Tranche A Lender’s
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Tranche A Lender shall pay to the Administrative Agent in U.S.
Dollars its Revolving Facility Percentage of the payment then due from such
Borrower in the same manner as provided in Section 2.06 with respect to Loans
made by such Tranche A Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Tranche A Lenders. Promptly following receipt by the Administrative Agent of
any payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Tranche A Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Tranche A Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Tranche A Lender
pursuant to this paragraph to reimburse an Issuing Bank for any L/C Disbursement
(other than the funding of an ABR Revolving Loan, a Canadian Prime Rate Loan, or
a Swingline Borrowing as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such
L/C Disbursement. If a German Borrower’s or the Canadian Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the applicable Issuing Bank or
any Tranche A Lender to any stamp duty, ad valorem charge or similar Tax that
would not be payable if such reimbursement were made or required to be made in
U.S. Dollars, then a German Borrower or the Canadian Borrower, as applicable,
shall, at its option, either (x) pay the amount of any such Tax requested by the
Administrative Agent, the relevant Issuing Bank or Tranche A Lender or
(y) reimburse each L/C Disbursement made in such Foreign Currency in U.S.
Dollars, in an amount equal to the U.S. Dollar Equivalent, calculated using the
applicable Spot Rate on the date such L/C Disbursement is made, of such L/C
Disbursement.

(f) Obligations Absolute. The obligations of the Borrowers to reimburse L/C
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement

 

84



--------------------------------------------------------------------------------

under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.05, constitute a legal or equitable discharge of, or provide a right
of setoff against, the applicable Borrower’s obligations hereunder. Neither the
Administrative Agent, the Tranche A Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence; provided, that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the applicable Borrower
to the extent permitted by applicable law) suffered by the applicable Borrower
that are determined by a final and binding decision of a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (found by a final and nonappealable decision of a court
of competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment. Such Issuing Bank shall promptly notify the Administrative Agent and
the applicable Borrower by telephone (confirmed by telecopy) of any such demand
for payment and whether such Issuing Bank has made or will make a L/C
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse such Issuing Bank and the Tranche A Lenders with respect to any such
L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from

 

85



--------------------------------------------------------------------------------

and including the date such L/C Disbursement is made to but excluding the date
that the applicable Borrower reimburses such L/C Disbursement, (i) in the case
of L/C Disbursements made in U.S. Dollars, and at all times following the
conversion to U.S. Dollars of a L/C Disbursement made in a Foreign Currency
pursuant to paragraph (e) above, at the rate per annum then applicable to ABR
Revolving Loans, (ii) in the case of L/C Disbursements made in Canadian Dollars,
and at all times prior to their conversion to U.S. Dollars pursuant to paragraph
(e) above, at the rate applicable to Canadian Prime Rate Loans and (iii) in the
case of L/C Disbursements made in Foreign Currencies, at all times prior to
their conversion to U.S. Dollars pursuant to paragraph (e) above, at the rate
applicable to Euro Swingline Loans; provided that, if such L/C Disbursement is
not reimbursed by the applicable Borrower when due pursuant to paragraph (e) of
this Section 2.05, then Section 2.13(e) shall apply. Interest accrued pursuant
to this paragraph (h) shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Tranche A
Lender pursuant to paragraph (e) of this Section 2.05 to reimburse such Issuing
Bank shall be for the account of such Tranche A Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among Intermediate Holdings, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Tranche A Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization Following Certain Events. If and when a Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Sections 2.05(c), 2.11(b),
2.11(c), 2.21(a) or 7.01, such Borrower shall promptly deposit (but no later
than on the same Business Day in the case of an Event of Default described in
Section 7.01(h) or (i) or on the third Business Day following the date on which
Intermediate Holdings receives notice from the Administrative Agent in the case
of any other Event of Default, demanding the deposit of Cash Collateral pursuant
to this paragraph) in an account with or at the direction of the Collateral
Agent, in the name of the Collateral Agent and for the benefit of the Tranche A
Lenders, an amount in cash in U.S. Dollars or the applicable Foreign Currency
equal to the Revolving L/C Exposure as of such date (or, in the case of Sections
2.05(c), 2.11(b), 2.11(c) or 2.21(a)(v), the portion thereof required by such
sections) plus any accrued or unpaid interest thereon. For the purposes of this
paragraph, the Foreign Currency Letters of Credit shall be calculated using the
Spot Rate on the date notice demanding Cash Collateralization is delivered to
Intermediate Holdings (or the date of the Event of Default under Section 7.01(h)
or (i), if applicable). Each deposit of Cash Collateral (i) made pursuant to
this paragraph, (ii) made by the Administrative Agent during the continuation of
an Event of

 

86



--------------------------------------------------------------------------------

Default or (iii) made by the Administrative Agent pursuant to Sections
2.11(d), 2.18(b) or 2.21(c) in each case, shall be held by the Collateral Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the Collateral Agent and
(ii) at any other time, the applicable Borrower, in each case, in Permitted
Investments and at the risk and expense of the Borrowers, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse each Issuing Bank for L/C Disbursements for which
such Issuing Bank has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Tranche A Lenders with
Revolving L/C Exposure representing greater than 50.0% of the total Revolving
L/C Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. If a Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender or the occurrence of a limit under
Section 2.11(b) or 2.11(c) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived or the
termination of the Defaulting Lender status or the limits under Sections 2.11(b)
and 2.11(c) no longer being exceeded, as applicable.

(k) Cash Collateralization Following Termination and Prepayment of the Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments by the Borrowers pursuant to Section 2.08(b) (a
“Facility Termination Event”) in connection with which any Borrower notifies any
one or more Issuing Banks that it intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.

(l) Additional Issuing Banks. From time to time, Intermediate Holdings may by
notice to the Administrative Agent designate any Tranche A Lender (in addition
to JPMCB) each of which agrees (in its sole discretion) to act in such capacity
and is reasonably satisfactory to the Administrative Agent as an Issuing Bank.
Each such additional Issuing Bank shall execute a counterpart of this Agreement
upon the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of

 

87



--------------------------------------------------------------------------------

each week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (B) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and no Issuing Bank
shall be permitted to issue, amend, renew or extend such Letter of Credit
without first obtaining written confirmation from the Administrative Agent that
such issuance, amendment, renewal or extension is then permitted under this
Agreement, (C) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement, (D) on any Business Day on which a Borrower fails to reimburse a
L/C Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure, the applicable Borrower and the amount and currency of
such L/C Disbursement and (E) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.

(n) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited Cash Collateral pursuant to paragraph (j) or (k) above, if such
Cash Collateral was deposited in the applicable Foreign Currency to the extent
so deposited or applied), (ii) that the Tranche A Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section 2.05 in
respect of unreimbursed L/C Disbursements made under any Foreign Currency Letter
of Credit and (iii) of each Tranche A Lender’s participation in any Foreign
Currency Letter of Credit under which an L/C Disbursement has been made shall,
automatically and with no further action required, be converted into the
U.S. Dollar Equivalent, calculated using the applicable Spot Rates on such date
(or in the case of any L/C Disbursement made after such date, on the date such
L/C Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Bank or any Tranche A Lender in respect of the obligations described in this
paragraph (n) shall accrue and be payable in U.S. Dollars at the rates otherwise
applicable hereunder.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower as specified in the applicable
Borrowing Request; provided, further, that ABR Revolving Loans, Canadian Prime
Rate Loans and Swingline Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

 

88



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, (x) in the case of a Borrowing by the U.S. Borrower,
the greater of (a) the Federal Funds Effective Rate and (b) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation (y) in the case of a Borrowing by a German Borrower, the interest
rate applicable to Euro Swingline Loans at such time or (z) in the case of
Borrowing by the Canadian Borrower, the greater of (i) the Administrative
Agent’s cost of funds and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of a payment to be made by a Borrower, (x) in the case of a Borrowing by
the U.S. Borrower, the interest rate applicable to ABR Loans at such time (y) in
the case of a Borrowing by a German Borrower, the interest rate applicable to
Euro Swingline Loans at such time and (z) in the case of a Borrowing by the
Canadian Borrower, the interest rate applicable to Canadian Prime Rate Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
such Borrower pays such amount to the Administrative Agent, then such amount
(exclusive of any interest thereon) shall constitute a reduction of such
Borrowing.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (subject to the restrictions
set forth in this Agreement) and, in the case of a Eurocurrency Borrowing or a
CDOR Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower (other than any German
Borrower) may elect (subject to the restrictions set forth in this Agreement) to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing or a CDOR Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.07. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.07 shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section 2.07, a Borrower shall notify
the Administrative Agent of such election by telephone (other than with respect
to a notification made by a German Borrower which shall be made in writing by
hand delivery or electronic

 

89



--------------------------------------------------------------------------------

means) by the time that a Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Any such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii), (iv) and/or (v) below
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of Borrowings by the U.S. Borrower, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(iv) in the case of a Borrowing in Canadian Dollars by the Canadian Borrower,
whether the resulting Borrowing is a Canadian Prime Rate Borrowing or a CDOR
Rate Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing or a
CDOR Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If any Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a CDOR Rate Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
(i) in the case of a Borrowing by the U.S. Borrower, converted to an ABR
Borrowing, (ii) in the case of a CDOR Rate Borrowing, converted to a Canadian
Prime Rate Borrowing and (iii) in the case of a Borrowing by a German Borrower
or a Eurocurrency Borrowing by the Canadian Borrower, continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration
commencing on the last day of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has

 

90



--------------------------------------------------------------------------------

occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrowers, then, so long as an Event of Default is continuing
(w) no outstanding Borrowing by the U.S. Borrower may be converted to or
continued as a Eurocurrency Borrowing, (x) unless repaid, each such Eurocurrency
Borrowing shall be (1) in the case of a Borrowing by the U.S. Borrower,
converted to an ABR Borrowing (2) in the case of a Borrowing by a German
Borrower or the Canadian Borrower, continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration, (y) (1) no outstanding Canadian Prime
Rate Borrowing may be converted to a CDOR Rate Borrowing and (2) no outstanding
CDOR Rate Borrowing may be continued as a CDOR Rate Borrowing and (z) unless
repaid, each such CDOR Rate Borrowing shall be converted to a Canadian Prime
Rate Borrowing.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments of each Class shall terminate on the Maturity Date
for such Class.Intermediate Holdings may at any time terminate, or from time to
time reduce, the Commitments; provided, that (i) each reduction of any Class of
the Commitments shall be in an amount that is an integral multiple of
$1.0 million and not less than $5.0 million (or, if less, the remaining amount
of any such Class of the Commitments) and (ii) Intermediate Holdings shall not
terminate or reduce the Commitments if, after giving effect to such termination
or reduction and any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11 and any Cash Collateralization of Letters of Credit
in accordance with Section 2.05(j) or (k), (A) the Aggregate Revolving Facility
Exposure would exceed the lesser of (x) the Aggregate Revolving Facility
Commitments and (y) the Global Borrowing Base, (B) the aggregate U.S. Revolving
Facility Exposure would exceed the U.S. Sublimit, (C) the German Revolving
Facility Exposure of Germany Silicone Borrower would exceed the Germany Silicone
Availability, (D) the German Revolving Facility Exposure of Germany Quartz
Borrower would exceed the Global Borrowing Base or (E) the aggregate Canadian
Revolving Facility Exposure would exceed the Canadian Sublimit.

(c) Intermediate Holdings shall notify the Administrative Agent of any election
to terminate or reduce any Class of the Commitments under paragraph (b) of this
Section 2.08 at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Intermediate Holdings pursuant to this Section 2.08 shall be irrevocable;
provided, that a notice of termination of any Commitments delivered by
Intermediate Holdings may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar financing
agreements, in which case such notice may be revoked by Intermediate Holdings
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of any Class of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class, except to the extent otherwise permitted by
Section 2.20(b)(iii).

 

91



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Borrower shall terminate or reduce any
Tranche B Revolving Facility Commitments so long as any Tranche A Revolving
Facility Commitments remain outstanding.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Facility Loan,
Protective Advance and Overadvance of such Lender to such Borrower on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan to such Borrower on (x) in the case of a Euro Swingline
Loan, the last day of the Interest Period applicable to such Swingline Loan and
(y) otherwise, the earlier of (A) the Maturity Date and (B) the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least five (5) Business Days after such Swingline Loan is made; provided
that on each date that a Borrowing is made by any Borrower, the U.S. Borrower
shall repay all Swingline Loans made to the U.S. Borrower then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts and
currencies of principal and interest payable and paid to such Lender from time
to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, the Class and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each applicable Borrower to each applicable Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence,
currencies and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans to such Borrower in accordance with the terms of this
Agreement.

(e)Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Promissory Note”). In such event, each applicable Borrower
shall prepare, execute and deliver to such Lender a Promissory Note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to such Borrower. Thereafter, the Loans evidenced by such
Promissory Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Promissory
Notes in such form payable to the order of the payee named therein (or, if such
Promissory Note is a registered note, to such payee and its registered assigns).

Section 2.10 Notice of Prepayment of Revolving Facility Loans. Prior to any
prepayment of any Revolving Facility Loans pursuant to Section 2.11, the
applicable Borrower

 

92



--------------------------------------------------------------------------------

shall (other than with respect to a notification made by a German Borrower which
shall be made in writing by hand delivery or electronic means) select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by electronic means) of such selection (a) in the case
of an ABR Borrowing or a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Local Time on the scheduled date of such prepayment and (b) in the case of
a Eurocurrency Borrowing or a CDOR Rate Borrowing , not later than 1:00 p.m.,
Local Time at least three (3) Business Days before the scheduled date of such
prepayment; provided, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar financing agreements, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Subject to the last sentence
of this Section 2.10, in the case of prepayments under Section 2.11(a), the
Borrowers may in their sole discretion select the Borrowing or Borrowings to be
prepaid. Subject to Section 2.18(b), each repayment of a Borrowing shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each applicable Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Exposure of the applicable Lenders at the
time of such repayment), except to the extent otherwise permitted by
Section 2.20(b)(iii). Notwithstanding anything to the contrary in the
immediately preceding sentence, prior to any repayment of a Swingline Loan
hereunder, the applicable Borrower shall select the Borrowing or Borrowings to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
electronic means and other than with respect to a notification made by a German
Borrower which shall be made in writing by hand delivery or electronic means) of
such selection not later than 1:00 p.m., Local Time, on the scheduled date of
such repayment. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid. Notwithstanding the foregoing, no Borrower may
select to repay a Borrowing of a Tranche B Revolving Facility Loan if any
Tranche A Revolving Facility Loan remains outstanding at such time.

Section 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10.

(b) Subject to Sections 2.01(b) and (c) and Section 2.18(b), in the event that
(i) the aggregate Tranche A Revolving Facility Exposure exceeds the aggregate
Tranche A Revolving Facility Commitments, (ii) the aggregate Tranche B Revolving
Facility Exposure exceeds the aggregate Tranche B Revolving Facility
Commitments, (iii) Aggregate Revolving Facility Exposure exceeds the lesser of
(x) the Aggregate Revolving Facility Commitments and (y) the Global Borrowing
Base, (iv) the aggregate U.S. Revolving Facility Exposure exceeds the U.S.
Sublimit, (v) the German Revolving Facility Exposure with respect to Germany
Silicone Borrower exceeds the Germany Silicone Availability, (vi) the German
Revolving Facility Exposure with respect to Germany Quartz Borrower exceeds the
Global Borrowing Base or (vii) the aggregate Canadian Revolving Facility
Exposure exceeds the Canadian Sublimit, then the applicable Borrower(s) shall
promptly repay outstanding Revolving Facility Loans and/or Cash Collateralize
Revolving L/C Exposure in accordance with Section 2.05(j) in an aggregate amount
equal to such excess.

 

93



--------------------------------------------------------------------------------

(c) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
applicable Borrower shall deposit Cash Collateral in an account with the
Administrative Agent pursuant to Section 2.05(j) in an amount equal to such
excess.

(d) Following the occurrence and during the continuance of an Availability
Trigger Event, subject to Section 2.21, on each Business Day, the Administrative
Agent shall apply, or cause to be applied, all funds credited to the Controlled
Accounts on such Business Day, first to prepay Protective Advances and
Overadvances that may be outstanding; second to prepay Swingline Loans that may
be outstanding; third to any prepayment of Tranche A Revolving Facility Loans;
fourth, if any Event of Default is outstanding at such time, to Cash
Collateralize outstanding Revolving L/C Exposure; fifth, to any prepayment of
Tranche B Revolving Facility Loans; and sixth to pay any other Loan Document
Obligation owing by any Borrower then due and payable. Any such application of
funds shall be made (i) from Controlled Accounts of the Domestic Loan Parties
first in respect of Loan Document Obligations of the Domestic Loan Parties and
second in respect of Loan Document Obligations of the Foreign Loan Parties and
(ii) from Controlled Accounts of the Foreign Loan Parties shall be made solely
in respect of Loan Document Obligations of the Foreign Loan Parties.

(e) Subject to Sections 2.01(b) and (c) and Section 2.18(b), in the event that
any net cash proceeds are received by Intermediate Holdings or any Subsidiary
pursuant to Section 6.05(l) or 6.05(o), the Borrowers shall promptly apply such
net cash proceeds to repay outstanding Revolving Facility Loans, if any (without
reducing any Revolving Facility Commitments).

Section 2.12 Fees. (a) Each Borrower agrees to pay to each Lender (other than
any Defaulting Lender), through the Administrative Agent, three Business Days
after the last day of March, June, September and December in each year, and
three Business Days after the date on which all the Commitments shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
average daily amount of the Available Unused Commitment of such Lender during
the preceding quarter (or other period commencing with the Closing Date or
ending with the date on which the last of the Revolving Facility Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee. All Commitment Fees shall be payable in U.S. Dollars and computed on the
basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.

(b) Each Borrower from time to time agrees to pay (i) to each Tranche A Lender
(other than any Defaulting Lender), through the Administrative Agent, three
(3) Business Days after the last day of March, June, September and December of
each year and three (3) Business Days after the date on which all Commitments
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Tranche A Lender’s Revolving Facility Percentage of the daily aggregate
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or shorter period

 

94



--------------------------------------------------------------------------------

commencing with the Closing Date or ending with the Maturity Date or the date on
which all the Commitments shall be terminated) at the rate per annum equal to
the Applicable Margin for Eurocurrency Borrowings effective for each day in such
period, and (ii) to each Issuing Bank, for its own account (x) three
(3) Business Days after the last day of March, June, September and December of
each year and three (3) Business Days after the date on which all the
Commitments shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to the
U.S. Dollar Equivalent of 1/8 of 1.0% per annum of the daily average stated
amount of such Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing fees and
charges (collectively, “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees that are payable on a per annum basis in U.S. Dollars and
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) Intermediate Holdings agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the agency fees set forth in the
Administrative Agent Fee Letter, at the times specified therein (the
“Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan to the U.S. Borrower) shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Canadian Prime Rate Borrowing (including each
Swingline Loan to the Canadian Borrower) shall bear interest at the Canadian
Prime Rate plus the Applicable Margin.

(c) The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate plus the Applicable Margin.

(d) (i) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin and (ii) the Euro Swingline Loans shall bear interest at
the Euro Swingline Rate plus the Applicable Margin.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other amount (x) payable by the
U.S. Borrower, 2.0% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this

 

95



--------------------------------------------------------------------------------

Section, (y) payable by a German Borrower, 2.0% plus the rate applicable to
Eurocurrency Loans as provided in paragraph (d) of this Section or (z) payable
by the Canadian Borrower, 2.0% plus the rate applicable to Canadian Prime Rate
Loans as provided in paragraph (b) of this Section 2.13; provided, that this
paragraph (e) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 9.08.

(f) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Loans in respect of
any Class, upon termination of the Commitments in respect of such Class;
provided, that (x) interest accrued pursuant to paragraph (e) of this
Section 2.13 shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan, a
Canadian Prime Rate Loan or Swingline Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan or CDOR Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the U.S. Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate, LIBO Rate, EURO LIBO Rate or Euro
Swingline Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(h) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

Section 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURO LIBO Rate, as
applicable, for such currency for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the EURO LIBO Rate, as applicable, for such
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

96



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (A) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing denominated in such currency shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto (x) in the case of a Borrowing by the U.S.
Borrower, an ABR Borrowing or (y) in the case of a Borrowing by a German
Borrower, a Eurocurrency Borrowing with an Interest Period of one month’s
duration, or (z) in the case of a Borrowing by the Canadian Borrower, a Canadian
Prime Rate Loan and (B) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as (x) in the case of a Borrowing by the
U.S. Borrower, an ABR Borrowing (y) in the case of a Borrowing by a German
Borrower, a Eurocurrency Borrowing with an Interest Period of one month’s
duration or (z) in the case of a Borrowing by the Canadian Borrower, a Canadian
Prime Rate Borrowing.

(b) If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Canadian Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Canadian Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a CDOR Rate Borrowing shall be
ineffective, and (y) if any Borrowing Request requests a CDOR Rate Borrowing,
such Borrowing shall be made as a Canadian Prime Rate Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than Indemnified Taxes, Excluded Taxes and Other Taxes) on its
loans, loan principal, letter of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributed thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

 

97



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered. If any Lender, the
Administrative Agent, the Issuing Bank, and the Swingline Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time,
after submission by such Lender or Issuing Bank to the applicable Borrower (with
a copy to the Administrative Agent) of a written request therefor, the
applicable Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the applicable Borrower thereof. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the applicable Borrower
shall not be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies such
Borrower of the Change in

 

98



--------------------------------------------------------------------------------

Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. (a) In the event of (i) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(ii) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto (including as a result of Section 2.20),
(iii) the failure to borrow, convert, continue or prepay any Eurocurrency Loan
on the date specified in any notice delivered pursuant hereto or (iv) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19 or the CAM Exchange, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (A) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over (B) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurocurrency market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(b) In the event of (i) the payment of any principal of any CDOR Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (ii) the conversion of any CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of Section 2.20), (iii) the failure to borrow, convert, continue or
prepay any CDOR Rate Loan on the date specified in any notice delivered pursuant
hereto, or (iv) the assignment of any CDOR Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Canadian Borrower pursuant to Section 2.19 or the CAM Exchange, then, in any
such event, the Canadian Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a CDOR Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender (it being understood that the deemed amount shall not
exceed the actual amount) to be the excess, if any, of (A) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the CDOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (B) the amount of interest which would accrue on such principal
amount for such period at the

 

99



--------------------------------------------------------------------------------

interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Canadian Dollar deposits of a comparable amount and period from
other banks in the Canadian bankers’ acceptance market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Canadian
Borrower and shall be conclusive absent manifest error. The Canadian Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under the Loan Documents shall be made free and clear of and
without deduction for any Taxes, except as required by applicable law. If any
applicable law (as determined in good faith judgment of an applicable
withholding agent) requires the deduction or withholding of any Taxes from such
payments by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made.

(b) In addition, the Loan Parties shall pay on a timely basis any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for such Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within ten (10) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) paid by the
Administrative Agent, such Lender or Issuing Bank, as applicable, or required to
be withheld or deducted from a payment to such person and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(i) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be

 

100



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Loan Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Loan Party (with a copy to
the Administrative Agent), to the extent such Lender is legally entitled to do
so, at the time or times prescribed by applicable law, such properly completed
and executed documentation prescribed by applicable law as may reasonably be
requested by such Loan Party to permit such payments to be made without such
withholding tax or at a reduced rate; provided, that no Lender shall have any
obligation under this paragraph (f)(i) with respect to any withholding Tax
imposed by any jurisdiction other than the United States of America, Canada or
the Federal Republic of Germany if in the reasonable judgment of such Lender
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g)

(i) The Administrative Agent shall deliver to the Borrowers (in such number of
copies as shall be requested by a Borrower) on or prior to the date on which the
Administrative Agent becomes the Administrative Agent under this Agreement and
from time to time thereafter (A) promptly upon the obsolescence, expiration or
invalidity of any form previously delivered to the Administrative Agent and
(B) upon the

 

101



--------------------------------------------------------------------------------

reasonable request of a Borrower, a properly completed and duly executed
Internal Revenue Service Form W-9 or W-8IMY (or any other form prescribed by
applicable law reasonably requested by a Borrower), which, in the event a
Borrower is resident for tax purposes in the United States of America, certifies
that payments by such Borrower to the Administrative Agent (solely in its
capacity as payee of such payments and not as the beneficial owner of such
payments) are exempt from withholding under the Code.

(ii) If the Administrative Agent is a U.S. branch described in
Section 1.1441-1(b)(2)(iv)(A) of the Treasury Regulations and delivers to the
Borrowers a properly completed and duly executed Internal Revenue Service Form
W-8IMY pursuant to Section 2.17(f)(i) certifying that the Administrative Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code, then the Borrowers and the
Administrative Agent shall treat the Administrative Agent as a U.S. person for
purposes of withholding under Chapter 3 of the Code, pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations.

(iii) In the event a Borrower is resident for tax purposes in the United States
of America,

(A) each Foreign Lender shall deliver to such Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto) and (iv) duly completed
copies of Internal Revenue Service Form W-8IMY, together with forms and
certificates described in clauses (i) through (iii) above (and additional Form
W-8IMYs) as may be required; and

(B) each Lender that is not a Foreign Lender shall deliver to the Borrowers and
the Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender, certifying that payments to such Lender are exempt from
withholding under the Code.

(iv) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent on the date on which such

 

102



--------------------------------------------------------------------------------

Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States of America federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender shall deliver such forms, if legally entitled
to deliver such forms, promptly upon the obsolescence, expiration or invalidity
of any form previously delivered by such Foreign Lender. Each Lender shall
promptly notify a Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to such Borrower (or
any other form of certification adopted by the United States of America or other
taxing authorities for such purpose). Notwithstanding any other provision of
this clause, a Foreign Lender (for the avoidance of doubt, acting solely in its
capacity as a Lender) shall not be required to deliver any form pursuant to this
clause that such Foreign Lender is not legally able to deliver.

(h) If any party determines, in good faith and in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified or with
respect to which such indemnifying party has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to such indemnifying party (but
only to the extent of indemnity payments made, or additional amounts paid under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all reasonable out of pocket expenses (including any Taxes imposed with respect
to such refund) of such indemnified party, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
indemnified party, agrees to repay as soon as reasonably practicable the amount
paid over pursuant to this paragraph (h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems, in good faith and in its sole discretion,
to be confidential) to the indemnifying party or any other person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall

 

103



--------------------------------------------------------------------------------

be made to the Administrative Agent to the applicable account designated to such
Borrower by the Administrative Agent, except payments to be made directly to the
applicable Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under the Loan Documents of (i) principal and
interest in respect of any Loan shall be made in the currency in which such Loan
is denominated and (ii) any other amount shall be made in U.S. Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds or proceeds of Collateral shall be applied, subject to the
Security Documents, the ABL Intercreditor Agreement and any other applicable
intercreditor agreement: first, ratably, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent, the Collateral
Agent or any Issuing Bank from such Borrower; second, ratably, to pay interest
due and payable in respect of, Protective Advances and Overadvances; third,
ratably, to pay the outstanding principal of Protective Advances and
Overadvances; fourth, ratably, to pay the outstanding principal of any Swingline
Loans; fifth, ratably, to pay any fees or expense reimbursements then due to the
Tranche A Lenders from such Borrower; sixth, ratably, to pay interest due and
payable in respect of any unreimbursed L/C Disbursements and Tranche A Revolving
Facility Loans; seventh, ratably, to pay the outstanding principal of Tranche A
Revolving Facility Loans (other than Protective Advances and Overadvances) then
due from such Borrower hereunder; eighth, ratably, to Cash Collateralize
Revolving L/C Exposure in accordance with the procedures set forth in
Section 2.05(j); ninth, ratably, to pay any fees or expense reimbursements then
due to the Tranche B Lenders from such Borrower; tenth, ratably, to pay interest
due and payable in respect of any Tranche B Revolving Facility Loans; eleventh,
ratably, to pay the outstanding principal of Tranche B Revolving Facility Loans
then due from such Borrower hereunder; twelfth, ratably, to the payment of any
amounts due and owing in respect of applicable Secured Cash Management
Agreements and Secured Hedge Agreements; and thirteenth ratably, to pay all
other applicable Obligations due to the Agents, Issuing Banks or any Lender by
such Borrower. Notwithstanding anything to the contrary contained herein,
(i) subject to the definition of the term “Reserves” and Section 6.02(dd), (A) a
portion of the amounts payable under any Designated Secured Cash Management
Agreements and Designated Secured Hedge Agreements (which shall equal the
product of (x) the total amounts payable under such Designated Secured Cash
Management Agreements and Designated Secured Hedge Agreements in clauses (A) and
(B) hereof and (y) the ratio of the seventh item to the sum of the seventh and
the eleventh items (not taking into account any amounts in clause (x) hereof))
shall be repaid ratably with the seventh item in this waterfall and (B) the
remaining amounts payable under such Designated Secured Cash

 

104



--------------------------------------------------------------------------------

Management Agreements and Designated Secured Hedge Agreements shall be repaid
ratably with the eleventh item in this waterfall, (ii) proceeds of Collateral of
Foreign Loan Parties shall be applied only to the repayment of Obligations of
the Foreign Loan Parties and (iii) no proceeds of Collateral of Domestic Loan
Parties shall be applied to the Obligations of the Foreign Loan Parties until
the Obligations of the Domestic Loan Parties shall have been paid in full or
Cash Collaterized in accordance with the terms of this Agreement. For the
avoidance of doubt, no amount received from any Guarantor, or from the proceeds
of Collateral pledged by such Guarantor, shall be applied to any Excluded Swap
Obligation of such Guarantor.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender
entitled thereto, then the Lender receiving such greater proportion shall
purchase participations in the Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of other applicable Lenders entitled
thereto to the extent necessary so that the benefit of all such payments shall
be shared by the applicable Lenders entitled thereto ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in L/C Disbursements and Swingline Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by any Borrower pursuant to and in accordance with
the terms of this Agreement or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any Assignee or Participant. Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent at the greater of (A)(i) in the case of Loans to the U.S. Borrower, the
Federal Funds Effective Rate, (ii) in the case of any other Loans, the
Administrative Agent’s cost of funds, (iii) in the case of any other amounts
denominated in U.S. Dollars, the Federal Funds Effective Rate, and (iv) in the
case of any other amounts denominated in a currency other than U.S. Dollars, the
Administrative Agent’s cost of funds and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

105



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 2.21, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then such Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Assignee that shall assume such
obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any
Commitment or Revolving Facility Loan, the Swingline Lenders and the Issuing
Banks), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued Fees and all other amounts payable to it hereunder,
from the Assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that any
Borrower may have against any Lender that is a Defaulting Lender. No action by
or consent of the removed Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the applicable
Borrower, Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such removed Lender
does not comply with Section 2.19 within three (3) Business Days after such
Borrower’s request, compliance with Section 2.19 shall not be required to effect
such assignment.

 

106



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then, provided that no Event of Default exists, the applicable Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) at its
sole expense (including with respect to the processing and recordation fee
referred to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by
deeming such Non-Consenting Lender to have assigned its Loans and Commitments
hereunder to one or more Assignees reasonably acceptable to the Administrative
Agent, the Swingline Lenders and the Issuing Banks; provided, that: (a) all Loan
Document Obligations of the Borrowers owing to such Non-Consenting Lender
(including accrued Fees and all other amounts payable to it hereunder) being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrowers,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within three (3) Business Days after
Intermediate Holdings’ request, compliance with Section 9.04 shall not be
required to effect such assignment.

Section 2.20 Incremental Commitments. (a) Any Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Commitments in
an amount not to exceed the Incremental Amount at the time of such request from
one or more Incremental Lenders (which may include any existing Lender) willing
to provide such Incremental Commitments in their own discretion; provided, that
each Incremental Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless such
Incremental Lender is a Lender, an Affiliate of a Lender or an Approved Fund.
Such notice shall set forth (i) the amount of the Incremental Commitments being
requested (which shall be in minimum increments of $2.5 million and a minimum
amount of $10.0 million or equal to the remaining Incremental Amount or such
lesser amount acceptable to the Administrative Agent), (ii) the date on which
such Incremental Commitments are requested to become effective (the “Increased
Amount Date”), and (iii) whether such Incremental Commitments are to be
(A) commitments to make additional Revolving Facility Loans on the same terms as
such Revolving Facility Loans in effect on the Closing Date (the “Initial
Revolving Facility Loans”) or (B) commitments to make revolving loans with
pricing terms, final maturity date and/or upfront or similar fees or other terms
different from the Initial Revolving Facility Loans (such commitments, the
“Other Revolving Facility Commitments”, and such revolving loans, the “Other
Revolving Facility Loans”).

 

107



--------------------------------------------------------------------------------

(b) The applicable Borrowers and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental
Commitments; provided, that:

(i) the Other Revolving Facility Loans shall rank pari passu or junior in right
of payment and of security with the Initial Revolving Facility Loans and, except
as to pricing, final maturity date and/or upfront or similar fees, shall have
(x) the same terms as the Initial Revolving Facility Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii) the final maturity date of any Other Revolving Facility Loans shall be no
earlier than the Maturity Date then in effect for the Initial Revolving Facility
Loans,

(iii) the Other Revolving Facility Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in comparison
to the Initial Revolving Facility Loans in any voluntary or mandatory prepayment
or commitment reduction hereunder (except, in each case, at maturity),

(iv) the All-in Yield shall be the same as that applicable to the Initial
Revolving Facility Loans, except that the All-in Yield in respect of any such
Other Revolving Facility Loan may exceed the All-in Yield in respect of any
Initial Revolving Facility Loans (including Tranche A Revolving Facility Loans
and Tranche B Revolving Facility Loans) by no more than 0.50% or, in each case,
if such Other Revolving Facility Loans do so exceed such All-in Yield (such
difference, the “Yield Differential”) then the Applicable Margin applicable to
all Initial Revolving Facility Loans shall be increased such that after giving
effect to such increase, the Yield Differential shall not exceed 0.50%. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Commitments evidenced thereby as provided for in Section 9.08(e). Any amendment
to this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.20 and any such collateral and other documentation
shall be deemed “Loan Documents” hereunder and may be memorialized in writing by
the Administrative Agent and the Borrowers and furnished to the other parties
hereto, and

(v) any additional Revolving Facility Loans shall be ratably divided into
Tranche A Revolving Facility Loans and Tranche B Revolving Facility Loans.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.20 unless (i) on the date of such effectiveness,
to the extent required by the relevant Incremental Assumption Agreement, the
conditions set forth in clauses (b) and (c) of Section 4.01 shall be satisfied
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of Intermediate Holdings,
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation to
the extent required by the relevant Incremental Assumption Agreement and, to the
extent required by the Administrative Agent, consistent with those delivered on
the Closing Date and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably request to assure that
the additional Revolving Facility Loans and/or the Other Revolving

 

108



--------------------------------------------------------------------------------

Facility Loans in respect of the Incremental Commitments are secured by the
Collateral ratably with (or, to the extent contemplated by the Incremental
Assumption Agreement, junior to) the then existing Revolving Facility Loans and
(iii) after giving effect to such Incremental Commitment, Intermediate Holdings
and its Subsidiaries shall be in compliance with the Financial Performance
Covenant on a Pro Forma Basis.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
additional Revolving Facility Loans in respect of Incremental Commitments (other
than Other Revolving Facility Loans), when originally made, are included in each
Borrowing of outstanding Tranche A Revolving Facility Loans and Tranche B
Revolving Facility Loans on a pro rata basis. The Borrowers agree that
Section 2.16 shall apply to any conversion of Eurocurrency Loans or CDOR Rate
Loans, as applicable to ABR Rate Loans or Canadian Prime Rate Loans, as
applicable, as reasonably required by the Administrative Agent to effect the
foregoing.

(e) Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.20), pursuant to one or more offers made from time to time by a
Borrower to all Lenders of any Class of Commitments, on a pro rata basis (based
on the aggregate outstanding Commitments under such Class) and on the same terms
(“Pro Rata Extension Offers”), such Borrower is hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Commitments of such Class and to otherwise modify the
terms of such Lender’s Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender’s Commitments of such
Class). For the avoidance of doubt, the reference to “on the same terms” in the
preceding sentence shall mean, in the case of an offer to the Lenders under any
Class of Revolving Facility Commitments, that all of the Revolving Facility
Commitments of such Class are offered to be extended for the same amount of time
and that the interest rate changes and fees payable with respect to such
extension of such Class are the same. Any such extension (an “Extension”) agreed
to between such Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Commitment for
such Lender (such extended Revolving Facility Commitment, an “Extended Revolving
Facility Commitment”).

(f) The applicable Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Revolving Facility Commitments of such Extending Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Extended Revolving Facility Commitments; provided, that (i) except as to
pricing, fees and final maturity (which shall be determined by such Borrower and
set forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (A) the same terms as an existing Class of Revolving
Facility Commitments or (B) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and (ii) any Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments or commitment reductions hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to

 

109



--------------------------------------------------------------------------------

the extent (but only to the extent) necessary to reflect the existence and terms
of the Extended Revolving Facility Commitments evidenced thereby as provided for
in Section 9.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent and the Borrowers and furnished to the other parties
hereto. If provided in any Incremental Assumption Agreement with respect to any
Extended Revolving Facility Commitments, and with the consent of each Swingline
Lender and Issuing Bank, participations in Swingline Loans and Letters of Credit
shall be reallocated to lenders holding such Extended Revolving Facility
Commitments in the manner specified in such Incremental Assumption Agreement,
including upon effectiveness of such Extended Revolving Facility Commitment or
upon or prior to the maturity date for any Class of Revolving Facility
Commitment.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Revolving Facility Commitment will be automatically designated an
Extended Revolving Facility Commitment. For purposes of this Agreement and the
other Loan Documents, such Extending Lender will be deemed to have an
Incremental Commitment having the terms of such Extended Revolving Facility
Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.20), (i) the
aggregate amount of Extended Revolving Facility Commitments will not be included
in the calculation of the Incremental Amount, (ii) no Extended Revolving
Facility Commitment is required to be in any minimum amount or any minimum
increment, (iii) any Extending Lender may extend all or any portion of its
Revolving Facility Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Revolving Facility Commitment), (iv) there shall
be no condition to any Extension of any Commitment at any time or from time to
time (other than (x) notice to the Administrative Agent of such Extension and
the terms of the Extended Revolving Facility Commitment implemented thereby and
(y) the satisfaction of the conditions set forth in clauses (b) and (c) of
Section 4.01 and the receipt by the Administrative Agent of a certificate to
that effect dated as of the effective date of the Extension and executed by a
Responsible Officer of Intermediate Holdings), (v) no consent of any Lender or
Agent shall be required to effectuate any Extension, other than the consent of
each Lender agreeing to such Extension with respect to one or more of its Loans
and/or Commitments (or a portion thereof), (vi) all Extended Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations of
the relevant Loan Parties under this Agreement and the other Loan Documents and
(vii) no Issuing Bank or Swingline Lender shall be obligated to provide
Swingline Loans or issue Letters of Credit under such Extended Revolving
Facility Commitments beyond the applicable maturity date of the applicable
Commitments that were extended by such Extended Revolving Facility Commitments
unless it shall have consented thereto.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
corresponding Pro Rata Extension Offer; provided, that the applicable Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

110



--------------------------------------------------------------------------------

Section 2.21 Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Available Unused Commitment of such Defaulting Lender;

(b) Any Revolving Facility Commitment or any Revolving Facility Loan of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, Required Tranche A Lenders, Special Majority Lenders or Super Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.08); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender under Section 9.04(a)(i) or subclauses (i), through (ix) of the first
proviso to Section 9.08(b);

(c) If any Swingline Exposure or Revolving L/C Exposure exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and Revolving L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages of Tranche A
Revolving Facility Commitments but only to the extent the sum of all
non-Defaulting Lenders’ Tranche A Revolving Facility Exposure plus such
Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Tranche A Revolving Facility
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such Revolving L/C Exposure is
outstanding;

(iii) if any Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to subclause (ii) above, such Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is Cash
Collateralized;

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to subclause (i) above, then the fees payable to the Lenders pursuant
to Section 2.12 shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Facility Percentages with respect to Tranche A Revolving
Facility Commitments; and

 

111



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s Revolving L/C Exposure is
neither reallocated nor Cash Collateralized pursuant to subclause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.12 with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
such Issuing Bank until and to the extent that such Revolving L/C Exposure is
reallocated and/or Cash Collateralized; and

(d) So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Revolving L/C
Exposure will be 100% covered by the Tranche A Revolving Facility Commitments of
the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.21(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Revolving L/C Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Facility Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Facility Percentage.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, following an Event of Default or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Revolving L/C Exposure of such Defaulting Lender in accordance with
Section 2.05(j); fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) Cash Collateralize the future Revolving L/C Exposure of such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.05(j); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of

 

112



--------------------------------------------------------------------------------

any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.21 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

Section 2.22 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans or CDOR Rate Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or CDOR
Rate Loans or to convert ABR Borrowings to Eurocurrency Borrowings or Canadian
Prime Rate Borrowings to CDOR Rate Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all Eurocurrency Borrowings or CDOR
Rate Borrowings of such Lender to ABR Borrowings or Canadian Prime Rate
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings or CDOR
Rate Borrowings to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 4.01, each of
Intermediate Holdings and each of the Borrowers represents and warrants to each
of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), Intermediate Holdings and the Material
Subsidiaries (a) is (i) a partnership, limited liability company or corporation
duly organized, validly existing and (ii) in good standing (or, if applicable in
a foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States of America) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is a party and, in the case of each Borrower, to borrow and otherwise
obtain credit hereunder. On the Closing Date, the Germany Quartz Borrower is a
direct or indirect subsidiary of the Germany Silicone Borrower.

 

113



--------------------------------------------------------------------------------

Section 3.02 Authorization. The execution, delivery and performance by each of
the Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the Transactions (a) have been duly authorized by all
corporate, stockholder, partnership or limited liability company action required
to be obtained by such Loan Parties and (b) will not (i) violate (x) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of any such Loan
Party, (y) any applicable order of any court or any rule, regulation or order of
any Governmental Authority or (z) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which any such
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any such Loan Party,
other than Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by each Loan Party that is party hereto and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of UCC
financing statements and equivalent filings, registrations or other
notifications in foreign jurisdictions, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect, (e) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.

Section 3.05 Financial Statements. The audited consolidated balance sheet and
related statements of operations and cash flows of Intermediate Holdings for the
three fiscal years ended December 31, 2012, which consolidated balance sheets
and related statements of operations and cash flows have been audited by
independent public accountants of recognized national standing and are
accompanied by an opinion of such accountants (which opinion is not

 

114



--------------------------------------------------------------------------------

qualified as to scope of audit or as to the status of Intermediate Holdings or
any Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of Intermediate Holdings on a consolidated
basis in accordance with GAAP.

Section 3.06 No Material Adverse Effect. Since December 31, 2012, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of
Intermediate Holdings and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) Except as set forth on Schedule 3.07(b), each of Intermediate Holdings and
the Subsidiaries has complied with all obligations under all leases to which it
is a party, except where the failure to comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), each of
Intermediate Holdings and the Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) Each of Intermediate Holdings and the Subsidiaries owns or possesses, or is
licensed to use, all patents, trademarks, service marks, trade names and
copyrights, all applications for any of the foregoing and all licenses and
rights with respect to any of the foregoing necessary for the present conduct of
its business, without any conflict (of which Intermediate Holdings or any
Subsidiary has been notified in writing) with the rights of others, and free
from any burdensome restrictions on the present conduct of Intermediate Holdings
and each Material Subsidiary, as the case may be, except where such conflicts
and restrictions would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or except as set forth on
Schedule 3.07(c).

(d) As of the Closing Date, none of Intermediate Holdings or the Subsidiaries
has received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.

(e) None of Intermediate Holdings or the Subsidiaries is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted by Section 6.03 or 6.05.

 

115



--------------------------------------------------------------------------------

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings and, as to each such subsidiary,
the percentage of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings or any of the
Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or, to the knowledge of Intermediate Holdings
or any Borrower, investigations by or on behalf of any Governmental Authority or
in arbitration now pending, or, to the knowledge of Intermediate Holdings or any
Borrower, threatened in writing against or affecting Holdings (prior to a
Qualified IPO), Intermediate Holdings or any of the Subsidiaries or any
business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) None of Holdings (prior to a Qualified IPO), Intermediate Holdings, the
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings (prior to a
Qualified IPO), Intermediate Holdings or the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), Intermediate Holdings or the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, and no Subsidiary incorporated in the England and Wales carries on
any business which requires it to be authorized by the United Kingdom Financial
Services Authority (or any successor entity performing similar functions).

 

116



--------------------------------------------------------------------------------

Section 3.12 Use of Proceeds. Each of the Borrowers will use the proceeds of the
Revolving Facility Loans and the Swingline Loans and request issuance of Letters
of Credit (a) on the Closing Date, to refinance certain amounts outstanding
under the Existing Credit Facility Agreement, (b) to provide for working capital
and (c) for general corporate purposes.

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings (prior to a
Qualified IPO), Intermediate Holdings and the Subsidiaries has filed or caused
to be filed all U.S. federal, state, provincial, local and non-U.S. Tax returns
required to have been filed by it and (ii) taken as a whole, each such Tax
return is true and correct;

(b) Each of Holdings (prior to a Qualified IPO), Intermediate Holdings and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due) with respect to all periods or portions thereof
ending on or before the Closing Date (except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, Intermediate Holdings or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP), which Taxes, if not paid or adequately provided for,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, Intermediate Holdings and the Subsidiaries, (i) there are
no claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the
Internal Revenue Service or any other Governmental Authority.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or a
general industry nature) (the “Information”) concerning Holdings, Intermediate
Holdings, the Subsidiaries, the Transactions and any other transactions
contemplated hereby prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated thereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and, if delivered prior to
the Closing Date, as of the Closing Date and did not, taken as a whole, contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.

 

117



--------------------------------------------------------------------------------

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of Intermediate Holdings, any of the Subsidiaries or
any of their representatives and that have been made available to any Lenders or
the Administrative Agent in connection with the Transactions or the other
transactions contemplated thereby (i) have been prepared in good faith based
upon assumptions believed by Intermediate Holdings or such Subsidiary to be
reasonable at the time made (it being understood that actual results may vary
materially from the Projections), as of the date such Projections and estimates
were furnished to the Lenders and, if delivered prior to the Closing Date, as of
the Closing Date, and (ii) if delivered prior to the Closing Date, as of the
Closing Date, have not been modified in any material respect by Intermediate
Holdings or such Subsidiary.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan and each Multiemployer Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code; (ii) no
Reportable Event has occurred during the past five years as to which
Intermediate Holdings, any of its Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of
$35.0 million; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of Intermediate Holdings or the Subsidiaries has engaged in a
“prohibited transaction” (as defined in Section 406 of ERISA and Code
Section 4975) in connection with any employee pension benefit plan (as defined
in Section 3(2) of ERISA) that would subject Intermediate Holdings or any
Subsidiary to tax; and (vi) none of Intermediate Holdings or the Subsidiaries
and the ERISA Affiliates has incurred or is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan.

(b) Each of Intermediate Holdings and the Subsidiaries is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States of America and (ii) with the terms of any such plan, except,
in each case, for such noncompliance that would not reasonably be expected to
have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of Intermediate Holdings or
any Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any person as fiduciary or sponsor of any Plan, that would reasonably be
expected to result in liability to Intermediate Holdings, any of the
Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Intermediate Holdings, any Subsidiary
or the ERISA Affiliates has been terminated, whether or not in a “standard
termination” as that term is used in Section 4041(b)(1) of ERISA, that would
reasonably be expected to result in liability to Intermediate Holdings, any
Subsidiary or any of the ERISA Affiliates in excess of $35.0 million, nor has
any Plan of Intermediate Holdings, any Subsidiary or any of the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (with the meaning
of Section 4001(a)(14) of ERISA) that has or would reasonably be expected to
result in a Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

(e) On the Closing Date, no Canadian Loan Party maintains any Canadian Benefit
Plan or Canadian Pension Plan other than those set forth on Schedule 3.15. There
is no solvency or other deficiency or any unfunded liability with respect to any
Canadian Pension Plan currently or previously maintained by a Canadian Loan
Party that has or would reasonably be expected to result in a Material Adverse
Effect.

(f) On the Closing Date, no Loan Party nor any of their Subsidiaries is or has
at any time been (i) an employer (for the purposes of Sections 38 to 51 of the
United Kingdom’s Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom’s
Pensions Schemes Act 1993) or (ii) “connected” with or an “associate” (as those
terms are used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004)
of such an employer.

Section 3.16 Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) no written notice, claim,
demand, request for information, order, complaint or penalty has been received
by Intermediate Holdings or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to
Intermediate Holdings’ or any Borrower’s knowledge, threatened which allege a
violation of or liability under any Environmental Laws, in each case relating to
Intermediate Holdings or any of its Subsidiaries, (b) each Borrower and each of
the Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits, licenses and other approvals and
with all other applicable Environmental Laws, (c) to Intermediate Holdings’ or
any Borrower’s knowledge, no Hazardous Material is located at, on or under any
property currently owned, operated or leased by any Borrower or any of the
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of Intermediate Holdings or any of the Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by any Borrower or any of the
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of Intermediate Holdings or any of its Subsidiaries under any Environmental Laws
and (d) there are no agreements in which Intermediate Holdings or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents. (a) The U.S. Collateral Agreement is effective
to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein. In the case of the certificated Pledged Collateral described
in the U.S. Collateral Agreement, when certificates or promissory notes, as
applicable, representing such certificated Pledged Collateral (to the extent
such Pledged Collateral constitutes “securities” under Article 8 of the UCC) are
delivered

 

119



--------------------------------------------------------------------------------

to the Applicable Agent pursuant to the terms of the ABL Intercreditor
Agreement, and in the case of the other Collateral described in the U.S.
Collateral Agreement, when all necessary financing statements and other filings
are filed in the offices specified in the Perfection Certificate, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (including in all material U.S. Intellectual
Property Rights) and, subject to Section 9-315 of the New York UCC, the proceeds
thereof, as security for the applicable Obligations to the extent perfection can
be obtained by filing UCC financing statements, in each case prior and superior
in right to any other person (except Permitted Liens).

(b) Each Foreign Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof to the fullest extent permissible under applicable law. In the case of
the Collateral described in a Foreign Collateral Agreement, when filings are
made or notices given to third parties, as applicable, in the appropriate
offices in each relevant jurisdiction, the Administrative Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the applicable Obligations
to the extent perfection can be obtained by such filings or notices, in each
case prior and superior in right to any other person (subject to Permitted
Liens), subject to (i) registration of undisclosed pledges and, where
applicable, pledges of tangible assets with governmental tax authorities,
(ii) execution and recordation of notarial mortgages in the relevant land
registries, (iii) notification of debtors of certain receivables and (iv) any
other exceptions explicitly set forth in the relevant Foreign Collateral
Agreement (it being understood the terms of the relevant Foreign Collateral
Agreement may explicitly provide that some or all of such actions need not be
undertaken).

(c) Notwithstanding anything herein (including in this Section 3.17) or in any
Loan Document to the contrary, except as set forth in any Foreign Collateral
Agreement, no Borrower or any other Loan Party makes any representation or
warranty as to the effects of perfection or non-perfection or as to the rights
and remedies of the Agents or any Lender with respect thereto under foreign law.

Section 3.18 Location of Real Property and Leased Premises. (a) The Perfection
Certificate completely and correctly sets forth and identifies, in all material
respects, all material Real Property owned by any of the Loan Parties as of the
Closing Date and the addresses thereof (except as set forth therein). As of the
Closing Date, each of the Loan Parties owns in fee all the Real Property set
forth as being owned by such person on such schedules to the Perfection
Certificate.

(b) The Perfection Certificate completely and correctly sets forth and
identifies, in all material respects, as of the Closing Date, all material Real
Property leased by any of the Loan Parties as of the Closing Date and the
addresses thereof and the leases pursuant to which the Real Property is leased
(except as set forth therein). As of the Closing Date, each of the Loan Parties
has in all material respects valid leases in all the Real Property set forth as
being leased by such person in fee on such schedules to the Perfection
Certificate.

 

120



--------------------------------------------------------------------------------

Section 3.19 Solvency. (a) On the Closing Date, immediately after giving effect
to the Transactions, (i) the fair value of the assets of Intermediate Holdings
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, unmatured, unliquidated,
contingent or otherwise, of Intermediate Holdings and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of Intermediate Holdings and its Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of Intermediate Holdings and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
unmatured, unliquidated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) Intermediate Holdings and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (iv) Intermediate Holdings and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, none of Intermediate Holdings or any Borrower intends
to, and none of Intermediate Holdings or any Borrower believes that it or any of
its subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Qualified IPO), Intermediate Holdings or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Qualified
IPO), Intermediate Holdings and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Qualified IPO),
Intermediate Holdings or any of the Subsidiaries or for which any claim may be
made against Holdings (prior to a Qualified IPO), Intermediate Holdings or any
of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Holdings (prior to a Qualified IPO), Intermediate Holdings or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings (prior to a Qualified
IPO), Intermediate Holdings or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings (prior to a Qualified IPO), Intermediate Holdings or
any of the Subsidiaries (or any predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
Intermediate Holdings and the Subsidiaries as of the Closing Date. As of such
date, such insurance is in full force and effect.

 

121



--------------------------------------------------------------------------------

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Intermediate Holdings and the Subsidiaries owns, or
possesses the right to use, all of the patents, patent rights, trademarks,
service marks, trade names, copyrights, mask works, domain names, and any and
all applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of Intermediate Holdings and each Borrower,
none of Intermediate Holdings or the Subsidiaries nor any intellectual property
right, proprietary right, product, process, method, substance, part, or other
material now employed, sold or offered by or contemplated to be employed, sold
or offered by such person, is interfering with, infringing upon,
misappropriating or otherwise violating any intellectual property rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Intermediate Holdings and each Borrower,
threatened.

Section 3.24 Senior Debt. The Loan Document Obligations constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under the Holdings PIK Note, the Senior Subordinated Notes Indenture
and under the documentation governing any other Indebtedness permitted to be
incurred hereunder constituting subordinated Indebtedness or any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes or such
other Indebtedness permitted to be incurred hereunder constituting subordinated
Indebtedness.

Section 3.25 Centre of Main Interest. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, as amended,
each Loan Party incorporated or organized under the laws of a country that is a
member of the European Union has its centre of main interests (as that term is
used in Article 3(1) therein) situated in its jurisdiction of incorporation and
it has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.

Section 3.26 Financial Assistance. The application of each Borrowing shall
comply in all respects with Sections 678 to 679 of the United Kingdom’s
Companies Act 2006, including in relation to the execution of the Guarantee
Agreement and the Foreign Collateral Agreements and payments of amounts due
under this Agreement.

Section 3.27 Anti-Terrorism Laws. (a) No Loan Party or, to its knowledge, any of
its Affiliates is in violation of any applicable law relating to sanctions,
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the U.S. A. Patriot Act, the laws and regulations administered by OFAC,
the Trading with the Enemy Act (12 U.S.C. §95), and the International Emergency
Economic Powers Act (50 U.S.C. §1701-1707).

 

122



--------------------------------------------------------------------------------

(b) No Loan Party or, to its knowledge, any of its Affiliates is any of the
following:

(i) a Prohibited Person or a Person owned or controlled by, or acting for or on
behalf of, any Person that is a Prohibited Person; or

(ii) a Person who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.

Section 3.28 Foreign Corrupt Practices Act. No Loan Party or, to its knowledge,
any of its Affiliates, officers, directors, employees, or agents, acting on
behalf of a Loan Party, has paid, offered, promised to pay, or authorized the
payment of, directly or indirectly, any money or anything of value to any
Foreign Official for the purpose of influencing any act or decision of such
Foreign Official or of such Foreign Official’s Government Authority or to secure
any improper advantage, for the purpose of obtaining or retaining business for
or with, or directing business to, any Person, in each case in violation of any
applicable law.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.01 All Credit Events. The obligations of (x) the Lenders (including
the Swingline Lenders) to make Loans and (y) any Issuing Bank to issue Letters
of Credit or renew, extend, amend or increase the stated amounts of, Letters of
Credit hereunder (other than pursuant to any renewal, extension or amendment of
a Letter of Credit without any increase in the stated amount of such Letter of
Credit and extension of the expiration of such Letter of Credit) (each of
clauses (x) and (y), a “Credit Event”) are subject to the satisfaction of the
following conditions:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03(b)) or,
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date except to the extent
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing or would result therefrom.

(d) After giving effect to such Borrowing or such issuance of a Letter of
Credit, (i) the Aggregate Revolving Facility Exposure shall not exceed the
lesser of (x) the Aggregate Revolving Facility Commitments and (y) the Global
Borrowing Base, (ii) the

 

123



--------------------------------------------------------------------------------

aggregate U.S. Revolving Facility Exposure shall not exceed the U.S. Sublimit,
(iii) the aggregate German Revolving Facility Exposure of Germany Silicone
Borrower shall not exceed the Germany Silicone Availability, (iv) the aggregate
German Revolving Facility Exposure of Germany Quartz Borrower shall not exceed
the Global Borrowing Base and (v) the aggregate Canadian Revolving Facility
Exposure shall not exceed the Canadian Sublimit.

(e) Each Borrowing and each other Credit Event that occurs after the Closing
Date shall be deemed to constitute a representation and warranty by Intermediate
Holdings and each Borrower on the date of such Credit Event, as to the matters
specified in clauses (b), (c) and (d) of this Section 4.01.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, Intermediate Holdings, each Borrower, the Issuing Banks and the
Lenders (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include delivery of a signed signature page of this Agreement by facsimile
or other means of electronic transmission (e.g., “pdf”)) that such party has
signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties and (ii) each local
counsel listed on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to each Issuing Bank, the Administrative Agent and the Lenders on
the Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent covering customary matters relating to the Loan Documents.

(c) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a director or similar officer of each Loan Party dated
the Closing Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation or limited liability company, certified as of a
recent date by the Secretary of State (or other similar official) (where such
certification is available in such Loan Party’s jurisdiction of organization) of
the jurisdiction of its organization, (2) in case of a German Loan Party,
certified (beglaubigt) by the commercial register (Handelsregister) or a German
notary, accompanied by an up-to-date (not older than 15 days) electronic excerpt
of the commercial register (elektronischer Handelsregisterauszug) or
(3) otherwise certified by the Secretary or Assistant Secretary or (in the case
of an English Loan Party) a director of such Loan Party or other person duly
authorized by the constituent documents of such Loan Party, in each case with a
certification that such governing document has not been amended since the date
of the last amendment disclosed pursuant to this subclause (c)(i),

 

124



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
memorandum and articles, partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such Loan Party is a party and, in the case of each
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

(v) if required in order to duly authorize the Transactions with respect to any
Foreign Loan Party, a copy of a resolution signed by all the holders of the
issued shares in such Foreign Loan Party, approving the terms of, and the
transactions contemplated by, the Loan Documents to which such Foreign Loan
Party is a party,

(vi) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vii) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of
Intermediate Holdings, together with all attachments contemplated thereby, and
the results of a search of the UCC (or equivalent) filings made with respect to
the Loan Parties in the jurisdictions reasonably required by the Administrative
Agent and copies of the financing statements (or similar documents) disclosed by
such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the Closing Date, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made).

(e) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B and signed by a Financial Officer of
Intermediate Holdings confirming the solvency of Intermediate Holdings and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date.

 

125



--------------------------------------------------------------------------------

(f) The Agents shall have received (on behalf of the Lenders) all fees payable
thereto or to any Lender on or prior to the Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all reasonable documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson, Thacher & Bartlett LLP
and other counsel to the Administrative Agent) required to be reimbursed or paid
by the Loan Parties hereunder or under any Loan Document.

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02), the Collateral
and Guarantee Requirement shall be satisfied as of the Closing Date.

(h) The Administrative Agent shall have received a Borrowing Base Certificate.

(i) The Administrative Agent shall have received all documentation and other
information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent prior to the Closing Date and required under “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Proceeds of Crime Act, to be obtained by the Administrative
Agent or any Lender.

(j) Substantially concurrently with the Closing Date, all revolving facility
loans, letters of credit and swingline loans under the Existing Credit Facility
Agreement shall have been repaid in full, together with all fees and other
amounts owing thereon (other than the Existing Letters of Credit, which shall be
deemed to be Letters of Credit issued under and subject to this Agreement), and
the Existing Credit Facility Agreement shall be amended and restated to
constitute the Cash Flow Credit Agreement hereunder on the Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved,
accepted and be satisfied with each document or other matter required hereunder
or under any other Loan Document to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of any
initial Borrowing on the Closing Date.

 

126



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each of Intermediate Holdings and the Borrowers covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, such person will, and will cause each of the
Material Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary that is not a Borrower,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; provided, that and
except as otherwise permitted under Section 6.05, Intermediate Holdings may
liquidate or dissolve one or more Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by
Intermediate Holdings or a Wholly Owned Subsidiary of Intermediate Holdings in
such liquidation or dissolution, except that, unless otherwise permitted by
Section 6.05, Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, do or cause to be
done all things necessary to (i) lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary to the normal conduct of its business, (ii) comply in
all material respects with all applicable laws, rules, regulations (including
any zoning, building ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, and (iii) at all times maintain and
preserve all property necessary to the normal conduct of its business and keep
such property in good repair, working order and condition and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).

(c) Do or cause to be done all things necessary to keep the Germany Quartz
Borrower as a direct or indirect subsidiary of the Germany Silicone Borrower or,
to the extent the Germany Quartz Borrower shall cease to be a direct or indirect
subsidiary of the Germany Silicone Borrower, the German Sublimit with regard to
the Germany Quartz Borrower shall be modified such that the maximum German
Revolving Facility Exposure with respect to the Germany Quartz Borrower shall
not exceed the Global Borrowing Base less the German Silicone Borrowing Base.

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as required by applicable law, and otherwise comply
with the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time.

 

127



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Banks and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Intermediate Holdings and
the Borrowers, on behalf of itself and on behalf of each of its Subsidiaries,
hereby agrees, to the extent permitted by law, to waive, and further agrees to
cause each of its Subsidiaries to waive, its right of recovery, if any, against
the Administrative Agent, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings
(prior to a Qualified IPO), Intermediate Holdings or any Subsidiary or the
protection of their properties.

Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than Permitted Liens)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Intermediate Holdings or the affected Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) On or prior to the date that is the earliest to occur of (a) 95 days after
the end of each fiscal year, (b) the date a report for such fiscal year on Form
10-K is required to be delivered to the SEC and (c) the date on which the
financial statements described below in this paragraph (a) are filed with the
SEC, (i) a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of Intermediate Holdings
and its Subsidiaries as of the close of such fiscal year and the consolidated
results of their operations during such year and setting forth in comparative
form the corresponding figures for the prior fiscal year and (ii) management’s
discussion and analysis of significant operational

 

128



--------------------------------------------------------------------------------

and financial developments during such fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of Intermediate Holdings or
any Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of Intermediate Holdings and its Subsidiaries
on a consolidated basis in accordance with GAAP (it being understood that the
delivery by Intermediate Holdings of annual reports on Form 10-K of Intermediate
Holdings and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) On or prior to the date that is, in the case of each of the first three
fiscal quarters of each fiscal year, the earliest of (a) 50 days after the end
of such quarter, (b) the date a report for such fiscal quarter is required to be
filed with the SEC on Form 10-Q and (c) the date on which the financial
statements described below in this paragraph (b) are filed with the SEC, (i) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of Intermediate Holdings and its Subsidiaries as
of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of Intermediate Holdings on behalf of
Intermediate Holdings as fairly presenting, in all material respects, the
financial position and results of operations of Intermediate Holdings and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Intermediate Holdings of quarterly reports on Form 10-Q of
Intermediate Holdings and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) (x) Concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of Intermediate Holdings
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail demonstrating
calculation of the Financial Performance Covenant (irrespective of the
occurrence of the Availability Trigger Event) and the calculation of Excess
Availability, each as of the end of such quarter, (iii) certifying a list of
names of all Unrestricted Subsidiaries and that each Subsidiary set forth on
such list qualifies as an Unrestricted Subsidiary, and (iv) concurrently with
any delivery of financial statements under paragraph (a) above, if the
accounting firm is not restricted from providing such a certificate by the
policies of its national office, a certificate of the accounting firm opining on
or certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default with respect to the Financial Performance Covenant (which certificate
may be limited to accounting matters and disclaims responsibility for legal
interpretations);

 

129



--------------------------------------------------------------------------------

(d) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Intermediate
Holdings or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the public website of Intermediate
Holdings or publicly available through the EDGAR System;

(e) Within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Intermediate Holdings and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of
projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of
Intermediate Holdings to the effect that the Budget is based on assumptions
believed by such Financial Officer to be reasonable as of the date of delivery
thereof;

(f) Upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f);

(g) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Intermediate Holdings or
any of the Subsidiaries, or compliance with the terms of any Loan Document, as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);

(h) In the event that in respect of any Notes, and any Refinancing Indebtedness
with respect thereto, the rules and regulations of the SEC permit Intermediate
Holdings or any Parent Entity to report at such Parent Entity’s level on a
consolidated basis such consolidated reporting at such Parent Entity’s level in
a manner consistent with that described in paragraphs (a) and (b) of this
Section 5.04 for Intermediate Holdings and its Subsidiaries (together with a
reconciliation showing the adjustments necessary to calculate the Financial
Performance Covenant and compliance therewith) will satisfy the requirements of
such paragraphs;

(i) On or before the twentieth (20th) day following the end of each month, a
Borrowing Base Certificate from Intermediate Holdings as of the last day of such
immediately preceding month. Notwithstanding the foregoing, after the occurrence
and during the continuance of an Availability Trigger Event, Intermediate
Holdings shall, if requested by the Administrative Agent, execute and deliver to
the Administrative Agent Borrowing Base Certificates weekly. Intermediate
Holdings may, at its option, deliver Borrowing Base Certificates more frequently
than required by the foregoing provisions of this Section 5.04(i).

(j) Promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed

 

130



--------------------------------------------------------------------------------

with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor, a plan administrator or any governmental agency, or
provided to any Multiemployer Plan by Intermediate Holdings, any Subsidiary or
any ERISA Affiliate, concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan or Multiemployer Plan as
the Administrative Agent shall reasonably request and, with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States of America, any available
annual reports, actuarial valuation reports or notices from plan sponsors or any
governmental entity with respect to such plans;

(k) Promptly upon Intermediate Holdings or any Borrower becoming aware of any
fact or condition which would reasonably be expected to result in an ERISA
Event, Intermediate Holdings and the applicable Borrower shall deliver to
Administrative Agent a summary of such facts and circumstances and any action
Intermediate Holdings or the applicable Borrower or other Subsidiary intends to
take regarding such facts or conditions; and

(l) (i) Promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that Intermediate Holdings, any Subsidiary
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that Intermediate Holding,
any Subsidiary or any ERISA Affiliate may request with respect to any Plan or
Multiemployer Plan; provided that if Intermediate Holdings, any Subsidiary or
any ERISA Affiliate have not requested such documents or notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan,
Intermediate Holdings, any Subsidiary or any ERISA Affiliate shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Intermediate Holdings or any
Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Intermediate Holdings or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Intermediate Holdings or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

 

 

131



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections.
(a) Maintain all financial records in accordance with GAAP and, upon five
(5) Business Days’ notice (or, if an Event of Default or Availability Trigger
Event has occurred and is continuing, one (1) Business Day’s notice), permit any
persons designated by the Administrative Agent to visit, audit and inspect the
financial records and the properties of Intermediate Holdings or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Intermediate
Holdings or the applicable Subsidiary, and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent upon reasonable prior notice to
Intermediate Holdings or the Borrowers to discuss the affairs, finances and
condition of Intermediate Holdings or any of its Subsidiaries with the officers
thereof and independent accountants therefor (in each case set forth in this
Section 5.07, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract). If an Event of Default has occurred
and is continuing, representatives of each Lender (at such Lender’s expense)
will be permitted to accompany representatives of the Administrative Agent
during each visit, inspection and discussion conducted during the existence of
such Event of Default. The Administrative Agent may (either by itself or by a
third-party consultant reasonably satisfactory to the Administrative Agent and
Intermediate Holdings) conduct up to one Collateral Audit during any twelve
month period; provided, that if an Audit Trigger Event has occurred within such
twelve month period or if an Event of Default has occurred and is continuing,
the Administrative Agent (either by itself or by a third-party consultant
reasonably satisfactory to the Administrative Agent and Intermediate Holdings)
may conduct up to two Collateral Audits during such twelve month period (not to
exceed one Collateral Audit per any three month period); provided, further, that
if a German Review Trigger Event has occurred and is continuing, the
Administrative Agent shall be entitled to commence German Payable Audits in the
exercise of its Reasonable Credit Judgment. Intermediate Holdings agrees to
reimburse the Administrative Agent for its actual out-of-pocket costs reasonably
incurred in connection with the Collateral Audits and German Payable Audits
referred to in the preceding sentence.

(b) Intermediate Holdings shall provide to the Administrative Agent, upon
request of the Administrative Agent and at the expense of Intermediate Holdings
and the Borrowers, in any twelve month period, one appraisal or update thereof
of any or all of the Collateral included in any Borrowing Base from one or more
Acceptable Appraisers (as selected by Intermediate Holdings), and prepared in a
form and on a basis reasonably satisfactory to the Administrative Agent, such
appraisal and/or update to include, without limitation, information required by
applicable law and by the internal policies of the Administrative Agent;
provided that if an Audit Trigger Event has occurred within such twelve month
period or if an Event of

 

132



--------------------------------------------------------------------------------

Default has occurred and is continuing, the Administrative Agent shall be
entitled to receive up to two such appraisals in any twelve month period (not to
exceed one appraisal per any three month period) and all such appraisals or
updates shall, at the election of the Administrative Agent, be physical on-site
appraisals or updates. In addition, the Loan Parties shall have the right (but
not the obligation), at their expense, at any time and from time to time (but
not more than twice per year) to provide the Administrative Agent with
additional appraisals or updates thereof of any or all of the Collateral from
one or more Acceptable Appraisers (as selected by Intermediate Holdings), and
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, in which case such appraisals or updates shall be used in connection with
the determination of the Net Orderly Liquidation Value and the Net Orderly
Liquidation Value In-Place and the calculation of any Borrowing Base hereunder.
In connection with any appraisal requested by the Administrative Agent pursuant
to this Section 5.07, the Loan Parties shall be given twenty (20) days following
such request by the Administrative Agent to choose and engage the Acceptable
Appraiser prior to the commencement of such appraisal. With respect to each
appraisal made pursuant to this Section 5.07 after the Closing Date, (i) the
Administrative Agent and the Loan Parties shall each be given a reasonable
amount of time to review and comment on a draft form of the appraisal prior to
its finalization and (ii) any adjustments to the Net Orderly Liquidation Value
and the Net Orderly Liquidation Value In-Place or any Borrowing Base hereunder
as a result of such appraisal shall become effective twenty (20) days following
the finalization of such appraisal.

Section 5.08 Use of Proceeds. In the case of each of the Borrowers, use the
proceeds of the Revolving Facility Loans and the Swingline Loans and request
issuance of Letters of Credit (a) on the Closing Date, to refinance certain
amounts outstanding under the Existing Credit Facility Agreement, (b) to provide
for working capital and (c) for general corporate purposes.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties, and provide
to the Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to paragraph (f) below.

 

133



--------------------------------------------------------------------------------

(b) If any asset (other than Real Property or improvements thereto or any
interest therein) that has an individual fair market value in an amount greater
than $5.0 million is acquired by any Loan Party after the Closing Date or owned
by an entity at the time it becomes a Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Administrative
Agent pursuant to Section 5.10(f) or the Security Documents) (i) notify the
Administrative Agent thereof and (ii) cause such asset to be subjected to a Lien
securing the applicable Obligations and take, and cause the other Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and, to the extent required under the applicable
Security Documents, perfect such Liens, including actions described in paragraph
(a) of this Section 5.10, all at the expense of the Loan Parties, subject to
paragraph (f) below.

(c) Promptly notify the Administrative Agent of the acquisition of any Real
Property of any Loan Parties acquired after the Closing Date and having a fair
market value (as determined by Intermediate Holdings in good faith) at the time
of acquisition in excess of $10.0 million and, within sixty (60) days of such
acquisition, grant and cause each of such Loan Parties to grant to the
Administrative Agent a Mortgage on such Real Property pursuant to documentation
substantially in the form of the Mortgages delivered to the Administrative Agent
pursuant to Section 5.10(g) or in such other form as is reasonably satisfactory
to the Applicable Agent (each, an “Additional Mortgage”) and constituting valid
and enforceable Liens subject to no other Liens except Permitted Liens, at the
time of perfection thereof, record or file, and cause each such Loan Party to
record or file, the Additional Mortgage or instruments related thereto in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the Liens in favor of the Administrative Agent required to be
granted pursuant to the Additional Mortgages.

(d) If any additional Subsidiary is formed or acquired after the Closing Date
(with any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary), within ten (10) Business Days after the date such Subsidiary is
formed or acquired, notify the Administrative Agent and the Lenders thereof and,
within twenty (20) Business Days after the date such Subsidiary is formed or
acquired or such longer period as required by applicable law or as the
Administrative Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party (and in connection therewith shall deliver to the Administrative Agent
such evidence as the Administrative Agent may reasonably request), in each case
subject to paragraph (f) below.

(e) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that no Loan Party shall effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

 

134



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary set forth in this Agreement or any
Security Document, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 and the other provisions of the Loan Documents
with respect to Collateral need not be satisfied with respect to any of the
following (collectively, the “Excluded Property”):

(i) any Real Property held by any of the Subsidiaries as a lessee under a lease,

(ii) any vehicle,

(iii) certain cash, deposit accounts and securities accounts to be mutually
agreed between Intermediate Holdings and the Administrative Agent,

(iv) any Equity Interests owned on or acquired after the Closing Date (other
than Equity Interests in any Borrower or, in the case of any person which is
another Subsidiary, Equity Interests in such person issued or acquired after
such person became a Subsidiary) in accordance with this Agreement if, and to
the extent that, and for so long as (x) with respect to contractual obligations,
such Equity Interests constitute less than 100.0% of all applicable Equity
Interests of such person and the person holding the remainder of such Equity
Interests are not Intermediate Holdings or any Subsidiary, (y) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (z) with respect to contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary,

(v) any assets owned on or acquired after the Closing Date, to the extent that,
and for so long as, taking such actions would violate applicable law or an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets owned on the Closing Date or acquired with
Indebtedness of the type permitted pursuant to Section 6.01(i)),

(vi) (A) entities that become Subsidiaries (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary being designated as a Subsidiary being
deemed to constitute the acquisition or formation of a Subsidiary) after the
Closing Date if the Administrative Agent, after consultation with Intermediate
Holdings, shall reasonably determine that the costs or other consequences of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the Administrative Agent, after consultation with
Intermediate Holdings, shall reasonably determine that the costs or other
consequences of obtaining or perfecting a security interest in such assets are
excessive in relation to the value of the security to be afforded thereby, in
each case taking into account the costs and legal and practical difficulties of
obtaining such

 

135



--------------------------------------------------------------------------------

guarantees and security from Foreign Subsidiaries, including (x) the costs of
obtaining such guarantee or security interest, or perfecting such security
interest, in relation to the value of the credit support to be afforded thereby,
(y) general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, thin capitalization, retention of title claims and
similar principles and (z) the fiduciary duties of directors, contravention of
legal prohibitions or risk of personal or criminal liability on the part of any
officer; provided, that, upon the reasonable request of the Administrative
Agent, Intermediate Holdings shall and shall cause any applicable Subsidiary to,
use commercially reasonably efforts to have waived or eliminated any contractual
obligation of the types described in clauses (iv) and (v) above,

(vii) perfection of any security interest in Collateral to the extent such
perfection (or the steps required to provide such perfection) would have a
material adverse effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course as permitted by the Loan
Documents,

(viii) other than with respect to Section 5.12(b)(v), perfection of any security
interest in Accounts or other Collateral to the extent such perfection would
require notice to customers of Intermediate Holdings and the Subsidiaries prior
to the time that a Default has occurred and is continuing; or

(ix) all assets that would constitute Notes Priority Collateral at any time that
are not pledged to secure First-Priority Lien Obligations (as defined in the ABL
Intercreditor Agreement) at such time (other than Equipment of the Foreign Loan
Parties located in an Eligible Machinery and Equipment Jurisdiction), or

(g) Complete on or prior to the day that is 90 days after the Closing Date (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion), all actions necessary in order to perfect the security interests of
the Secured Parties set forth on Schedule 5.10, including paragraphs 1 and 2 of
Schedule 5.10 with respect to the Mortgaged Properties.

Notwithstanding anything to the contrary in this Agreement, the U.S. Collateral
Agreement, or any other Loan Document, (x) the Administrative Agent may grant
extensions of time for, or waive the requirements to obtain, the creation or
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it determines, in consultation with Intermediate
Holdings, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents and (y) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as otherwise agreed between the Administrative
Agent and Intermediate Holdings.

Section 5.11 Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain

 

136



--------------------------------------------------------------------------------

each such material agreement in full force and effect, enforce each such
material agreement in accordance with its terms, except where the failure to do
so, either individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

Section 5.12 Cash Management Systems; Application of Proceeds of Accounts.

(a) (i) Each Loan Party (A) shall enter into a customary account control
agreement or equivalent arrangement, in a form reasonably satisfactory to the
Administrative Agent and the relevant account bank (each, an “Account Control
Agreement”) with the Collateral Agent and any bank or other financial
institution with respect to accounts specified in Sections 5.12(c) and (d)(i),
as applicable and (B) may, at its option, enter into an Account Control
Agreement with the Collateral Agent and any bank or other financial institution
with which such Loan Party maintains any other account (each such account of a
Loan Party subject to an Account Control Agreement in subclauses (A) and (B), a
“Controlled Account”), in each case, covering such account.

(ii) Notwithstanding paragraph (i) above, each Loan Party may maintain separate
payroll, disbursement and other fiduciary accounts (“Excluded Accounts”) so long
as (A) such Loan Party shall use commercially reasonable efforts to ensure that
such Excluded Accounts receive no deposits from Account Debtors in respect of an
Account, (B) such Loan Party shall promptly upon becoming aware of any deposit
in such accounts from Account Debtors in respect of an Account cause such
deposits to be transferred to a Controlled Account and (C) such Loan Party shall
use commercially reasonable efforts to ensure that such accounts shall only
receive deposits in amounts reasonably expected to be required to satisfy the
payroll, disbursement or other fiduciary obligations to be made from such
accounts from time to time. Notwithstanding the preceding sentence, the Loan
Parties shall not be required to comply with the foregoing with respect to
accounts specified in Schedule 5.12(a) until 60 days after the Closing Date (or
such longer time permitted by the Administrative Agent).

(iii) In the case of accounts set forth on Schedule 5.12(a), on or prior to the
date that is 60 days after the Closing Date (or such later date as the
Administrative Agent may agree), each applicable Loan Party shall open new bank
accounts in order to segregate payroll and other payable activities from
Collection Accounts and shall procure that all amounts standing to the credit of
each such Loan Party’s Collection Accounts on Schedule 5.12(a) (other than in
respect of payroll and other payable activities) shall promptly upon opening of
such new bank account be transferred to such new bank accounts or another
Controlled Account.

(iv) Each Loan Party shall, promptly upon the applicable Collection Account
becoming subject to an Account Control Agreement, (A) instruct each Account
Debtor to make payment, or to continue to make payment, to a Controlled Account
or an Additional Collection Account and (B) deposit in a Controlled Account or
an Additional Collection Account (or, to the extent permitted pursuant to
paragraph (ii) above, an Excluded Account) promptly all proceeds of such
Accounts received by such Loan Party.

 

137



--------------------------------------------------------------------------------

(v) If the Account Debtor in respect of any Account of a Loan Party makes any
payment to the applicable Loan Party via wire transfer, such Loan Party shall
use commercially reasonable efforts to direct the Account Debtor to make any
such payments to a Controlled Account or an Additional Collection Account and
if, notwithstanding such direction, such payment is not so made by such Account
Debtor, such Loan Party shall deposit such amount in a Controlled Account or
Additional Collection Account as soon as reasonably practicable, and in any
event within two (2) Business Days of the receipt thereof.

(vi) If any funds are received by the applicable Loan Party from any Account
Debtor in respect of any Account by check or by any other means other than via
wire transfer into a Controlled Account or an Additional Collection Account,
such Loan Party shall cause such funds to be deposited into a Controlled Account
or an Additional Collection Account as soon as reasonably practicable, and in
any event within two (2) Business Days of the receipt thereof.

(vii) In the event that (A) any applicable Loan Party or any account bank shall,
after the Closing Date, terminate an agreement with respect to the maintenance
of a Controlled Account for any reason or (B) the Collateral Agent shall demand
such termination as a result of the failure of such account bank to comply with
the terms of the applicable Account Control Agreement, each applicable Loan
Party shall promptly notify all of its Account Debtors to make all future
payments to another Controlled Account or, in the case of a Domestic Loan Party
or a Canadian Loan Party, an Additional Collection Account, as applicable.

(viii) Any Loan Party may close and/or open any account (including any
Controlled Account) maintained at any bank or other financial institution;
provided, that (i) in the case of any Domestic Loan Party or Canadian Loan Party
(x) such Loan Parties, collectively, shall at all times maintain at least one
Primary Concentration Account and (y) any new Primary Concentration Account
shall be subject to compliance with Section 5.12 with respect thereto and
(ii) in the case of any German Loan Party, such Loan Party has received prior
written consent of the Administrative Agent (not to be unreasonably withheld)
with respect to any such change.

(b) (i) Each Account Control Agreement shall require, after the occurrence and
during the continuance of an Availability Trigger Event, the ACH or wire
transfer no less frequently than once per Business Day (unless the Termination
Date has occurred) of all available cash balances and cash receipts, including
the then contents or then entire ledger balance of each Controlled Account net
of such minimum balance, if any, required by the bank at which such Controlled
Account is maintained to an account maintained by the Collateral Agent (the
“Dominion Account”). The Dominion Account shall at all times be under the sole
dominion and control of the Collateral Agent.

(ii) Subject to the ABL Intercreditor Agreement and any other applicable
intercreditor agreement, all collected amounts received in the Dominion Account
during the continuance of an Availability Trigger Event shall be distributed and
applied on a daily basis in the order specified in Section 2.11(d) by the
Administrative

 

138



--------------------------------------------------------------------------------

Agent; provided, that, for the avoidance of doubt, any repayment or prepayment
of the Revolving Facility Loans pursuant to this Section 5.12 shall not reduce
the Revolving Facility Commitments then in effect.

(iii) Any amounts held or received in the Dominion Account (including all
interest and other earnings with respect thereto, if any) at any time (A) on or
after the Termination Date, (B) when the Availability Trigger Event is no longer
continuing or (C) when no Loans are outstanding and all Letters of Credit have
been Cash Collateralized, shall be remitted to the applicable Loan Parties as
Intermediate Holdings may direct.

(iv) At any time at the request of the Administrative Agent in its sole
discretion following the occurrence of (1) an Event of Default with respect to
any Loan Party or (2) a Default with respect to the Germany Silicone Borrower or
the Germany Quartz Borrower, each applicable Loan Party shall (A) either
(x) immediately cause all of their existing Collection Accounts to be
transferred to the name of the Collateral Agent or (y) to the extent such
existing Collection Accounts cannot be transferred to the Collateral Agent,
promptly open new Collection Accounts with (and, at the discretion of the
Collateral Agent, in the name of) the Collateral Agent (such new bank accounts
being Collection Accounts under and for the purposes of this Agreement), and
(B) if new Collection Accounts have been established pursuant to this
Section 5.12 (each a “New Collection Account”) ensure that the proceeds of all
Accounts owing to each such Loan Party will immediately be redirected to the New
Collection Accounts. Until all collections relating to Accounts have been
redirected to the New Collection Accounts, each such Loan Party shall cause all
amounts on deposit in any existing Collection Account to be transferred to a New
Collection Account at the end of each Business Day; provided that if any such
Loan Party does not instruct such redirection or transfer, each of them hereby
authorizes the Collateral Agent to give such instructions on their behalf to the
applicable Account Debtors and/or the account bank holding such existing
Collection Account, as applicable.

(v) At any time at the request of the Administrative Agent in its sole
discretion following the occurrence of (x) an Event of Default with respect to
any Loan Party or (y) a Default with respect to the Germany Silicone Borrower or
the Germany Quartz Borrower with respect to which the Administrative Agent
expects may result in an Event of Default, each applicable Loan Party agrees
that if any of its Account Debtors have not previously received notice of the
security interest of the Collateral Agent over the Accounts, it shall promptly
give notice to such Account Debtors and if any such Loan Party does not serve
such notice, each such Loan Party hereby authorizes the Collateral Agent to
serve such notice on their behalf.

(c) Each of the Germany Quartz Borrower and the Germany Silicone Borrower shall
enter into an Account Control Agreement with respect to each Collection Account
of such Borrower indicated as such on Schedule 5.12(c) (other than an Excluded
Account or otherwise agreed in writing by the Administrative Agent).

 

139



--------------------------------------------------------------------------------

(d) (i) Each Domestic Loan Party and Canadian Loan Party shall enter into
Account Control Agreements with respect to Primary Concentration Accounts of
such Loan Party.

(ii) Any funds deposited into an Additional Collection Account that is not
itself a Controlled Account shall be transferred to a Controlled Account within
two (2) Business Days (or, if an Availability Trigger Event has occurred and is
continuing, one (1) Business Day) such that the aggregate remaining balance of
all Additional Collection Accounts after giving effect to such transfer shall
not exceed $5,000,000 (or, if an Availability Trigger Event has occurred and is
continuing, $2,000,000).

(iii) Notwithstanding anything in this paragraph (d) to the contrary, the Loan
Parties shall be deemed to be in compliance with the requirements set forth in
this paragraph (d) to the extent that Intermediate Holdings uses commercially
reasonable efforts to establish the arrangements required in this paragraph
(d) within 60 days following the Closing Date (or such later date as the
Administrative Agent may agree).

Section 5.13 Foreign Pension Plans. All Foreign Pension Plans established or
maintained by any Loan Party or its Subsidiaries shall comply with all
provisions of the relevant law and none of Intermediate Holdings or any
Subsidiary thereof shall have any unfunded liability in respect of any Foreign
Pension Plan except in each case as could not reasonably be expected to result
in a Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS

Each of Intermediate Holdings and each Borrower covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, such person will not, and will not permit any of
the Material Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(provided, that any such Indebtedness that is (i) intercompany Indebtedness and
(ii) any other Indebtedness in an aggregate amount not to exceed $50.0 million
shall be excluded from Schedule 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a person who is not an Affiliate of
Intermediate Holdings or any Subsidiary);

(b) Indebtedness created hereunder (including pursuant to Section 2.20) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of Intermediate Holdings and any Subsidiary pursuant to Swap
Agreements;

 

140



--------------------------------------------------------------------------------

(d) Indebtedness of Intermediate Holdings or any Subsidiary owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to Intermediate Holdings or any Subsidiary, pursuant to reimbursement
or indemnification obligations to such person, in each case in the ordinary
course of business; provided, that upon the incurrence of Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of Intermediate Holdings or any Subsidiary to Intermediate
Holdings or any other Subsidiary; provided, that, other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of Intermediate Holdings and the
Subsidiaries to finance working capital needs of the Subsidiaries,
(i) Indebtedness of any Subsidiary that is not a Loan Party owing to the Loan
Parties shall be subject to Section 6.04 and (ii) Indebtedness of any Borrower
to Intermediate Holdings or any Subsidiary and Indebtedness of any other Loan
Party to any Subsidiary that is not a Loan Party (the “Subordinated Intercompany
Debt”) shall, if legally permissible, be subordinated to the Loan Document
Obligations and the Guarantees of the Loan Document Obligations on terms
reasonably satisfactory to the Administrative Agent;

(f) Indebtedness of Intermediate Holdings or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten (10) Business Days of
notification to Intermediate Holdings or the applicable Subsidiary of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with Intermediate Holdings or
any Subsidiary after the Closing Date and Indebtedness assumed in connection
with the acquisition of assets, which Indebtedness in each case exists at the
time of such acquisition, merger or consolidation and is not created in
contemplation of such event and where such acquisition, merger, amalgamation or
consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided, (A) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, and (B) immediately after giving effect to such acquisition, merger,
amalgamation or consolidation, the assumption and incurrence of any Indebtedness
and any related transactions, the Senior Secured Leverage Ratio on a Pro Forma
Basis shall not be greater than 3.75 to 1.00;

 

141



--------------------------------------------------------------------------------

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by Intermediate Holdings or any Subsidiary prior to or
within 270 days after any acquisition, lease, construction, repair, replacement
or improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) otherwise permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, (A) in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof (together with the aggregate amount of any
other Indebtedness outstanding pursuant to this clause (A) and any Permitted
Refinancing Indebtedness in respect of Indebtedness initially incurred under
this clause (A) that is incurred under clause (ii) hereof at any time that the
requirements of clause (B) hereof are not satisfied at the time of such
incurrence) would not in the aggregate exceed $75.0 million or (B) in any
amount, so long as at the time of and after giving effect to the incurrence of
such Indebtedness under this clause (B) and the use of proceeds thereof on a Pro
Forma Basis, the Payment Conditions are satisfied and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by Intermediate Holdings or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect
thereof;

(k) other Indebtedness of Intermediate Holdings or any Subsidiary, in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof, would not exceed $150.0 million;

(l) (i) Indebtedness in respect of the Cash Flow Credit Agreement in a principal
amount not in excess of $75.0 million, (ii) Indebtedness in respect of the First
Lien Notes, the 1.5 Lien Notes, the Springing Lien Notes and the Senior
Subordinated Notes and (iii) any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

(m) Guarantees (i) by Intermediate Holdings or any of the Subsidiary Loan
Parties of the Indebtedness described in paragraph (l) of this Section 6.01, so
long as any Guarantee of the Senior Subordinated Notes is subordinated to the
Loan Document Obligations and Guarantees of the Loan Document Obligations
substantially on terms as set forth in the Senior Subordinated Notes Indenture
with respect to the Senior Subordinated Notes, (ii) by Intermediate Holdings,
any Borrower or any Subsidiary Loan Party of any Indebtedness of any Borrower or
any Loan Party permitted to be incurred under this Agreement (provided that any
Borrower or Loan Party that provides a guarantee of any Notes or the Cash Flow
Credit Agreement shall also provide a guarantee of the Obligations), (iii) by
Intermediate Holdings, any Borrower or any Subsidiary Loan Party of Indebtedness
otherwise permitted hereunder of Intermediate Holdings or any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(t)), (iv) by any Subsidiary that is not a
Loan Party of Indebtedness of another Subsidiary that is not a Loan Party, and
(v) by any Subsidiary of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(w) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(t)); provided, that Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to

 

142



--------------------------------------------------------------------------------

other Indebtedness of such person shall be expressly subordinated to the Loan
Document Obligations and the Guarantees of the Loan Document Obligations to at
least the same extent as the Guarantee of the Senior Subordinated Notes is
subordinated to the Loan Document Obligations pursuant to the Senior
Subordinated Notes Indenture;

(n) Indebtedness arising from agreements of Intermediate Holdings or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or any Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or any Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness of Intermediate Holdings or any Subsidiary supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by Intermediate Holdings, any Borrower or
any Subsidiary Loan Party; provided that (A) at the time of the incurrence of
such Indebtedness and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Senior Secured Leverage Ratio on a Pro Forma Basis shall
not be greater than 3.75 to 1.00; (ii) other Indebtedness incurred by
Intermediate Holdings, any Borrower or any Subsidiary Loan Party that is
incurred to Refinance the Senior Subordinated Notes; provided that (A) at the
time of the incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (B) immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness, the Senior Secured Leverage Ratio
on a Pro Forma Basis shall not be greater than 4.50 to 1.00 and (C) the
principal amount of such Indebtedness does not exceed the principal amount of
the Senior Subordinated Notes so Refinanced (plus unpaid accrued interest and
premium thereon and underwriting discounts, fees, commissions and expenses) (the
incurrence of such Indebtedness pursuant to this clause (r)(ii) and the use of
proceeds thereof, the “Specific Refinancing Transaction”); provided further
that, with respect to the incurrence of any Indebtedness under this clause
(r)(i) or (r)(ii), the proceeds of which are used to Refinance the Senior
Subordinated Notes, (1) the maturity of such Indebtedness shall not be earlier
than 90 days after the latest Maturity Date then in effect and (2) after giving
effect to such incurrence on a Pro Forma Basis, the Payment Conditions are
satisfied and (iii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Loan Parties or Indebtedness
incurred on behalf of, or representing Guarantees of Indebtedness of, joint
ventures; provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (s), at any one time, shall not exceed $125.0
million;

 

143



--------------------------------------------------------------------------------

(t) unsecured Indebtedness in respect of obligations of Intermediate Holdings or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 60 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of Intermediate
Holdings or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

(w) Indebtedness of Intermediate Holdings or any Subsidiary incurred (i) under
cash management services (including, but not limited to, intraday, ACH and
purchasing card/T&E services) and (ii) under lines of credit or overdraft
facilities extended by one or more financial institutions reasonably acceptable
to the Administrative Agent or by one or more of the Lenders and (in each case)
established for the Subsidiaries’ ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Overdraft Line may be secured as, but
only to the extent permitted by Section 6.02(b) and the Security Documents;

(x) Indebtedness consisting of promissory notes issued by Intermediate Holdings
or any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Intermediate Holdings or any Parent Entity
permitted by Section 6.06;

(y) Indebtedness consisting of obligations of Intermediate Holdings or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(z) (i) other Indebtedness so long as (x) after giving effect to the incurrence
of such Indebtedness and the use of proceeds thereof on a Pro Forma Basis the
Payment Conditions are satisfied and (y) such Indebtedness is either unsecured
or secured by Second-Priority Liens on the Collateral; provided that, with
respect to the incurrence of any Indebtedness under this clause (z)(i) that is
incurred to Refinance the Senior Subordinated Notes, the maturity of such
Indebtedness shall not be earlier than 90 days after the latest Maturity Date
then in effect and (ii) Permitted Refinancing Indebtedness in respect thereof;

(aa) Indebtedness in respect of any Letter of Credit Facility (including any
letters of credit issued thereunder), in an aggregate principal amount
outstanding at any time not to exceed $30.0 million; and

 

144



--------------------------------------------------------------------------------

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (aa) above.

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.01(a) through (bb) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (bb),
Intermediate Holdings shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of Intermediate Holdings or any Subsidiary
existing on the Closing Date and set forth on Schedule 6.02(a) or, to the extent
not listed in such Schedule, where such property or assets have a fair market
value that does not exceed $10.0 million in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in respect of such obligations) and
shall not subsequently apply to any other property or assets of Intermediate
Holdings or any Subsidiary other than (a) after-acquired property that is
affixed or incorporated into the property covered by such Lien on the Closing
Date, and (b) proceeds and products thereof;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided, however,
in no event shall the holders of the Indebtedness under the Overdraft Line have
the right to receive proceeds in respect of a claim in excess of $25.0 million
in the aggregate (plus (a) any accrued and unpaid interest in respect of
Indebtedness incurred by Intermediate Holdings or any Subsidiary under the
Overdraft Line and (b) any accrued and unpaid fees and expenses owing by
Intermediate Holdings or any Subsidiary under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all the Loan
Documents;

(c) any Lien on any property or asset of Intermediate Holdings or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that such Lien (i) does not apply to any property or
assets of Intermediate Holdings or any of the Subsidiaries other than property
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property

 

145



--------------------------------------------------------------------------------

subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date (and refinancings thereof) and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (ii) such Lien is not created in contemplation of or in
connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Intermediate Holdings or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Intermediate Holdings or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Intermediate Holdings or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness and any accessions thereto or proceeds
thereof);

 

146



--------------------------------------------------------------------------------

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by Intermediate Holdings or any Subsidiary in the ordinary course
of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Intermediate Holdings or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of
Intermediate Holdings or any Subsidiary or (iii) relating to purchase orders and
other agreements entered into with customers of Intermediate Holdings or any
Subsidiary in the ordinary course of business;

(o) Liens arising by virtue of any statutory or common law provisions or similar
provisions applicable in foreign jurisdictions relating to banker’s liens,
rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit or
trade-related bank guarantees permitted under Section 6.01(f), (k) or (o) and
covering the goods (or the documents of title in respect of such goods) financed
by such letters of credit or bank guarantees and the proceeds and products
thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of
Intermediate Holdings and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by Intermediate
Holdings or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

147



--------------------------------------------------------------------------------

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) other Liens with respect to property or assets of Intermediate Holdings or
any Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien on a Pro Forma Basis,
the Senior Secured Leverage Ratio shall not be greater than 3.75 to 1.00,
(ii) at the time of the incurrence of such Lien and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (iii) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement and (iv) if such Liens are on the
ABL Priority Collateral, such Liens on the ABL Priority Collateral shall
constitute Notes-Priority Liens or Second-Priority Liens;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements, PPSA financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or Inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Intermediate Holdings or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of Intermediate Holdings or such Subsidiary, as applicable,
in respect of such letter of credit or bank guarantee to the extent permitted
under Section 6.01 (other than Section 6.01(k));

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of Intermediate Holdings, any Borrower or any Subsidiary
Loan Party; provided that if any such Lien shall cover any Collateral, the
holder of such Lien shall execute and deliver to the Administrative Agent a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(dd) Liens securing obligations under any Secured Hedge Agreements or Secured
Cash Management Agreements; provided, that if such Lien shall be first-priority
liens on the ABL Priority Collateral, then (i) any payments made with respect to
such Secured Hedge

 

148



--------------------------------------------------------------------------------

Agreements or Secured Cash Management Agreement shall be junior in the payment
waterfall to any payments with respect to any Loans under any Loan Document or
(ii) such Lien shall not secure Obligations of any Designated Secured Hedge
Agreements or Designated Secured Cash Managements which exceed in the aggregate
$30.0 million at any one time;

(ee) other Liens (other than first-priority liens on the ABL Priority
Collateral) with respect to property or assets of Intermediate Holdings or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $15.0 million;

(ff) (i) Second-Priority Liens on Collateral (including Liens securing Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes) and
(ii) Notes-Priority Liens on Collateral (including Liens securing Cash Flow
Obligations, First Lien Notes and Indebtedness incurred under the Specific
Refinancing Transaction) and, in each case, the Permitted Refinancing
Indebtedness in respect thereof (provided that, in the case of Permitted
Refinancing Indebtedness in respect of (x) Cash Flow Obligations, any First Lien
Notes or Indebtedness incurred under the Specific Refinancing Transactions, such
Liens shall constitute Notes-Priority Liens or Second-Priority Liens and (y) 1.5
Lien Notes, the Springing Lien Notes or Permitted Refinancing Indebtedness of
the Senior Subordinated Notes (but not including, for the avoidance of doubt, a
Specific Refinancing Transaction), such Liens shall constitute Second-Priority
Liens);

(gg) Liens on assets (other than first-priority liens on ABL Priority
Collateral) in respect of any Letter of Credit Facility permitted under
Section 6.01(aa);

(hh) Liens (other than first-priority liens on ABL Priority Collateral) on not
more than $20.0 million of deposits securing Swap Agreements; and

(ii) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same property (which, for the avoidance
of doubt, may include after-acquired property to the extent such after-acquired
property would be subject to the existing Lien) that secured the original Lien
(plus improvements on and accessions to such property), and (y) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (A) the outstanding principal amount or, if greater, committed amount
of the applicable Indebtedness at the time the original Lien became a Lien
permitted hereunder, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 6.02(a) through (hh) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any

 

149



--------------------------------------------------------------------------------

portion thereof) meets the criteria of one or more of the categories of
permitted Liens described in Sections 6.02(a) through (hh), the Borrower shall,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the above clauses and such Lien
securing such item of Indebtedness will be treated as being incurred or existing
pursuant to only one of such clauses. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
Intermediate Holdings, any Borrower or any Subsidiary Loan Party that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 180 days of the acquisition of such property or
(iii) property owned by any Subsidiary that is not a Loan Party regardless of
when such property was acquired, and (b) with respect to any property owned by
Intermediate Holdings, any Borrower or any Subsidiary Loan Party, if at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such lease, (A) the Remaining Present Value of such lease,
together with Indebtedness outstanding pursuant to Section 6.01(i) and the
Remaining Present Value of outstanding leases previously entered into under this
Section 6.03(b)(i)(A), would not exceed the greater of $75.0 million and 2.5% of
Consolidated Total Assets as of the end of the most recent fiscal quarter prior
to the date the lease was entered into for which financial statements have been
delivered pursuant to Section 5.04 or (B) the Payment Conditions are satisfied
on a Pro Forma Basis.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a person that is not a
Wholly Owned Subsidiary immediately prior to such merger or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by Intermediate Holdings or any Subsidiary in the Equity
Interests of any Subsidiary; (ii) intercompany loans from Intermediate Holdings
or any Subsidiary to Intermediate Holdings or any Subsidiary; and
(iii) Guarantees by Intermediate Holdings or any Subsidiary of Indebtedness
otherwise permitted hereunder of Intermediate Holdings or any Subsidiary;
provided, that the sum of (A) Investments (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) made
after the Closing Date by the Loan Parties pursuant to clause (i) in
Subsidiaries that are not Loan Parties, plus (B) the net amount outstanding in
respect of intercompany loans made after the Closing Date by Loan Parties to
Subsidiaries that are not Loan Parties pursuant to clause (ii), plus (C) the
aggregate outstanding amount of Guarantees of Indebtedness after the Closing
Date

 

150



--------------------------------------------------------------------------------

by Loan Parties of Subsidiaries that are not Loan Parties pursuant to clause
(iii) (other than Guarantees by Loan Parties of the obligations under Secured
Hedge Agreements of Subsidiaries that are not Subsidiary Loan Parties), shall
not exceed $5.0 million (plus any return of capital actually received by the
respective investors in respect of Investments theretofore made by them pursuant
to this paragraph (b)); provided, further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Intermediate Holdings or any of the Subsidiaries shall
not be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt of non-cash consideration for the
sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of
Intermediate Holdings or any Subsidiary (i) in the ordinary course of business
not to exceed $2.5 million in the aggregate at any time outstanding (calculated
without regard to write-downs or write-offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any Parent
Entity) solely to the extent that the amount of such loans and advances shall be
contributed to Intermediate Holdings or such Subsidiary in cash as common
equity;

(f) Accounts, security deposits and prepayments arising and trade credit granted
in the ordinary course of business and any assets or securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

(g) Swap Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) (calculated without regard to write-downs or write-offs) is not
increased at any time above the amount of such Investments existing or committed
on the Closing Date (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by Intermediate Holdings or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed $15.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary at the date of the making of such Investment and such person
becomes a Subsidiary after such date, such Investment shall, at the election of

 

151



--------------------------------------------------------------------------------

Intermediate Holdings, thereafter be deemed to have been made pursuant to clause
(b) above to the extent then permitted under such clause (b) and shall cease to
have been made pursuant to this clause (j) for so long as such person continues
to be a Subsidiary;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m)(v);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Intermediate Holdings or any Subsidiary as a result of a
foreclosure by Intermediate Holdings or such Subsidiary, as applicable, with
respect to any secured Investments or other transfer of title with respect to
any secured Investment in default;

(n) Investments of a Subsidiary that is acquired after the Closing Date or of an
entity merged into or amalgamated or consolidated with Intermediate Holdings or
a Subsidiary after the Closing Date, in each case, (i) to the extent the
acquisition of such Subsidiary or such merger, amalgamation or consolidation, as
applicable, is permitted under this Section 6.04 and, in the case of any merger,
amalgamation or consolidation, permitted under Section 6.05 and (ii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(o) acquisitions by any Loan Party of obligations of one or more officers or
other employees of Intermediate Holdings, any Parent Entity, such Loan Party or
its subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Intermediate Holdings or any Parent Entity, so long as no
cash is actually advanced by Intermediate Holdings, any Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

(p) Guarantees by Intermediate Holdings or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Intermediate Holdings or
any Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Intermediate Holdings or any Parent Entity;

(r) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(s) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

 

152



--------------------------------------------------------------------------------

(t) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(u) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Intermediate Holdings
or any Subsidiary;

(v) Investments by Intermediate Holdings or any of the Subsidiaries, including
loans to any Parent Entity, if Intermediate Holdings or any other Subsidiary
would otherwise be permitted to make a Restricted Payment in such amount
(provided that the amount of any such investment shall also be deemed to be a
Restricted Payment under the appropriate clause of Section 6.06 for all purposes
of this Agreement);

(w) Investments arising as a result of Permitted Receivables Financings;

(x) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(y) purchases and acquisitions of Inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(z) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; and

(aa) other Investments, provided, that after giving effect to such Investment on
a Pro Forma Basis, the Payment Conditions are satisfied.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of Intermediate Holdings, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

Section 6.05 Mergers, Amalgamations, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate or amalgamate with any other person, or
permit any other person to merge into or consolidate or amalgamate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of any Subsidiary, or purchase, lease or otherwise acquire (in one transaction
or a series of transactions) all or any substantial part of the assets of any
other person or any division, unit or business of any person, except that this
Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of Inventory in the ordinary course of business by
Intermediate Holdings or any Subsidiary, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
Intermediate Holdings or any Subsidiary, (iii) the sale of surplus, damaged,
obsolete or worn out equipment or other property in the ordinary course of
business by Intermediate Holdings or any Subsidiary or (iv) the sale or
disposition of Permitted Investments in the ordinary course of business;

 

153



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger, amalgamation or consolidation of any
Subsidiary into or with Intermediate Holdings or any Borrower in a transaction
in which Intermediate Holdings or such Borrower is the survivor (provided that
no Borrower may merge, amalgamate or consolidate into Intermediate Holdings or
with another Borrower), (ii) the merger, amalgamation or consolidation of any
Domestic Subsidiary into or with any Domestic Loan Party in a transaction in
which the surviving or resulting entity is a Domestic Loan Party or the merger,
amalgamation or consolidation of any Foreign Subsidiary into or with any Foreign
Loan Party in a transaction in which the surviving or resulting entity is a
Foreign Loan Party and, in the case of each of clauses (i) and (ii), no person
other than a Borrower or Subsidiary Loan Party receives any consideration,
(iii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or dissolution or change in form of entity of
any Subsidiary (other than any Borrower) if Intermediate Holdings or any
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of Intermediate Holdings or such Subsidiary and
is not materially disadvantageous to the Lenders or (v) any Subsidiary of a
Borrower may merge, amalgamate or consolidate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary of a Borrower, which shall
be a Loan Party if the merging Subsidiary was a Loan Party and which together
with each of its Subsidiaries shall have complied with the requirements of
Section 5.10;

(c) sales, transfers, leases or other dispositions (i) to Intermediate Holdings
or any Subsidiary (upon voluntary liquidation or otherwise); provided, that any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this paragraph (c) shall be
made in compliance with Sections 6.04 and 6.07 or shall be made at a time when
the Payment Conditions are satisfied or (ii) by any Subsidiary that is not a
Subsidiary Loan Party;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the account party thereon and not
as part of an accounts receivable financing transaction;

(g) sales, transfers, leases or other dispositions of assets (other than ABL
Priority Collateral);

 

154



--------------------------------------------------------------------------------

(h) Permitted Business Acquisitions (including any merger, amalgamation or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, amalgamation or consolidation (i) involving any
Borrower, such Borrower is the surviving corporation, (ii) involving a
Subsidiary Loan Party, the surviving or resulting entity shall be a Subsidiary
Loan Party that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary
that is not a Loan Party, the surviving or resulting entity shall be a Wholly
Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of Inventory of any of the Subsidiaries
determined by the management of such Subsidiary to be no longer useful or
necessary in the operation of the business of such Subsidiary or any of the
Subsidiaries;

(k) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(l) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90.0% of the consideration received
by the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $5.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of Intermediate Holdings with respect to
such fair market value, (iii) in the event of a swap with a fair market value in
excess of $10.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Intermediate Holdings or the applicable
Borrower and (iv) any net cash proceeds received by Intermediate Holdings or a
Subsidiary in such exchange shall be applied in accordance with Section 2.11(e);
provided, that (x) the aggregate gross consideration (including exchange assets,
other noncash consideration and cash proceeds) of any or all assets exchanged in
reliance upon this paragraph (l) shall not exceed in any fiscal year of
Intermediate Holdings, $30.0 million and (y) no Default or Event of Default
exists or would result therefrom;

(m) the Transactions;

(n) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings or factoring
programs;

(o) sales, transfers, leases or other dispositions; provided, that (i) the
aggregate gross proceeds thereof shall not exceed, in any fiscal year of
Intermediate Holdings, $35.0 million, (ii) no Default or Event of Default exists
or would result therefrom and (iii) any net cash proceeds received by
Intermediate Holdings or a Subsidiary in any such sale, transfer, lease or
disposition shall be applied in accordance with Section 2.11(e); provided,
further, that amounts not fully utilized in any fiscal year may be carried
forward and utilized in subsequent fiscal years; and

(p) other sales, transfers, leases or dispositions; provided, that (i) no
Default or Event of Default exists or would result therefrom and (ii) after
giving effect to any such sale, transfer, lease or other disposition on a Pro
Forma Basis, the Payment Conditions are satisfied;

 

155



--------------------------------------------------------------------------------

provided, further, that if such sale, transfer, lease or other disposition
decreases the Global Borrowing Base by 10.0% or more (after giving effect
thereto), Intermediate Holdings shall deliver a pro forma Borrowing Base
Certificate on or prior to the date thereof.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses and other
dispositions (x) to Loan Parties or (y) permitted by Section 6.05(f), (j),
(k) or (m)) unless such disposition is for fair market value (as determined by
Intermediate Holdings in good faith); (ii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (a) of this Section 6.05
unless such disposition is for at least 75% cash consideration and (iii) no
sale, transfer or other disposition of assets in excess of $10.0 million shall
be permitted by paragraph (c)(ii), (d), (g), (o) or (p) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
the provisions of clause (ii) shall not apply to any individual transaction or
series of related transactions involving assets with a fair market value of less
than $7.5 million or to other transactions involving assets with a fair market
value of not more than $10.0 million in the aggregate for all such transactions
during the term of this Agreement; provided, further, that for purposes of
clause (iii), (a) the amount of any liabilities (as shown on Intermediate
Holdings’ or such Subsidiary’s most recent balance sheet or in the notes
thereto) of Intermediate Holdings or such Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee of any such assets or otherwise cancelled in connection with such
transaction, (b) any notes or other obligations or other securities or assets
received by Intermediate Holdings or such Subsidiary from such transferee that
are converted by Intermediate Holdings or such Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by Intermediate Holdings or such
Subsidiary in such Asset Sale ((1) having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c)(1) that is at that time outstanding, not to exceed $50.0 million
at the time of the receipt of such Designated Non-Cash Consideration (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) or (2) after giving effect to such receipt on a Pro Forma Basis the
Payment Conditions are satisfied) shall be deemed to be cash. To the extent any
Collateral is disposed of in a transaction permitted by this Section 6.05 to any
person other than Intermediate Holdings or any Subsidiary, such Collateral shall
be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall take, and shall be authorized by each Lender to take,
any actions reasonably requested by any Loan Party in order to evidence the
foregoing.

 

156



--------------------------------------------------------------------------------

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise) to, whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any Equity Interests of
Intermediate Holdings or set aside any amount for any such purpose (other than
through the issuance of additional Equity Interests (other than Disqualified
Stock) of Intermediate Holdings) (any of the foregoing, a “Restricted Payment”);
provided, however, that:

(a) any Subsidiary may make Restricted Payments to each direct owner of Equity
Interests of such Subsidiary; provided that, in the case of a Subsidiary that is
a non-Wholly Owned Subsidiary, (i) such dividends, repurchases or other
distributions are made to all owners of such Subsidiary’s Equity Interests on a
pro rata basis (or more favorable basis from the perspective of Intermediate
Holdings and its Subsidiaries) based on their relative ownership interests and
(ii) any repurchase of its Equity Interests from a person that is not
Intermediate Holdings or a Subsidiary is permitted under Section 6.04;

(b) prior to a Qualified IPO of Intermediate Holdings (and irrespective of any
Qualified IPO of a Parent Entity), Intermediate Holdings or any Subsidiary may
make Restricted Payments in respect of (x) (i) overhead, legal, accounting and
other professional fees and expenses of any Parent Entity, (ii) fees and
expenses related to any public offering or private placement of debt or equity
securities of any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its direct or indirect (or any Parent Entity’s indirect)
ownership of Intermediate Holdings or any Subsidiary, (iv) payments permitted by
Section 6.07(b) and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of any Parent
Entity, in each case in order to permit any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are allocable to Intermediate Holdings and
its Subsidiaries (which shall be 100.0% for so long as such Parent Entity owns
no assets other than the Equity Interests in Intermediate Holdings or a Parent
Entity) and (y) Intermediate Holdings may make Restricted Payments to any Parent
Entity that files a consolidated U.S. federal tax return for any year that
includes Intermediate Holdings and the Subsidiaries as part of the consolidated
tax group, in each case in an amount not to exceed the amount that Intermediate
Holdings and the Subsidiaries would have been required to pay in respect of
federal, state or local taxes (as the case may be) in respect of such year if
Intermediate Holdings and the Subsidiaries paid such taxes directly as a
stand-alone group or, if less, the portion of the tax liabilities of such Parent
Entity allocable to Intermediate Holdings and the Subsidiaries (which shall be
100.0% for so long as such Parent Entity owns no assets other than the Equity
Interests of Intermediate Holdings or another Parent Entity);

(c) prior to a Qualified IPO of Intermediate Holdings (and irrespective of any
Qualified IPO of a Parent Entity), Intermediate Holdings or any Subsidiary may
make Restricted Payments to any Parent Entity the proceeds of which are used to
purchase or redeem the Equity Interests of any Parent Entity (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of any Parent Entity, Intermediate
Holdings, any Subsidiary or by any Plan or shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $5.0 million (plus the amount of net proceeds
contributed as equity to Intermediate Holdings or any Subsidiary that were
(x) received by any Parent Entity (to the extent contributed to Intermediate
Holdings) during such calendar year from sales of Equity Interests of any Parent
Entity to directors, consultants, officers or employees of any Parent Entity,
Intermediate Holdings or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) proceeds of any key-man life

 

157



--------------------------------------------------------------------------------

insurance policies received during such calendar year), which, if not used in
any year, may be carried forward to any subsequent calendar year; and provided,
further, that cancellation of Indebtedness owing to Intermediate Holdings or any
Subsidiary from members of management of any Parent Entity, Intermediate
Holdings or its Subsidiaries in connection with a repurchase of Equity Interests
of any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Intermediate Holdings or any Subsidiary may make Restricted Payments to
allow any Parent Entity to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;

(f) Intermediate Holdings or any Subsidiary may make Restricted Payments to any
Parent Entity to finance any Investment permitted to be made pursuant to
Section 6.04; provided that (a) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (b) such
Parent Entity shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed as
equity to Intermediate Holdings or a Subsidiary or (2) the merger (to the extent
permitted in Section 6.05) of the person formed or acquired into Intermediate
Holdings or a Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.10;

(g) Intermediate Holdings may make Restricted Payments to its equity holders in
an amount necessary to (i) fund payments to the Fund and the Fund Affiliates of
the type and in the amounts otherwise permitted pursuant to Sections 6.07(b)(ix)
and (xiv); and (ii) prior to the consummation of a Qualified IPO of Intermediate
Holdings (and irrespective of any Qualified IPO of a Parent Entity), pay
dividends in respect of the UBS Preferred Stock (at the rate and on the terms in
effect on the Closing Date) due within 60 days of such Restricted Payment;

(h) Restricted Payments so long as, after giving effect to such Restricted
Payment on a Pro Forma Basis, the Payment Conditions are satisfied; and

(i) Restricted Payments in an aggregate amount, together with any payments or
distributions made under

Section 6.09(b)(i)(e)(1), not to exceed $10.0 million; provided, that no Default
or Event of Default has occurred and is continuing or would result therefrom.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10.0% or more of any class of capital stock of
Intermediate Holdings in a transaction involving aggregate consideration in
excess of $5.0 million, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) upon terms no less favorable to
Intermediate Holdings, such Borrower or such Subsidiary than would be obtained
in a comparable arm’s-length transaction with a person that is not an Affiliate.

 

158



--------------------------------------------------------------------------------

(b)The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Intermediate Holdings or of any Subsidiary,

(ii) loans or advances to employees or consultants of Intermediate Holdings (or
any direct or indirect parent of Intermediate Holdings), or any of the
Subsidiaries in accordance with Section 6.04(e),

(iii) transactions among Intermediate Holdings and any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
amalgamation or consolidation in which a Subsidiary is the surviving entity) not
prohibited by this Agreement,

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity (prior to
the consummation of a Qualified IPO of Intermediate Holdings and irrespective of
any Qualified IPO of any Parent Entity), Intermediate Holdings and the
Subsidiaries in the ordinary course of business (limited, in the case of any
Parent Entity, to the portion of such fees and expenses that are allocable to
Intermediate Holdings and its Subsidiaries (which shall be 100.0% for so long as
such Parent Entity owns no assets other than the Equity Interests in
Intermediate Holdings or another Parent Entity and assets incidental to the
ownership of Intermediate Holdings and the Subsidiaries)),

(v) subject to clause (xiv), if applicable, transactions pursuant to or
expressly contemplated by the agreements and arrangements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto or
substantially similar transactions or arrangements to the extent such amendment
or substantially similar transactions or arrangements or is not adverse to the
Lenders in any material respect,

(vi) (a) any employment agreements entered into by Intermediate Holdings or any
of the Subsidiaries in the ordinary course of business, (b) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (c) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity,

 

159



--------------------------------------------------------------------------------

(viii) any purchase of the Equity Interest of Intermediate Holdings or any
contribution to the equity capital of Intermediate Holdings,

(ix) payments by Intermediate Holdings or any of the Subsidiaries to the Fund or
any Fund Affiliates made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of Intermediate Holdings or
such Subsidiary in good faith,

(x) transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business,

(xi) any transaction by Intermediate Holdings or any of the Subsidiaries in
respect of which Intermediate Holdings or such Subsidiary delivers to the
Administrative Agent a letter addressed to the Board of Directors of
Intermediate Holdings or such Subsidiary from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(a) in the good faith determination of Intermediate Holdings or such Subsidiary
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that (x) such transaction is on terms
that are no less favorable to Intermediate Holdings or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate or (y) is fair, from a financial point of view, to Intermediate
Holdings or such Subsidiary,

(xii) subject to clause (xiv) below, the payment of all fees, expenses, bonuses
and awards related to the Transactions or as set forth on Schedule 6.07 and
including fees payable to the Fund and Fund Affiliates,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Fund or any Fund Affiliates
(a) in an aggregate amount (by Intermediate Holdings and all Subsidiaries) in
any fiscal year not to exceed the sum of (1) the greater of $6.0 million and
1.50% of EBITDA for such fiscal year, plus reasonable out of pocket costs and
expenses in connection therewith and unpaid amounts accrued for prior periods;
plus (2) any deferred fees (to the extent such fees were within such amount in
clause (a)(1) above originally), plus (b) 1.0% of the value of transactions with
respect to which the Fund or any Fund Affiliate provides any transaction,
advisory or other services, plus (c) so long as no Event of Default has occurred
and is continuing, in the event of a Qualified IPO, the present value of all
future amounts payable pursuant to any agreement referred to in clause (a)(1)
above in connection with the termination of such agreement with the Fund and its
Fund Affiliates (the “Fund Termination Fee”); provided, that if any such payment
pursuant to clause (c) is not permitted to be paid as a result of an Event of
Default, such payment shall accrue and may be payable when no Events of Default
are continuing to the extent that no further Event of Default would result
therefrom,

 

160



--------------------------------------------------------------------------------

(xv) the issuance, sale or transfer of Equity Interests of Intermediate Holdings
or any Subsidiary to any Parent Entity in connection with capital contributions
by such Parent Entity to Intermediate Holdings or any Subsidiary,

(xvi) without duplication of any amounts otherwise paid with respect to taxes,
payments by any Parent Entity, Intermediate Holdings and the Subsidiaries
pursuant to tax sharing agreements among such Parent Entity, Intermediate
Holdings and the Subsidiaries on customary terms that require each party to make
payments when such taxes are due or refunds received of amounts equal to the
income tax liabilities and refunds generated by each such party calculated on a
separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party,

(xvii) transactions among Intermediate Holdings and the Subsidiaries and not
involving any other Affiliate,

(xviii) transactions pursuant to the Cash Flow Credit Agreement and any
Permitted Receivables Financing,

(xix) payments or loans (or cancellations of loans) to employees or consultants
that are (a) approved by a majority of the Board of Directors of Intermediate
Holdings or a Borrower in good faith, (b) made in compliance with applicable law
and (c) otherwise permitted under this Agreement, or

(xx) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(l), 6.05(b) (except for Section 6.05(b)(v)) or 6.06.

Section 6.08 Business of Intermediate Holdings and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any of them on the Closing Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, and in the case of a Special Purpose
Receivables Subsidiary, Permitted Receivables Financings.

Section 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc..
(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of
Intermediate Holdings or any of the Subsidiaries.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any

 

161



--------------------------------------------------------------------------------

Indebtedness of Intermediate Holdings or any Subsidiary Loan Party that is
expressly subordinate to the Loan Document Obligations (“Junior Financing”), or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing except for (a) Refinancings permitted by
Section 6.01(k), (l) or (r), (b) payments of regularly scheduled interest, and,
to the extent this Agreement is then in effect, principal on the scheduled
maturity date of any Junior Financing, (c) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
Intermediate Holdings or any Subsidiary by Intermediate Holdings or any Parent
Entity from the issuance, sale or exchange by Intermediate Holdings (or any
direct or indirect parent of Intermediate Holdings) of Equity Interests made
within eighteen months prior thereto, (d) the conversion of any Junior Financing
to Equity Interests of Intermediate Holdings or any of its direct or indirect
parents; and (e) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, payments or distributions in respect of
Junior Financings prior to their scheduled maturity (1) made, in an aggregate
amount, together with any Restricted Payments made under Section 6.06(i), not to
exceed $10.0 million or (2) if, after giving effect to such payment and
distributions on a Pro Forma Basis, the Payment Conditions are satisfied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing (or any Permitted Refinancing Indebtedness in respect
thereof) or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (a) are not in any manner
materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(b) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to Intermediate Holdings or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
any Loan Party or such Material Subsidiary pursuant to the Security Documents,
in each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Cash Flow Credit Agreement, the Notes, any Letter of Credit Facility or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

162



--------------------------------------------------------------------------------

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k), (r) or (z) or Permitted Refinancing Indebtedness
in respect thereof, to the extent such restrictions are not more restrictive,
taken as a whole, than the restrictions contained in the Cash Flow Credit
Agreement and/or any of the Notes;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Intermediate Holdings or the Subsidiaries, so long as Intermediate
Holdings has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of Intermediate Holdings or any of
its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

 

163



--------------------------------------------------------------------------------

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c) (ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the applicable
Subsidiary, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

Section 6.10 Fixed Charge Coverage Ratio. If at the close of business on any day
an Availability Trigger Event shall exist, permit the Fixed Charge Coverage
Ratio to be less than 1.0 to 1.0 until such time as no Availability Trigger
Event shall exist. For purposes of this testing, (a) the Fixed Charge Coverage
Ratio will be computed based upon the information available as of the last day
of the most recent fiscal quarter ending prior to such day for which financial
statements are available, and (b) whether an Availability Trigger Event exists
will be continually tested as of the close of business each day so that the
Fixed Charge Coverage Ratio may apply (or not apply) multiple times within any
particular fiscal quarter. Additionally, for purposes of this Section 6.10, when
calculating Excess Availability under the definition of Availability Trigger
Event, Excess Availability for a non-Business Day shall be Excess Availability
as of the immediately preceding Business Day.

Section 6.11 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same in, or the
subordination provisions contained in, (a) the Senior Subordinated Notes
Indenture, (b) any other indenture governing Indebtedness permitted to be
incurred hereunder that is senior subordinated Indebtedness or (c) the Senior
Subordinated Notes, in each case other than the Loan Document Obligations, the
Cash Flow Obligations and the obligations in respect of the Notes (other than
the Senior Subordinated Notes) and other senior debt permitted to be incurred
under Section 6.01 and any Permitted Refinancing thereof.

Section 6.12 Fiscal Year; Accounting. In the case of Intermediate Holdings or
any Subsidiary, permit its fiscal year to end on any date other than December 31
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.

 

164



--------------------------------------------------------------------------------

ARTICLE VIA

HOLDINGS NEGATIVE COVENANT

Section 6.01A Holdings’ Negative Covenants. Holdings covenants and agrees with
each Lender that, until the Holdings Date, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type permitted by
Section 6.02(d), (e), (k) or (o)) on any of the Equity Interests issued by
Intermediate Holdings to Holdings other than Liens created under the Loan
Documents and Liens securing the Cash Flow Obligations, any First Lien Notes or
other Indebtedness secured by first-priority liens on the Collateral permitted
by Section 6.02 and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that, so long as no Default exists or would result
therefrom, Holdings may merge with any other person.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Intermediate Holdings
or any other Loan Party herein or in any other Loan Document, the Borrowing Base
Certificate, the Perfection Certificate or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished by Intermediate Holdings
or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement, the reimbursement with respect to any L/C Disbursement or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by Intermediate
Holdings or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(e), 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Intermediate
Holdings or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days (or, in the
case of Section 5.12(a)(vi), (b) and (d)(ii) only, five (5) Business Days) after
notice thereof from the Administrative Agent to Intermediate Holdings and the
Borrowers;

 

165



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness, (or, to the extent the aggregate principal amount of Indebtedness
thereunder exceeds $10.0 million, Indebtedness under the Cash Flow Credit
Agreement), becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness (including, to the extent the aggregate principal
amount of Indebtedness thereunder constitutes Material Indebtedness,
Indebtedness under the Cash Flow Credit Agreement) or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or (ii) Intermediate Holdings or any of the Subsidiaries
shall fail to pay the principal of any Material Indebtedness (or, to the extent
the aggregate principal amount of Indebtedness thereunder exceeds $10.0 million,
Indebtedness under the Cash Flow Credit Agreement), at the stated final maturity
thereof; provided, that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed (including the filing of a notice of intention in
respect thereof) relating to (i) the liquidation, reorganization, winding-up,
dissolution or suspension of general operations or other relief in respect of
Intermediate Holdings or any of the Subsidiaries, or of a substantial part of
the property or assets of Intermediate Holdings or any Subsidiary, under any
Debtor Relief Law, (ii) the appointment of a receiver, liquidator,
administrative receiver, administrator, compulsory manager, interim receiver,
receiver and manager, trustee, custodian, sequestrator, conservator or similar
official for Intermediate Holdings or any of the Subsidiaries or for a
substantial part of the property or assets of Intermediate Holdings or any of
the Subsidiaries, (iii) the winding-up or liquidation of Intermediate Holdings
or any Subsidiary (except, in the case of any Subsidiary, in a transaction
permitted by Section 6.05); and such case proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered:

(i) Intermediate Holdings or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition or application seeking liquidation, winding up,
reorganization or other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for or consent to the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager, interim receiver,
receiver and manager, trustee, custodian, sequestrator, conservator or similar
official for Intermediate Holdings or any of the Subsidiaries or for a
substantial part of the property or assets of Intermediate Holdings or any
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or admit in writing its inability or
fail generally to pay its debts as they become due;

 

166



--------------------------------------------------------------------------------

(j) the failure by Intermediate Holdings or any Subsidiary to pay one or more
final judgments aggregating in excess of $35.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed within a period of 60 consecutive days from the date of judgment, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of Intermediate Holdings or any Subsidiary to enforce any such
judgment;

(k) (i) a trustee shall be appointed by a U.S. district court to administer any
Plan, (ii) an ERISA Event or ERISA Events shall have occurred with respect to
any Plan or Multiemployer Plan, (iii) Intermediate Holdings or any Subsidiary
shall engage in any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan or (iv) any
Loan Party has been notified that such Loan Party has incurred a debt or other
liability under Sections 75 or 75A of the United Kingdom’s Pension Act 1995; and
in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Intermediate Holdings or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that constitute a
material portion of the Collateral, shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(perfected as or having the priority required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the application
thereof, or from the failure of the Applicable Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file UCC continuation statements, PPSA financing
change statements or similar filings in other jurisdictions or take the actions
described on Schedule 3.04 and except to the extent that such loss is covered by
a lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by Holdings, Intermediate Holdings, the Borrowers or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Intermediate Holdings or any Borrower or any Subsidiary
Loan Party not to be in effect or not to be legal, valid and binding obligations
(other than in accordance with the terms thereof); or

(m) (i) the Loan Document Obligations shall fail to constitute “Senior Debt” (or
the equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture and the Holdings PIK Note or any
Permitted Refinancing Indebtedness in respect of the Senior Subordinated Notes,
or (ii) the subordination provisions thereunder shall be invalidated or
otherwise cease, or shall be asserted in writing by Intermediate Holdings, any
Borrower or any Subsidiary Loan Party to be invalid or to cease to be legal,
valid and binding obligations of the parties thereto, enforceable in accordance
with their terms;

 

167



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to Intermediate Holdings and the Borrowers,
take any or all of the following actions, at the same or different times:
(i) terminate forthwith the Commitments, (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) if the Loans have been declared due and payable pursuant to clause
(ii) above, demand Cash Collateral pursuant to Section 2.05(j) and (iv) exercise
all rights and remedies granted to it under any Loan Document and all its rights
under any other applicable law or in equity; and in any event with respect to
any Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary (other than a Loan Party whose assets are included
in the calculation of any Borrowing Base) that would be an Immaterial Subsidiary
under clause (a) of the definition thereof.

Section 7.03 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Intermediate Holdings fails (or,
but for the operation of this Section 7.03, would fail) to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
10th Business Day subsequent to the date an Availability Trigger Event occurs
during any applicable quarter that causes Intermediate Holdings to fail to
comply with the requirements of the Financial Performance Covenant, Intermediate
Holdings shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of Intermediate Holdings
(collectively, the “Cure Right”), and upon the receipt by Intermediate Holdings
of such cash (the “Cure Amount”) pursuant to the exercise by Intermediate
Holdings of such Cure Right, such Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustment:

(i) EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and

 

168



--------------------------------------------------------------------------------

(ii) if, after giving effect to the foregoing pro forma adjustment, Intermediate
Holdings shall then be in compliance with the requirements of the Financial
Performance Covenant, Intermediate Holdings shall be deemed to have satisfied
the requirements of the Financial Performance Covenant as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of the
Financial Performance Covenant that had occurred shall be deemed cured for the
purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised and (ii) for purposes of this Section 7.03, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant.

ARTICLE VIII

THE AGENTS

Section 8.01 Appointment. (a) Each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Secured Hedge Agreements and Secured Cash Management
Agreements) and each Issuing Bank (in such capacity and on behalf of itself and
its Affiliates as potential counterparties to Secured Hedge Agreements and
Secured Cash Management Agreements) hereby irrevocably designate and appoint the
Administrative Agent as the agent of such Lender and Issuing Bank under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents and the
intercreditor agreements, and each such Lender and Issuing Bank irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf, in any form, notarial or otherwise.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
Issuing Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. If
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender or Issuing Bank because the appropriate form
was not delivered or was not properly executed or because such Lender or Issuing
Bank failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent

 

169



--------------------------------------------------------------------------------

fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred. Except as expressly otherwise provided in this Agreement,
each of the Administrative Agent and the Collateral Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which such
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including the exercise of remedies pursuant to Section 7.01, and
any action so taken or not taken shall be deemed consented to by the Lenders and
Issuing Banks.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Hedge Agreements and Secured
Cash Management Agreements) and each Issuing Bank (in such capacity and on
behalf of itself and its Affiliates as potential counterparties to Secured Hedge
Agreements and Secured Cash Management Agreements) hereby appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent (and any
Subagents appointed by the Administrative Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article VIII (including, without limitation,
Section 8.07) and Section 9.05 as though the Administrative Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

Section 8.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact (to which it shall
be entitled to grant power of attorney for these purposes) and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent may also from time to time, when
the Administrative Agent deems it to be necessary or desirable, appoint one or
more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent. Should any instrument in
writing from any Borrower or any other Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, such
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The

 

170



--------------------------------------------------------------------------------

Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects in accordance with
the foregoing provisions of this Section 8.02 in the absence of the
Administrative Agent’s gross negligence or willful misconduct (as found by a
final and nonappealable decision of a court of competent jurisdiction).

Section 8.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective Related Parties shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (x) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (y) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Intermediate Holdings, any Borrower or any of its respective Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and correct
and to have been signed, sent or otherwise authenticated by the proper person.
The Administrative Agent also may rely upon any statement made to it

 

171



--------------------------------------------------------------------------------

orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to any Credit Event, that by its terms
must be fulfilled to the satisfaction of a Lender or any Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to such Credit
Event. The Administrative Agent may consult with legal counsel (including
counsel to Intermediate Holdings or the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any
Promissory Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all or
other Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

Section 8.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Intermediate Holdings or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders and Issuing
Banks. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such

 

172



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. Each Lender agrees to indemnify the Administrative
Agent and each Issuing Bank in its capacity as such (to the extent not
reimbursed by Intermediate Holdings or the Borrowers and without limiting the
obligation of Intermediate Holdings or the Borrowers to do so), in the amount of
its pro rata share (based on its Aggregate Revolving Facility Exposure and
unused Commitments hereunder; provided, that the aggregate principal amount of
Swingline Loans owing to the Swingline Lender and of L/C Disbursements owing to
any Issuing Bank shall be considered to be owed to the Lenders ratably in
accordance with their respective Tranche A Revolving Facility Exposure)
(determined at the time such indemnity is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or such Issuing Bank under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section 8.07 shall survive the payment of the Loans and all
other amounts payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

173



--------------------------------------------------------------------------------

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon ten (10) days’ notice to the Lenders and
Intermediate Holdings. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by Intermediate Holdings (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

Section 8.10 Documentation Agent and Arrangers. None of the Documentation Agents
and the Joint Lead Arrangers shall have any relationship of trust or agency with
any Loan Party or any duties, responsibilities or obligations hereunder in its
respective capacity as such.

Section 8.11 Certain Italian Matters. Each Secured Party hereby appoints the
Administrative Agent, being JPMCB, to act as its mandatario con rappresentanza
pursuant to articles 1703, 1704 and followings of the Italian Civil Code, also
in the circumstances provided under articles 1394 and 1395 of the Italian Civil
Code (a) for the purpose of executing in the name and on behalf of the Lender
any Collateral Agreement which is expressed to be governed by Italian law as
well as of acquiring, holding and enforcing any and all Liens on Collateral
created thereunder; (b) with the power to negotiate, approve, comply with and
perform the terms and conditions of such Collateral Agreement in their name and
on their behalf, execute any other agreement or instrument, give or receive any
notice and take any other action in relation to the creation, perfection,
maintenance, enforcement and release of the security created thereunder in the
name and on behalf of the Lenders. Each Secured Party undertakes to ratify and
approve any such action taken in the name and on behalf of the Secured Parties
by the Administrative Agent acting in its appointed capacity. Each Assignee of a
Lender or any other Secured Party shall be deemed to have confirmed and ratified
the aforesaid constitution of the Administrative Agent as its mandatario con
rappresentanza as under Italian law for the purposes indicated above.

 

174



--------------------------------------------------------------------------------

Section 8.12 Certain German Matters. (a) The limitation as set forth in
Section 2.07(b) of the Guarantee Agreement shall be applicable to the
obligations and rights under this Agreement or any other Loan Document of any
Foreign Loan Party incorporated in Germany as a GmbH or GmbH & Co. KG mutatis
mutandis.

(b) In relation to the German Collateral Document the following additional
provisions shall apply:

(i) The Collateral Agent shall (A) hold and administer any Collateral granted
pursuant to a German Collateral Document which is security assigned or otherwise
transferred (Sicherungseigentum/Sicherungsabtretung) under a non-accessory
security right (nicht-akzessorische Sicherheit) to it in its own name as trustee
(treuhänderisch) for the benefit of the Secured Parties and (B) administer any
Collateral granted pursuant to a German Collateral Document which is pledged
(Verpfändung) or otherwise transferred to the Collateral Agent creating or
evidencing an accessory security right (akzessorische Sicherheit) as agent.

(ii) Each of the Secured Parties hereby authorizes the Collateral Agent (whether
or not by or through employees or agents) (A) to exercise such rights, remedies,
powers and discretions as are specifically delegated to or conferred upon the
Secured Parties under the German Collateral Document together with such powers
and discretions as are reasonably incidental thereto (B) to take such action on
its behalf as may from time to time be authorized under or in accordance with
the German Collateral Document; and (C) to accept as its representative
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such Secured Party in connection with the German Collateral
Document and to agree to and execute on its behalf as its representative
(Stellvertreter) any amendments and/or alterations to any German Collateral
Document which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such security.

(iii) Each of the Secured Parties hereby releases the Collateral Agent from any
restrictions on representing several persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch), to make use of any authorization
granted under this Agreement and to perform its duties and obligations as
Collateral Agent hereunder and under the German Collateral Document.

(iv) Each of the Secured Parties hereby ratifies and approves all acts and
declarations previously done by the Collateral Agent on such person’s behalf
(including for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of the Secured Parties as future pledgee or
otherwise).

Section 8.13 Certain English Matters. (a) In this Agreement and any Security
Document governed by English law, any rights and remedies exercisable by, any
documents to

 

175



--------------------------------------------------------------------------------

be delivered to, or any other indemnities or obligations in favor of the
Administrative Agent shall be, as the case may be, exercisable by, delivered to,
or be indemnities or other obligations in favor of, the Administrative Agent (or
any other person acting in such capacity) in its capacity as security trustee of
the Secured Parties to the extent that the rights, deliveries, indemnities or
other obligations relate to any Security Document governed by English law or the
security thereby created. Any obligations of the Administrative Agent (or any
other person acting in such capacity) in this Agreement and any Security
Document governed by English law shall be obligations of the Administrative
Agent in its capacity as security trustee of the Secured Parties to the extent
that the obligations relate to any Security Document governed by English law or
the security thereby created. Additionally, in its capacity as security trustee
of the Secured Parties, the Administrative Agent (or any other person acting in
such capacity) shall have (i) all the rights, remedies and benefits in favor of
the Administrative Agent contained in the provisions of the whole of this
Article VIII; (ii) all the powers of an absolute owner of the security
constituted by any Security Document governed by English law and (iii) all the
rights, remedies and powers granted to it and be subject to all the obligations
and duties owed by it under any Security Document governed by English law and/or
any of the Loan Documents.

(b) Each Secured Party (on behalf of itself and its Affiliates as potential
counterparties to Secured Hedge Agreements and Secured Cash Management
Agreements) hereby appoints the Collateral Agent to act as its trustee under and
in relation to any Security Document governed by English law and to hold the
assets subject to the security thereby created as trustee for the Secured
Parties on the trusts and other terms contained in any Security Document
governed by English law and each Secured Party hereby irrevocably authorizes the
Collateral Agent in its capacity as security trustee of Secured Parties to
exercise such rights, remedies, powers and discretions as are specifically
delegated to the Collateral Agent as security trustee of the Secured Parties by
the terms of any Security Document governed by English law together with all
such rights, remedies, powers and discretions as are reasonably incidental
thereto.

(c) Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent or the Collateral Agent shall be construed so as to include
a reference to Liens granted in favor of the Administrative Agent or Collateral
Agent in its capacity as security trustee of the Secured Parties.

(d) The Secured Parties agree that at any time that the person acting as
security trustee of the Secured Parties in respect of any Security Document
governed by English law shall be a person other than the Administrative Agent,
such other person shall have the rights, remedies, benefits and powers granted
to the Administrative Agent and (as the case may be) Collateral Agent in its
capacity as security trustee of the Secured Parties under this Agreement and (as
the case may be) any Security Document governed by English law.

(e) Nothing shall require the Administrative Agent and/or the Collateral Agent
in the capacity as security trustee of the Secured Parties under this Agreement
and any Security Document governed by English law to act as a trustee at common
law or to be holding any property on trust, in any jurisdiction outside the
United States of America or England and Wales which may not operate under the
principles of trust or where such trust would not be recognized or its effects
would not be enforceable.

 

176



--------------------------------------------------------------------------------

Section 8.14 Certain French Matters. Each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Hedge Agreements and Secured
Cash Management Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Hedge
Agreements and Secured Cash Management Agreements) hereby appoints the
Collateral Agent to create, register and manage the Security Documents governed
by French law pursuant to article 2328-1 of the French civil code.

Section 8.15 Security Documents and Collateral Agent Under Security Documents
and Guarantees. The Lenders and the Issuing Banks authorize the Administrative
Agent to release any Collateral or Guarantors in accordance with Section 9.18.

The Lenders irrevocably agree that (a) the Collateral Agent may, without any
further consent of any Lender, enter into or amend the ABL Intercreditor
Agreement, any Second Lien Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral that is
permitted under this Agreement, (b) the Collateral Agent may rely exclusively on
a certificate of a Responsible Officer of Intermediate Holdings as to whether
any such other Liens are permitted and (c) the ABL Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any other intercreditor agreement
referred to in the foregoing clause (a), entered into by the Collateral Agent,
shall be binding on the Secured Parties. Furthermore, the Lenders (including in
their capacities as potential Cash Management Banks and potential Hedge Banks)
hereby authorize the Administrative Agent and the Collateral Agent to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Loan Document (i) to the holder of any Lien
on such property that is permitted by Section 6.02 to be senior to the Liens of
the Collateral Agent on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and Collateral Agent shall do so upon
request of Intermediate Holdings; provided, that prior to any such request,
Intermediate Holdings shall have in each case delivered to the Administrative
Agent a certificate of a Responsible Officer of Intermediate Holdings certifying
that such Lien is permitted under this Agreement or that such property is
Excluded Property, as applicable.

Section 8.16 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the applicable
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent and any Subagents allowed in such judicial proceeding, and (B) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and (ii) any custodian, receiver, Assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the

 

177



--------------------------------------------------------------------------------

making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Holdings, Intermediate Holdings, the Borrowers, the Administrative Agent, the
Collateral Agent and each Secured Party hereby agree that (a) no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Guarantees, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

Section 8.17 Parallel Debt. (a) Subject to the limitations set forth in
Section 2.07 of the Guarantee Agreement, each Loan Party hereby irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance)
to pay to the Collateral Agent amounts equal to any amounts owing from time to
time by such Loan Party (taking into account the limitations set forth in
Section 2.07 of the Guarantee Agreement) to any Secured Party under this
Agreement and any other Loan Document pursuant to any Obligations as and when
those amounts are due under any Loan Document.

(b) The Collateral Agent shall have its own independent right to demand payment
of the Parallel Debt by the Loan Party. Each Loan Party and the Collateral Agent
acknowledge that the obligations of each Loan Party under this Section 8.17 are
several, separate and independent (selbständiges Schuldanerkenntnis) from, and
shall not in any way limit or affect, the corresponding obligations of each Loan
Party under this Agreement or any other Loan Document (“Corresponding Debt”) nor
shall the amounts for which each Loan Party is liable under paragraph (a) above
(its “Parallel Debt”) be limited or affected in any way by its Corresponding
Debt provided that:

(i) the Parallel Debt of each Loan Party shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or discharged (other than, in
each case, contingent obligations);

 

178



--------------------------------------------------------------------------------

(ii) the Corresponding Debt of a Loan Party shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or discharged;

(iii) the amount of the Parallel Debt of a Loan Party shall at all times be
equal to the amount of its Corresponding Debt; and

(iv) for the avoidance of doubt, the Parallel Debt of a Loan Party will become
due and payable at the same time when its Corresponding Debt becomes due and
payable.

(c) For the purpose of this Section 8.17, the Collateral Agent acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt shall
not be held on trust. The Lien granted under any German Collateral Document with
respect to the Parallel Debt is granted to the Collateral Agent in its capacity
as creditor of the Parallel Debt and shall not be held on trust.

(d) Without limiting or affecting the Collateral Agent’s rights against any Loan
Party (whether under this Agreement or any other Loan Document), each of the
Loan Party acknowledges that:

(i) nothing in this Agreement shall impose any obligation on the Collateral
Agent to advance any sum to any Loan Party or otherwise under any Loan Document
except in its capacity as a Lender; and

(ii) for the purpose of any vote taken under any Loan Document, the Collateral
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender.

(e) The Parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the Obligations.

(f) The Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, novation or otherwise.

(g) All monies received or recovered by the Collateral Agent pursuant to this
Agreement and all amounts received or recovered by the Collateral Agent from or
by the enforcement of any security granted to secure the Parallel Debt shall be
applied in accordance with the applicable Security Document.

Section 8.18 Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the person holding the power of
attorney (i.e.

 

179



--------------------------------------------------------------------------------

“fondé de pouvoir”) (in such capacity, the “Attorney”) of the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec. Moreover, without prejudice to such appointment and authorization to
act as the person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lenders
to hold and be the sole registered holder of any bond which may be issued under
any hypothec, the whole notwithstanding Section 32 of An Act respecting the
special powers of legal persons (Quebec) or any other applicable law, and to
execute all related documents. Each of the Attorney and the Custodian shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney and the Custodian (as applicable) pursuant to any
hypothec, bond, pledge, applicable laws or otherwise, (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time. Any person who becomes a Lender shall, by its
execution of an Assignment and Assumption, be deemed to have consented to and
confirmed: (i) the Attorney as the person holding the power of attorney as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity, and (ii) the Custodian as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Custodian in such capacity. The Substitution of the
Administrative Agent pursuant to the provisions of this Article 8 shall also
constitute the substitution of the Attorney and the Custodian.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the Issuing Bank as of the
Closing Date or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

180



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, further, that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the applicable Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the
applicable Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests such Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (B) the applicable Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full

 

181



--------------------------------------------------------------------------------

force and effect until the Termination Date. Without prejudice to the survival
of any other agreements contained herein, indemnification and reimbursement
obligations contained herein (including pursuant to Sections 2.15, 2.16, 2.17
and 9.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, Intermediate Holdings, the Borrowers and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, Intermediate Holdings, the Borrowers, each Issuing Bank,
the Administrative Agent and each Lender and their respective permitted
successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04 or Article X. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section 9.04),
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in subclause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Tranche A Revolving Facility
Commitments, Tranche A Revolving Facility Loans, Tranche B Revolving Facility
Commitments, Tranche B Revolving Facility Loans and/or any other Commitments and
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) Intermediate Holdings; provided, that no consent of Intermediate Holdings
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default under
Sections 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; provided, further, that Intermediate Holdings shall be deemed to have
consented to any such assignment unless Intermediate Holdings shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the Administrative Agent (except in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund); and

 

182



--------------------------------------------------------------------------------

(C) the Swingline Lender and each Issuing Bank (except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million unless Intermediate Holdings and the Administrative Agent otherwise
consent; provided, that no such consent of Intermediate Holdings shall be
required if an Event of Default under Section 7.01(b), (c), (h) or (i) has
occurred and is continuing; provided, further, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more related Approved Funds shall be
treated as one assignment), if any;

(B) the parties to each assignment shall (x) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (y) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) a Lender may assign to any Assignee a single Class of Commitments without
assigning any other Classes of Commitments.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (x) a Lender, (y) an Affiliate of a
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding anything to the contrary herein, no Lender shall be
permitted to assign or transfer any portion of its rights and obligations under
this Agreement or sell any participation to any Borrower or any of its
Affiliates or Subsidiaries, any Defaulting Lender or any of its Subsidiaries, or
any person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance, the Assignee thereunder shall be a party hereto and, to the extent
of the

 

183



--------------------------------------------------------------------------------

interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Intermediate
Holdings, the Borrowers, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section and
any applicable tax forms, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a Promissory Note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subclause (v).

(c) (i) Any Lender may, without the consent of Intermediate Holdings, any
Borrower, the Administrative Agent, the Swingline Lender or any Issuing Bank,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Tranche A Revolving Facility Commitments,
Tranche A Revolving Facility Loans, Tranche B Revolving Facility Commitments,
Tranche B Revolving Facility Loans and/or any other Commitments and Loans at the
time owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Intermediate Holdings, the Borrowers, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall

 

184



--------------------------------------------------------------------------------

provide that such Lender shall retain the sole right to enforce this Agreement
and any other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and any other Loan Documents;
provided, that (x) such agreement may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (i) requires the consent of each Lender directly affected thereby pursuant
to Section 9.04(a)(i) or subclauses (i), through (ix) of the first proviso to
Section 9.08(b) and (ii) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Each Lender that sells a
participation agrees, at any Borrower’s request and expense, to use reasonable
efforts to cooperate with such Borrower to effectuate the provisions of
Section 2.19(b) or (c) with respect to any Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Sections 2.17(f) and (g) (it being understood that the
documentation required under Sections 2.17(f) and (g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.17 as if it were an Assignee under paragraph (b) of this
Section 9.04 and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the U.S. Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Administrative Agent or any Loan
Party, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

185



--------------------------------------------------------------------------------

(e) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Promissory Notes to any Lender requiring Promissory Notes to
facilitate transactions of the type described in clause (d) above.

(f) If the Borrowers wish to replace the Loans or Commitments of any Class with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three (3) Business Days’ advance
notice to the Lenders of such Class, instead of prepaying the Loans or reducing
or terminating the Commitments to be replaced, to (i) require the Lenders of
such Class, to assign such Loans or Commitments to the Administrative Agent or
its designees and (ii) amend the terms thereof in accordance with Section 9.08
(with such replacement, if applicable, being deemed to have been made pursuant
to Section 9.04(b)(ii)). Pursuant to any such assignment, all Loans and
Commitments to be replaced shall be purchased at par (allocated among the
Lenders of such Class, in the same manner as would be required if such Loans
were being optionally prepaid or such Commitments were being optionally reduced
or terminated by the Borrowers), accompanied by payment of any accrued interest
and fees thereon and any other amounts owing pursuant to this Agreement. By
receiving such purchase price, the Lenders of such Class, shall automatically be
deemed to have assigned the Loans or Commitments of such Class, pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit A, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(g) Notwithstanding the foregoing, no assignment may be made and, to the extent
the list of such Ineligible Institution has been made available to all Lenders,
no participation sold to an Ineligible Institution without the prior written
consent of Intermediate Holdings.

(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the applicable Borrower and the Administrative
Agent, the applicable Revolving Facility Percentage of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable Assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Lender or any Issuing Bank hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full the
Revolving Facility Percentage of all Loans; provided, that notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the Assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Section 9.05 Expenses; Indemnity. (a) Each Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the

 

186



--------------------------------------------------------------------------------

Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments, administration of this Agreement and the other
Loan Documents (including expenses incurred in connection with due diligence,
initial and ongoing appraisals and Collateral examinations to the extent
incurred in accordance with the terms of this Agreement, mortgage recordings,
title registrations, UCC filings and other filings in connection with the
creation and perfection of the Liens of the Collateral Agent (and the priority
thereof) as contemplated hereby or other Loan Documents and the reasonable fees,
disbursements and charges of no more than one counsel in each jurisdiction where
Collateral is located) or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not such amendment, waiver or
modification is approved by the applicable Lenders), including the reasonable
fees, charges and disbursements of Simpson, Thacher & Bartlett LLP, counsel for
the Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, and
the reasonable fees, charges and disbursements of one local counsel per
applicable jurisdiction; and (ii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents, the Issuing Banks, the Swingline Lender or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of a single counsel for all such persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where
such person affected by such conflict informs Intermediate Holdings of such
conflict and thereafter retains its own counsel with Intermediate Holdings’
prior written consent (not to be unreasonably withheld), of another firm for
such affected person).

(b) Each Borrower agrees to indemnify the Administrative Agent, the Agents, the
Documentation Agents, the Joint Lead Arrangers, each Issuing Bank, the Swingline
Lender, each Lender, each of their respective Affiliates, successors and assigns
and each of their respective Related Parties (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
documented counsel fees, charges and disbursements (excluding the allocated
costs of in house counsel and limited to not more than one counsel for all such
Indemnitees, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such Indemnitee
affected by such conflict informs Intermediate Holdings of such conflict and
thereafter retains its own counsel with Intermediate Holdings’ prior written
consent (not to be unreasonably withheld), of another firm of such for such
affected Indemnitee), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, and regardless of whether any
of the foregoing is raised or initiated by a third party or Intermediate
Holdings, any Borrower (including its equity holders, affiliates, creditors, or
any other person) or any other Loan Party or any Subsidiary; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction

 

187



--------------------------------------------------------------------------------

to have resulted from the gross negligence or willful misconduct of such
Indemnitee (for purposes of this proviso only, (x) “Indemnitee” shall not
include any agents or advisors and (y) each of the Administrative Agent, any
Documentation Agent, any Joint Lead Arranger, any Issuing Bank, the Swingline
Lender or any Lender shall be treated as several and separate Indemnitees, but
each of them together with its respective Related Parties, shall be treated as a
single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, each Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (a) any claim related in any
way to Environmental Laws and Holdings, Intermediate Holdings, any Borrower or
any of the Subsidiaries, or (b) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any property
currently or formerly owned or operated by Holdings, Intermediate Holdings, any
Borrower or any of the Subsidiaries; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to Intermediate Holdings, any Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the facilities hereunder or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than any Taxes that represent
losses or damages from any non-Tax claim.

(d) To the fullest extent permitted by applicable law, Holdings, Intermediate
Holdings and the Borrowers shall not assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

188



--------------------------------------------------------------------------------

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such Issuing Bank or such
Affiliate to or for the credit or the account of Holdings (prior to a Qualified
IPO), Intermediate Holdings or any Subsidiary against any of and all the
Obligations of Holdings (prior to a Qualified IPO), Intermediate Holdings or any
Subsidiary now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, such Issuing Bank or such Affiliates, irrespective
of whether or not such Lender, such Issuing Bank or such Affiliate shall have
made any demand under this Agreement or such other Loan Document and although
the Obligations may be unmatured; provided, that no amounts set off with respect
to any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and each of their respective Affiliates under this Section 9.06 are
in addition to other rights and remedies (including other rights of set-off)
that such Lender or such Issuing Bank may have. Notwithstanding the foregoing,
no Lender, Issuing Bank or its respective Affiliate shall exercise set-off
rights with respect to the Canadian Borrower’s or any German Borrower’s assets
and apply such proceeds to the Obligations of the U.S. Borrower hereunder.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO SUCH LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Intermediate

 

189



--------------------------------------------------------------------------------

Holdings, any Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on Intermediate Holdings, any
Borrower or any other Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.20 or Section 8.15, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), Intermediate Holdings, the Borrowers and the Required Lenders,
and (z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Maturity Date (for the avoidance of doubt, it being understood that any such
extension of any Letter of Credit beyond the applicable Maturity Date would
affect all Tranche A Lenders), except as provided in Section 2.05(c), without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification); provided, that any amendment or modifications to the
definitions of the terms “Borrowing Base,” “Excess Availability”, any component
definition thereof and the related definitions and the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees, L/C Participation Fees or any other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender directly adversely affected thereby shall be the only
consent required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender;

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification);

(iv) amend the provisions of Section 2.11(d) or 2.18(b) of this Agreement,
Section 4.02 of the U.S. Collateral Agreement or any comparable provision of any
other Security Document in a manner that would by its terms alter the pro rata
sharing of payments required thereby, without the prior written consent of each
Lender adversely affected thereby;

 

190



--------------------------------------------------------------------------------

(v) amend or modify the provisions of this Section 9.08 or the definition of
“Required Lenders”, “Required Tranche A Lenders”, “Special Majority Lenders”,
“Super Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
(A) with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders, the Special Majority Lenders and the Super Majority Lenders and
(B) with the consent of the Required Tranche A Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Tranche A Lenders, each on substantially the same basis as the Loans
and Commitments are included on the Closing Date);

(vi) release all or substantially all the Collateral or release any of
Intermediate Holdings, any Borrower or all or substantially all of the
Subsidiary Loan Parties from their respective Guarantees under the Collateral
Agreement unless, in each case, sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

(vii) amend or modify the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by any Borrower would be increased, without the prior written consent
of the Super Majority Lenders (provided, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the prior written consent of any Lenders, but to the extent the
amount to be borrowed or credit to be made would increase as a result of any
such change or elimination, the Administrative Agent shall not exercise its
discretion to change or eliminate any Reserves that existed on the Closing Date
without the consent of the Super Majority Lenders),;

(viii) increase the percentage advance rates set forth in the definition of the
term “Borrowing Base” or any component definition thereof if as a result thereof
the amounts available to be borrowed by any Borrower would be increased without
the prior written consent of the Special Majority Lenders; or

(ix) modify or amend any provisions with respect to Overadvances, Protected
Advances, Swingline Loans or Letters of Credit without the prior written consent
of the Required Tranche A Lenders;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

 

191



--------------------------------------------------------------------------------

(c) Without the consent of any Lender or any Issuing Bank, the Loan Parties and
the Administrative Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Secured Party under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO), Intermediate Holdings and the
Borrowers (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof (provided that such credit
facilities shall not rank senior in right of payment or of security with the
existing facilities hereunder unless otherwise agreed by each Lender directly
adversely affected thereby) and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, Required
Tranche A Lenders, Special Majority Lenders and Super Majority Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Holdings (prior to a Qualified
IPO), Intermediate Holdings, the Borrowers and the Administrative Agent to the
extent necessary (A) to cure any ambiguity, omission, defect or inconsistency or
(B) to integrate any Incremental Commitments in a manner consistent with
Section 2.20, including, with respect to Other Revolving Facility Loans as may
be necessary to establish such Other Revolving Facility Loans as a separate
Class from the existing Loans or Commitments. The Administrative Agent, Holdings
(prior to a Qualified IPO), Intermediate Holdings and the Borrowers shall modify
the Loan Documents to include the commitments to make such Other Revolving
Facility Loans in the definition of Required Lenders. Required Tranche A
Lenders, Special Majority Lenders and Super Majority Lenders on substantially
the same basis as the Loans are included on the Closing Date.

(f) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), Intermediate Holdings
may elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
(3) Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at Intermediate Holdings’ election, (i) state
that Intermediate Holdings has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Section 6.01 and 6.02
(taking into account any other

 

192



--------------------------------------------------------------------------------

applicable provisions of this Section 9.08), in which case such certificate
shall be conclusive evidence thereof, or (ii) request the Administrative Agent
to confirm, based on the information set forth in such certificate and any other
information reasonably requested by the Administrative Agent, that such
Indebtedness satisfies such requirements, in which case the Administrative Agent
may determine whether, in its Reasonable Credit Judgment, such requirements have
been satisfied (in which case it shall deliver to Intermediate Holdings a
written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Secured Parties
hereby authorize the Administrative Agent to make such determinations.

Section 9.09 Interest Rate Limitation. (a) Notwithstanding anything herein to
the contrary, subject to clause (b) below in respect of any Loan to a Canadian
Loan Party, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.If any provision of this
Agreement or of any of the other Loan Documents would obligate any Loan Party to
make any payment of interest or other amount payable to the Lenders in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by the Lenders of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
Section 347 of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in Section 2.13 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Termination Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

 

193



--------------------------------------------------------------------------------

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Administrative Agent
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

194



--------------------------------------------------------------------------------

Section 9.15 Jurisdiction; Consent to Service of Process. Subject to clause
(e) of the following sentence, all judicial proceedings brought against any
party arising out of or relating hereto or any other Loan Documents, or any of
the Obligations, shall be brought in any state or federal court of competent
jurisdiction in the State, County and City of New York. By executing and
delivering this Agreement, each Loan Party, for itself and in connection with
its properties, irrevocably (a) accepts generally and unconditionally the
exclusive jurisdiction and venue of such courts (other than with respect to
actions by any Agent in respect of rights under any Security Document governed
by laws other than the laws of the State of New York or with respect to any
Collateral subject thereto); (b) waives any defense of forum non conveniens;
(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to the
applicable Loan Parties at its address provided in accordance with Section 9.01
(and Intermediate Holdings hereby agrees to serve as a process agent on behalf
of all Loan Parties); (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable Loan Party in any
such proceeding in any such court, and otherwise constitutes effective and
binding service in every aspect and (e) agrees that Agents and Lenders retain
the right to serve process in any other manner permitted by law or to bring
proceedings against any Loan Party in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Documents or the
enforcement of any judgment.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, Intermediate Holdings, any Borrower and any Subsidiary furnished to
it by or on behalf of Holdings, Intermediate Holdings, any Borrower or any
Subsidiary (other than information that (a) has become generally available to
the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, Intermediate Holdings, any Borrower
or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Loans on behalf of such Lender,
Issuing Bank or Agent (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (i) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(ii) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (iii) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in order to enforce its rights under
any Loan Document in a legal proceeding, (v) to any pledgee under
Section 9.04(d) or any other prospective Assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (vi) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the

 

195



--------------------------------------------------------------------------------

provisions of this Section 9.16), (vii) to any rating agency, CUSIP bureau, or
credit insurer when required by it and (viii) to any other party to this
Agreement or any other Loan Document (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16).

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.16)FURNISHED
TO IT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, INTERMEDIATE HOLDINGS, THE
BORROWERS, THE OTHER LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS,
INTERMEDIATE HOLDINGS, THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT HOLDINGS, INTERMEDIATE HOLDINGS, THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, INTERMEDIATE HOLDINGS, THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.17 Platform; Borrower Materials. Intermediate Holdings hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of Holdings, Intermediate Holdings or any
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings,
Intermediate Holdings, the Borrowers or their respective securities) (each, a
“Public Lender”). Intermediate Holdings hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may not be distributed to the Public Lenders and that (i) all
such Borrower Materials shall be clearly and conspicuously marked “PRIVATE”
which, at a minimum, shall mean that the word “PRIVATE” shall appear prominently
on the first page thereof, (ii) by not marking Borrower Materials “PRIVATE,”
Intermediate Holdings shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as either publicly available information

 

196



--------------------------------------------------------------------------------

or not material information (although it may be sensitive and proprietary) with
respect to Holdings, Intermediate Holdings, such Borrower or their respective
securities for purposes of United States federal and state securities laws,
(iii) all Borrower Materials not marked “PRIVATE” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are marked “PRIVATE” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

Section 9.18 Release of Liens and Guarantees. (a) The Agents, Lenders and the
Issuing Banks hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Loan Parties on any Collateral shall be automatically released:
(i) in full, as set forth in Section 9.18(d) below; (ii) upon the sale or other
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by the Responsible Officer of Intermediate Holdings
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Collateral Agreement and
clause (b) below, (vi) as provided in Section 8.15, (vii) as contemplated by any
intercreditor agreement, (viii) to the extent any asset or property constitutes
Excluded Property and (ix) as required by the Collateral Agent to effect any
sale or disposition of Collateral in connection with any exercise of remedies of
the Collateral Agent pursuant to the Security Documents. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those being released) upon (or Obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any sale or disposition, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Loan Documents.

(b) In addition, (i) the Agents, Lenders and the Issuing Banks hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees and the Security Documents upon consummation of any transaction not
prohibited hereunder resulting in such Subsidiary Loan Party ceasing to
constitute a Subsidiary Loan Party or otherwise a Subsidiary (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Responsible Officer of Intermediate Holdings upon its reasonable request
without further inquiry) and (ii) immediately prior to the consummation of a
Qualified IPO of Holdings and/or upon the release of Holdings’ Guarantee of the
Cash Flow Credit Agreement (the date of the earlier of such event, the “Holdings
Date”), the Guarantee incurred by Holdings of the Obligations shall
automatically terminate and Holdings shall be released from its obligations
under the Loan Documents, shall cease to be a Loan Party and any Liens created
by any Loan Documents on any assets or Equity Interests owned by Holdings shall
automatically be released.

 

197



--------------------------------------------------------------------------------

(c) The Lenders and the Issuing Banks hereby authorize the Administrative Agent
and the Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this Section 9.18, all without the further consent or joinder of any Lender or
Issuing Bank. Any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Lenders and the Issuing Banks
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by
Intermediate Holdings or any Borrower and such Loan Party’s expense in
connection with the release of any Liens created by any Loan Document in respect
of such Subsidiary, property or asset.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, upon the Termination Date, upon request of Intermediate Holdings or
any Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all Obligations under any Loan Document, whether or
not on the date of such release there may be any (i) obligations in respect of
any Secured Hedge Agreements or any Secured Cash Management Agreements and
(ii) any contingent indemnification Obligations or expense reimburse claims not
then due. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(e) Obligations of Intermediate Holdings and its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Secured Parties hereunder or under the other Loan Documents shall,
notwithstanding any

 

198



--------------------------------------------------------------------------------

judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Loan Party (or to any other person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21 Power of Attorney. Each Lender (including the Swingline Lender) and
each Issuing Bank, including pursuant to Article 1394, 1395, 1703 and 1704 of
the Italian Civil Code, hereby (i) authorizes the Administrative Agent as its
agent and attorney to execute and deliver, on behalf of and in the name of such
Lender or Issuing Bank, all and any Loan Documents (excluding this Agreement,
but including any Security Document and related documentation), (ii) authorizes
the Administrative Agent to appoint any further agents or attorneys to execute
and deliver, or otherwise to act, on behalf of and in the name of the
Administrative Agent for any such purpose and (iii) authorizes the
Administrative Agent to delegate its powers under this power of attorney and to
do any and all acts and to make and receive all declarations that are deemed
necessary or appropriate to the Administrative Agent. The Lenders and the
Issuing Banks hereby relieve the Administrative Agent from the self-dealing
restrictions imposed by Section 181 of the German Civil Code and the
Administrative Agent may also relieve agents, delegates and attorneys appointed
pursuant to the powers granted under this Section 9.22 from the self-dealing
restrictions imposed by Section 181 of the German Civil Code.

Section 9.22 Canadian Anti-Money Laundering Legislation.

(a) Intermediate Holdings acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding Holdings, Intermediate Holdings, the Borrowers, their
respective Related Parties, any Parent Entity, the Transactions and any other
transactions contemplated hereby. Intermediate Holdings shall promptly provide
all such information,

 

199



--------------------------------------------------------------------------------

including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or any Agent, in order to comply with
any applicable AML Legislation, whether now or hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c) Notwithstanding the preceding sentence and except as may otherwise be agreed
in writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Borrowers or
any authorized signatories of the Borrowers on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Borrower or any such authorized signatory in doing so.

Section 9.23 Acknowledgments. Each of Holdings, Intermediate Holdings and the
Borrowers hereby acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Loan Parties and the Lenders is intended to be
or has been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether any Lender has
advised or is advising any Loan Party on other matters, and the relationship
between the Lenders, on the one hand, and the Loan Parties, on the other hand,
in connection herewith and therewith is solely that of creditor and debtor,
(b) the Lenders, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their Affiliates on the part of the Lenders, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Lenders are engaged in a broad range of transactions that may involve interests
that differ from the Loan Parties’ interests and that the Lenders have no
obligation to disclose such interests and transactions to the Loan Parties,
(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents, (f) each Lender has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
person, (g) no Lender has any obligation to the Loan Parties or their Affiliates
with respect to the transactions contemplated by this Agreement or the other
Loan Documents except those obligations expressly set forth herein or therein or
in any other express writing executed and delivered by such Lender and the Loan
Parties or any such Affiliate and (h) no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

200



--------------------------------------------------------------------------------

ARTICLE X

COLLECTION ALLOCATION MECHANISM

Section 10.01 Implementation of CAM. (a) On the CAM Exchange Date, (i) each
Lender shall immediately be deemed to have acquired (and shall promptly make
payment therefor to the Administrative Agent in accordance with Section 2.04(c))
participations in the Swingline Loans in an amount equal to such Lender’s
Revolving Facility Percentage of each such Swingline Loan outstanding on such
date, (ii) simultaneously with the automatic conversions pursuant to clause
(iii) below, each Lender shall automatically and without further act (and
without regard to the provisions of Section 9.04 (but which such provisions
shall remain applicable following such exchange)) be deemed to have exchanged
interests in the Loans (other than the Swingline Loans) and participations in
Swingline Loans and Letters of Credit, such that in lieu of the interest of each
Lender in each Loan and Letter of Credit in which it shall participate as of
such date (including such Lender’s interest in the Obligations of each Loan
Party in respect of each such Loan and Letter of Credit), such Lender shall hold
an interest in every one of the Loans (other than the Swingline Loans) and a
participation in every one of the Swingline Loans and Letters of Credit
(including the Obligations of each Loan Party in respect of each such Loan and
each Reserve Account established pursuant to Section 10.02), whether or not such
Lender shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, the interests in the Loans to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into the U.S. Dollar Equivalent, determined using the
applicable Spot Rates calculated as of such date, of such amount and on and
after such date all amounts accruing and owed to the Lenders in respect of such
Obligations shall accrue and be payable in U.S. Dollars at the rate otherwise
applicable hereunder. It is understood and agreed that the CAM Exchange, in
itself, will not affect the aggregate amount of the Obligations owing by each of
(1) the Domestic Loan Parties and (2) the Foreign Loan Parties, on the CAM
Exchange Date. Each Lender and each Loan Party hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any person that acquires a participation in its
interests in any Loan or any participation in any Swingline Loan or Letter of
Credit. Each Loan Party agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of any promissory notes evidencing its interests in the
Loans so executed and delivered; provided, however, that the failure of any Loan
Party to execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in

 

201



--------------------------------------------------------------------------------

respect of the Obligations and each distribution made by the Administrative
Agent pursuant to any Security Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender on or after the CAM
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

Section 10.02 Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any L/C Disbursement shall not have been reimbursed by the applicable Borrower
or with the proceeds of a Borrowing, each Lender shall promptly pay over to the
Administrative Agent, in immediately available funds, an amount in U.S. Dollars
equal to such Lender’s Revolving Facility Percentage of such undrawn face amount
or (to the extent it has not already done so) such unreimbursed drawing, as
applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as applicable.
The Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. For the purposes of this paragraph, the U.S. Dollar Equivalent of each
Lender’s participation in each Letter of Credit denominated in a Foreign
Currency shall be the amount in U.S. Dollars determined by the Administrative
Agent to be required in order for the Administrative Agent to purchase currency
in the applicable Foreign Currency in an amount sufficient to enable it to
deposit the actual amount of such participation in such undrawn Letter of Credit
in the applicable Foreign Currency in such Lender’s Reserve Account. The
Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or
(e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the
Revolving L/C Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Loan Party to pay
interest to such Lender or any other obligation of any Loan Party, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in
Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank, to the extent such drawing constitutes a L/C
Disbursement, withdraw from the Reserve Account of each Lender any amounts, up
to the amount of such Lender’s CAM Percentage of such drawing or payment,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under such Class under Section 2.05(d) (but not of
the applicable Borrower under Section 2.05(e)). In the event that any Lender
shall default on its

 

202



--------------------------------------------------------------------------------

obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

[Remainder of page intentionally left blank; signature pages follow.]

 

203



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer MOMENTIVE PERFORMANCE MATERIALS INC. By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS USA INC., as U.S. Borrower By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Senior Vice President and Treasurer

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC, as Canadian Borrower By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   President and Chief Executive Officer

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH, as Germany Silicone Borrower By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Geschäftsführer/General Manager MOMENTIVE
PERFORMANCE MATERIALS QUARTZ GMBH, as Germany Quartz Borrower By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Geschäftsführer/General Manager

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Michael Grimes

  Name:   Michael Grimes   Title:   Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Craig Thistlethwaite

  Name:   Craig Thistlethwaite     Title:   Director   Bank of Montreal, as a
Lender By:  

/s/ Sean Gallaway

  Name:   Sean Gallaway     Title:   Vice President   Bank of Montreal, as a
Lender By:   /s/ Tony Ebdon   /s/ Lisa Rodriguez  

 

  Name:   Tony Ebdon   Lisa Rodriguez   Title:   Managing Director   Managing
Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Citicorp North America, Inc., as a Lender By:  

/s/ Jennifer Bagley

  Name:   Jennifer Bagley   Title:   Vice President

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Lisa Hanson

  Name:.   Lisa Hanson   Title:   Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ David Urban

  Name:   David Urban   Title:   Associate Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
April 24, 2013 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MOMENTIVE PERFORMANCE
MATERIALS HOLDINGS INC., a Delaware corporation (“Holdings”), MOMENTIVE
PERFORMANCE MATERIALS INC., a Delaware corporation (“Intermediate Holdings”),
MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware corporation (the “U.S.
Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH, a company organized under the
laws of Germany (the “Germany Silicone Borrower”), MOMENTIVE PERFORMANCE
MATERIALS QUARTZ GMBH, a company organized under the laws of Germany (the
“Germany Quartz Borrower”), MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC, an
unlimited company incorporated under the laws of the Province of Nova Scotia
(Canada) (the “Canadian Borrower” and the Canadian Borrower, together with the
U.S. Borrower, the Germany Silicone Borrower and the Germany Quartz Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and the other parties named therein. Terms
defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor (as defined below) hereby irrevocably sells and assigns, without
recourse, to the Assignee (as defined below), and the Assignee hereby
irrevocably purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 9.04(b)(iv) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts that have accrued to but
excluding the Effective Date and to the Assignee for amounts that have accrued
from and after the Effective Date.

2. By executing and delivering this Assignment and Acceptance, the Assignor and
the Assignee shall be deemed to confirm to and agree with each other and the
other parties hereto as follows: (i) the Assignor warrants that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim and it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; (ii) except as set forth in
clause (i) above, the Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any



--------------------------------------------------------------------------------

other Loan Document or any other instrument or document furnished pursuant
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, or the financial
condition of Holdings, Intermediate Holdings, the Borrowers or any Subsidiary or
Affiliate or any other person obligated in respect of any Loan Document or any
other instrument or document furnished pursuant thereto or the performance or
observance by Holdings, Intermediate Holdings, the Borrowers or any Subsidiary
or Affiliate or any other person of any of their respective obligations under
the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; (iii) the Assignee represents and warrants
that (a) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (b) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender; (iv) the Assignee confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 of the Credit Agreement (or
delivered pursuant to Section 5.04 of the Credit Agreement), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and has made
such analysis and decision independently and without reliance on any Agent, the
Assignor or any other Lender; (v) the Assignee will independently and without
reliance upon any Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (vi) the Assignee appoints and authorizes the Administrative Agent
and the Collateral Agent, as applicable, to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent and the Collateral Agent, as applicable, by the terms
of the Loan Documents, together with such powers as are reasonably incidental
thereto; (vii) the Assignee ratifies and confirms all declarations and acts
given and made by each Agent on its behalf; and (viii) the Assignee hereby
agrees that it will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. From and after the Effective Date, (i) the Assignee shall be a party to
and be bound by the provisions of the Credit Agreement and the other Loan
Documents and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

3. Pursuant to Section 9.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) if required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing
and recordation fee of $3,500, (ii) any forms referred to in Section 2.17 of the
Credit Agreement, duly completed and executed by such Assignee and (iii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire.

 

3



--------------------------------------------------------------------------------

4. This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.

 

4



--------------------------------------------------------------------------------

Date of Assignment:  

 

 

Legal Name of Assignor (“Assignor”):  

 

 

Legal Name of Assignee (“Assignee”):  

 

 

Assignee’s Address for Notices:  

 

 

 

Effective Date of Assignment:  

 

 

Facility/Class

   Principal Amount  of
Commitments/Loans Assigned1      Percentage Assigned  of
Commitment/Loans (set forth, to
at least 8 decimals, as a
percentage of the Facility and the
aggregate Commitments/Loans of
all Lenders thereunder)  

Tranche A Revolving Facility Commitments/Loans

   $                       % 

Tranche B Revolving Facility Commitments/Loans

   $                       % 

Incremental Tranche A Revolving Facility Commitments/Loans2

   $                       % 

Incremental Tranche B Revolving Facility Commitments/Loans3

   $                       % 

If the Assignee is not already a Lender under the Credit Agreement, the Assignee
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent in which the Assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

[Remainder of page intentionally left blank; signature pages follow.]

 

1  Amount of Commitments and Loans assigned is governed by Section 9.04 of the
Credit Agreement.

2  Differentiate Classes as necessary.

3  Differentiate Classes as necessary.

 

5



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

                                          , as Assignor

   

Accepted*/

[JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by:  

 

    By:  

 

  Name:       Name:   Title:       Title:                            
              , as Assignee    

JPMORGAN CHASE BANK, N.A.,

as Swingline Lender

by:  

 

    By:  

 

  Name:       Name:   Title:       Title:       [ISSUING BANK]       By:  

 

        Name:         Title:]4       [MOMENTIVE PERFORMANCE MATERIALS INC.      
By:  

 

        Name:         Title: ]5

 

*/ To be completed to the extent consents are required under Section 9.04(b)(i)
of the Credit Agreement.

 

4  Consent of the Administrative Agent, the Swingline Lender and each Issuing
Bank shall not be required for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund.

5  Consent of Intermediate Holdings shall not be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
under Sections 7.01(b), (c), (h) or (i) has occurred and is continuing, any
other person.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

MOMENTIVE PERFORMANCE MATERIALS INC.

April 24, 2013

This Solvency Certificate is being delivered pursuant to Section 4.02(e) of the
Asset-Based Revolving Credit Agreement, dated as of April 24, 2013 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a
Delaware corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a
Delaware corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS
USA INC., a Delaware corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE
MATERIALS GMBH, a company organized under the laws of Germany (the “Germany
Silicone Borrower”), MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH, a company
organized under the laws of Germany (the “Germany Quartz Borrower”), MOMENTIVE
PERFORMANCE MATERIALS NOVA SCOTIA ULC, an unlimited company incorporated under
the laws of the Province of Nova Scotia (Canada) (the “Canadian Borrower” and
the Canadian Borrower, together with the U.S. Borrower, the Germany Silicone
Borrower and the Germany Quartz Borrower, the “Borrowers”), the LENDERS party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and the other parties named therein. Terms defined in the Credit Agreement are
used herein with the same meanings.

I, William H. Carter, hereby certify that I am the Chief Financial Officer of
Intermediate Holdings and that I am knowledgeable of the financial and
accounting matters of Intermediate Holdings and the Subsidiaries, the Credit
Agreement and the covenants and representations (financial or otherwise)
contained therein and that, as such, I am authorized to execute and deliver this
Solvency Certificate on behalf of Intermediate Holdings. I further certify, in
my capacity as Chief Financial Officer of Intermediate Holdings, and not
individually, as follows:

1. Immediately after the consummation of the Transactions to occur on the
Closing Date and after giving effect to the application of the proceeds of each
Loan and other extension of credit to be made on the Closing Date, the fair
value of the assets of Intermediate Holdings and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Intermediate Holdings and the
Subsidiaries on a consolidated basis.

2. Immediately after the consummation of the Transactions to occur on the
Closing Date and after giving effect to the application of the proceeds of each
Loan and other extension of credit to be made on the Closing Date, the present
fair saleable value of the property of Intermediate Holdings and the
Subsidiaries on a consolidated basis will be greater than the amount that will



--------------------------------------------------------------------------------

be required to pay the probable liability of Intermediate Holdings and the
Subsidiaries on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured.

3. Immediately after the consummation of the Transactions to occur on the
Closing Date and after giving effect to the application of the proceeds of each
Loan and other extension of credit to occur on the Closing Date, Intermediate
Holdings and the Subsidiaries, on a consolidated basis, will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured.

4. Immediately after the consummation of the Transactions to occur on the
Closing Date and after giving effect to the application of the proceeds of each
Loan and other extension of credit to occur on the Closing Date, Intermediate
Holdings and the Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

5. On the Closing Date, none of Intermediate Holdings or any Borrower intends
to, or believes that it or any Subsidiary will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

[Remainder of page intentionally left blank; signature page follows.]

 

2



--------------------------------------------------------------------------------

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Solvency Certificate as of the date first written
above.

 

By:  

 

  William H. Carter   Chief Financial Officer of Momentive Performance Materials
Inc.

 

3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF BORROWING REQUEST

Date:1             ,         

 

To: [JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Evan Zacharias and Demetrius Liston]2

[J.P. Morgan Europe Limited

25, Bank Street, Canary Wharf

London E14 5JP

Attention: Manager/Loans & Agency Services]3

[JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Evan Zacharias]4

Ladies and Gentlemen:

Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
April 24, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Momentive Performance Materials
Holdings Inc., Momentive Performance Materials Inc. (“Intermediate Holdings”),
Momentive Performance Materials USA Inc. (the “U.S. Borrower”), Momentive
Performance Materials GmbH, (the “Germany Silicone Borrower”), Momentive
Performance Materials Quartz GmbH, (the “Germany Quartz Borrower”), Momentive
Performance Materials Nova Scotia ULC, (the “Canadian Borrower” and the Canadian
Borrower, together, with the U.S. Borrower, the Germany Silicone Borrower and
the Germany Quartz Borrower, the “Borrowers”), the Lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
financial institutions party thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Borrowing Request, and the undersigned

 

1  Must be received by the Administrative Agent no later than (a) 1:00 p.m.,
Local Time, in the case of a Eurocurrency Borrowing or CDOR Rate Borrowing (and,
in the case of a Eurocurrency Borrowing by a German Borrower, 11:00 a.m., Local
Time), in each case three Business Days prior to the proposed Borrowing and
(b) 1:00 p.m., Local Time, on the date of the proposed Borrowing, in the case of
an ABR Borrowing or Canadian Prime Rate Borrowing; provided, that any such
notice of an ABR Borrowing to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) of the Credit Agreement may be given no later
than 10:00 a.m. Local Time on the date of the proposed Borrowing.

2  Use this address with respect to any Revolving Facility Loans to the U.S.
Borrower

3  Use this address with respect to any Revolving Facility Loans to any German
Borrower.

4 

Use this address with respect to any Revolving Facility Loans to the Canadian
Borrower.



--------------------------------------------------------------------------------

Borrower (the “Requesting Borrower”) hereby requests a Borrowing under the
Credit Agreement, and in that connection the Requesting Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

  1. The proposed Borrowing is being requested by [a][the]
[U.S.][Canadian][Germany Silicone][Germany Quartz] Borrower.

 

  2. The proposed Borrowing will be a Borrowing of              Loans.5

 

  3. The aggregate amount of the proposed Borrowing is: [$][CDN$][€][£][CHF]
            .

 

  4. The Business Day of the proposed Borrowing is:             .

 

  5. [The proposed Borrowing is comprised of [[$]             of ABR Loans]
[[CDN$]              of CDOR Rate Loans] [[CDN$]              of Canadian Prime
Rate Loans] [and] [[$][CDN$][€][£][CHF]              of Eurocurrency Loans].]6

 

  6. The duration of the Interest Period for the Eurocurrency Loans or CDOR Rate
Loans, if any, included in the proposed Borrowing shall be              months
(i.e., such Interest Period shall end on                  ,         ).

 

  7. The location and number of the Requesting Borrower’s account to which the
proceeds of the proposed Borrowing are to be disbursed is             .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above. The Requesting Borrower
hereby represents and warrants that the conditions specified in paragraphs (b),
(c) and (d) of Section 4.01 of the Credit Agreement are satisfied.

[Remainder of page intentionally left blank; signature page follows.]

 

5  Tranche A Revolving Facility Loans, Tranche B Revolving Facility Loans or
Other Revolving Facility Loans.

6  Applicable to only the U.S. Borrower and the Canadian Borrower.

 

2



--------------------------------------------------------------------------------

Very truly yours, REQUESTING BORROWER: [                             ] By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWINGLINE BORROWING REQUEST

Date:1             ,         

 

To: [JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Evan Zacharias and Demetrius Liston]2

[J.P. Morgan Europe Limited

25, Bank Street, Canary Wharf

London E14 5JP

Attention: Manager/Loans & Agency Services ]3

[JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Evan Zacharias]4

Ladies and Gentlemen:

Reference is made to the Asset-Based Revolving Credit Agreement, dated as of
April 24, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among MOMENTIVE PERFORMANCE MATERIALS
HOLDINGS INC., MOMENTIVE PERFORMANCE MATERIALS INC. (“Intermediate Holdings”),
MOMENTIVE PERFORMANCE MATERIALS USA INC. corporation (the “U.S. Borrower”),
MOMENTIVE PERFORMANCE MATERIALS GMBH (the “Germany Silicone Borrower”),
MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH (the “Germany Quartz Borrower”),
MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC (the “Canadian Borrower” and the
Canadian Borrower, together with the U.S. Borrower, the Germany Silicone
Borrower and the Germany Quartz Borrower, the “Borrowers”), the Lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and the other financial institutions party thereto. Terms defined in the Credit
Agreement, wherever used herein, unless otherwise defined herein, shall have the
same meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Swingline Borrowing Request, and the undersigned Borrower (the
“Requesting Borrower”) hereby

 

1  Notification must be received by the Administrative Agent and the Swingline
Lender by telephone (confirmed by a Swingline Borrowing Request by telecopy
(other than with respect to a request by a German Borrower, which shall be made
in writing by hand delivery or other electronic means)), not later than 12:00
p.m., Local Time, on the day of the proposed Swingline Borrowing (other than
with respect to a request for a Swingline Borrowing in Canadian Dollars, not
later than 5:00 p.m. London Time, one day prior to the day of a proposed
Swingline Borrowing).

2  Use this address with respect to any Swingline Loans to the U.S. Borrower.

3  Use this address with respect to any Swingline Loans to any German Borrower.

4 

Use this address with respect to any Swingline Loans to the Canadian Borrower.



--------------------------------------------------------------------------------

requests a Borrowing under the Credit Agreement, and in that connection the
Requesting Borrower specifies the following information with respect to such
Borrowing requested hereby:

 

  1. The proposed Swingline Borrowing is being requested by [a][the]
[U.S.][Canadian][Germany Silicone][Germany Quartz] Borrower.

 

  2. The Business Day of the proposed Swingline Borrowing is:             .

 

  3. The aggregate amount of the proposed Swingline Borrowing is: [$][CDN$][€]
            .

 

  4. The location and number of the Requesting Borrower’s account to which the
proceeds of the proposed Swingline Borrowing are to be disbursed is
            .

 

  5. The Interest Period for the proposed Swingline Borrowing made by [a][the]
[German Borrower][in the case of Euro Swingline Loans only, Canadian Borrower],
if any, shall end on                      ,     .5

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Requesting
Borrower hereby represents and warrants that the conditions specified in
paragraphs (b), (c) and (d) of Section 4.01 of the Credit Agreement are
satisfied.

[Remainder of page intentionally left blank; signature page follows.]

 

5  Which Interest Period shall be a period contemplated by clause (b) of the
definition of “Interest Period” contained in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Very truly yours, REQUESTING BORROWER: [                             ] By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL ACCESS AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COLLATERAL ACCESS AGREEMENT

This Collateral Access Agreement (this “Access Agreement”) is entered into as of
[            ] [        ], 201[    ] between [                    ] (the
“Landlord”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the “Agent”)
for the lenders (collectively referred to herein as the “Lenders”) from time to
time party to the Credit Agreement described below.

Reference is made to that certain Asset-Based Revolving Credit Agreement, dated
as of April [         ], 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Momentive Performance
Materials Holdings Inc., a Delaware corporation, Momentive Performance Materials
Inc., a Delaware corporation, Momentive Performance Materials USA Inc., a
Delaware corporation, Momentive Performance Materials GmbH, a company organized
under the laws of Germany, Momentive Performance Materials Quartz GmbH, a
company organized under the laws of Germany, Momentive Performance Materials
Nova Scotia ULC, a company organized under the laws of the Province of Nova
Scotia, Canada, the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Agent, and the other parties named therein.

Landlord is the owner of the real property commonly known as [Insert Street
Address, City, [State], Country, [Zip Code]] (the “Premises”).

Landlord has entered into that certain lease agreement (together with any
renewals, extensions, amendments, modifications, substitutions or replacements
thereof, the “Lease”), a copy of which is attached hereto as Exhibit A, with
[                    ] (the “Company”), with respect to the Premises.1

The Company and certain of its affiliates have entered into the Credit Agreement
and certain other documents, agreements and instruments executed in connection
therewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Documents”) evidencing a financing
arrangement with the Agent and the Lenders. The Company has also agreed to
secure its obligations and liabilities under the Loan Documents (the
“Obligations”) by granting a security interest, hypothec and lien to the Agent,
for the benefit of the Agent and the Lenders, in certain assets of the Company,
as more fully described in the Loan Documents (the “Collateral”).

In connection with the Loan Documents, the Lenders have required that the
Company obtain this Access Agreement from the Landlord in connection with its
lease of the Premises, and the Landlord hereby agrees and covenants with the
Agent as follows:

1. The Landlord acknowledges that the Lease is in full force and effect and is
not aware of any existing default under the Lease.

 

1  NTD: relationships between the Company and the Landlord in certain of the
European Premises are governed instead by tolling agreements or storage
agreements. The language in the Access Agreements for those sites should be
amended accordingly to reflect the description/name of the underlying
documentation throughout.



--------------------------------------------------------------------------------

2. The Landlord acknowledges the validity of the Agent’s security interest on
the Collateral and waives [and releases] any interest in the Collateral and
agrees not to levy or distrain upon any Collateral or to claim or assert any
lien, security interest, right or other claim against[, or retain control over,]
any Collateral for any reason.2

3. The Landlord agrees to give notice to the Agent of the occurrence of any
default by the Company under the Lease resulting in termination of the Lease (a
“Default Notice”) and agrees to permit the Agent to cure any such default within
30 days of the Agent’s receipt of such Default Notice, but neither the Agent nor
any Lender shall be under any obligation to cure any default by the Company
under the Lease. No action by the Agent or any Lender pursuant to this Access
Agreement shall be deemed to be an assumption by the Agent or the Lenders of any
obligation under the Lease, and except as expressly provided in paragraphs 6, 7
and 8 below, the Agent shall not have any obligation to the Landlord.

4. The Landlord agrees that the Collateral is and shall remain personal property
of the Company [at all times] regardless of [the provisions of the Lease and]
the manner or mode of attachment of any item of Collateral to the Premises and
shall not be deemed to be fixtures. [The Landlord confirms that [the Collateral
owned by the Company is not commingled with, and is stored separately from,
products of the Landlord or any other party][the only assets stored on the
Premises are Collateral owned by the Company].]3

5. [The Landlord agrees that the Collateral may be inspected and evaluated by
the Agent or its designee, without necessity of court order, at any time without
payment of any fee.]4 [Prior to the termination of the Lease, the Agent or its
agents, representatives or invitees or any interim receiver, receiver,
receiver-manager or other similar official appointed in respect of the
Collateral (any “Receiver”) may enter upon the Premises at any time without any
charge or interference by the Landlord to inspect or remove any or all of the
Collateral, including, without limitation, by public auction or private sale
pursuant to the provisions of paragraph 7 below.]5

6. In the event of default by the Company in the payment or performance of the
Obligations or if the Landlord takes possession of the Premises for any reason,
including because of termination of the Lease (each a “Disposition Event”), the
Landlord agrees that, at the Agent’s [or a Receiver’s] option, the Collateral
may remain upon the Premises for a period not to exceed 90 days (the
“Disposition Period”) after the earlier of (i) the Agent [or a Receiver] taking
possession of the Premises or (ii) receipt by the Agent of a Default Notice;
provided that the Agent pays rent (and utility costs, taxes and insurance
premiums to the extent the Company is obligated to do so under the Lease and to
the extent not included in the rent) on a per diem basis for the period of time
the Agent remains on the Premises, based upon the amount of rent set forth in
the Lease (such rent and utility costs, taxes and insurance premiums being
collectively referred to herein as “Rents”). If any injunction or stay is issued
(including an automatic stay due to a bankruptcy proceeding) that prohibits the
Agent from removing the Collateral, commencement of the Disposition Period shall
be deferred until such injunction or stay is lifted or removed. Any other
extensions of the Disposition Period shall be with the written consent of the
Landlord and at the same rate.

7. Subject to the Agent’s obligation to pay Rents to the Landlord pursuant to
paragraph 6 of this Access Agreement and to repair the Premises pursuant to
paragraph 8 of this

 

2  Bracketed language in paragraph 2 shall apply only to Premises located in
Europe.

3  Bracketed language in paragraph 4 shall apply only to Premises located in
Europe.

4  For Premises not located in Canada.

5 

For Premises located in Canada.

 

-2-



--------------------------------------------------------------------------------

Access Agreement, after the occurrence of a Disposition Event and during any
Disposition Period, the Agent (a) or its designee[, agent, representative or any
Receiver] may, without necessity of court order, enter upon the Premises, at
reasonable times, to inspect or remove all or any Collateral from the Premises
without interference by the Landlord, and the Agent or its designee[, agent,
representative or any Receiver] may sell, transfer, or otherwise dispose of that
Collateral free of all liens, security interests, claims, demands, rights and
interests that the Landlord may have in that Collateral by law or agreement,
including, without limitation, by public auction or private sale (and the Agent
[or its designee, agent, representative or any Receiver] may advertise and
conduct such auction or sale at the Premises, and shall use reasonable efforts
to notify the Landlord of its intention to hold any such auction or sale and to
hold such auction or sale in a manner which would not unduly disrupt the
Landlord’s or any other tenants’ use of the Premises), in each case, without
interference by the Landlord and (b) shall make the Premises available for
inspection by the Landlord and prospective tenants and shall cooperate in the
Landlord’s reasonable efforts to re-lease the Premises.

8. The Agent shall promptly repair, at the Agent’s expense and to the Landlord’s
commercially reasonable satisfaction, or reimburse the Landlord for any physical
damage to the Premises actually caused by the conduct of any auction or sale and
any removal of the Collateral by or through the Agent (ordinary wear and tear
excluded). Neither the Agent nor any Lender shall (a) be liable to the Landlord
for any diminution in value of the Premises caused by the absence of any removed
Collateral or (b) have any duty or obligation to remove or dispose of any
Collateral or other property left on the Premises by the Company.

9. Without affecting the validity of this Access Agreement, any of the
Obligations may be extended, amended or otherwise modified without the consent
of the Landlord and without giving notice thereof to the Landlord. This Access
Agreement shall inure to the benefit of the successor and assigns of the Agent
and shall be binding upon the heirs, personal representatives, successors and
assigns of the Landlord. The person signing this Access Agreement on behalf of
the Landlord, if any, represents to the Agent that he/she has the authority to
do so on behalf of the Landlord.

10. All notices hereunder shall be in writing and sent by certified mail (return
receipt requested), overnight mail, facsimile or other electronic transmission,
to the other party at the address set forth on the signature page hereto or at
such other address as such other party shall otherwise designate in accordance
with this paragraph.

11. This Access Agreement is governed by [the laws of the State of New York]6,
without regard to the conflict of laws provisions. Each party hereto agrees that
any legal action or proceeding with respect to any of its obligations under this
Access Agreement may be brought by the other party in any [state or federal
court located in New York, New York]. By its execution and delivery of this
Access Agreement, each party hereto submits to and accepts, for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. Each party hereto waives any claim that the [State
of New York] is not a convenient forum or the proper venue for any such action
or proceeding.

12. WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE
AGENT OR ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

6  To be updated depending on the location of the Premises.

 

-3-



--------------------------------------------------------------------------------

13. JURY WAIVER. THE LANDLORD AND THE AGENT HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY WAY RELATED TO
THIS ACCESS AGREEMENT.

14. This Access Agreement shall continue in full force and effect until the
indefeasible payment in full of all Obligations.

[Remainder of page intentionally left blank; signature pages follow.]

 

-4-



--------------------------------------------------------------------------------

This Access Agreement is executed and delivered by the Landlord as of the date
first written above.

 

LANDLORD:

 

By:  

 

Name:  

 

Title:  

 

Notice Address:

 

 

Attention:  

 

Facsimile:  

 

 

Accepted and agreed to on                     ,      201[    ] by:

JPMORGAN CHASE BANK, N.A.,

as Agent for the Lenders

By:  

 

Name:  

 

Title:  

 

Notice Address:

 

 

 

Attention:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF LEASE

[See Attached]

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING BASE CERTIFICATE

[See Attached]



--------------------------------------------------------------------------------

MPM

Borrowing Base - Cover Page

For Period Ending [XX]

In US$

 

    US
Silicone     US
Quartz     Total
US     Canada     Germany
Silicone     Germany
Quartz     Total
Germany     Netherlands     UK (2)     Consolidated
Total  

A. Available Accounts Receivable

                   

B. Available Inventory

                   

C. Available Machinery and Equipment

                   

D. Less: Total Borrowing Base Reserves

    —          —          —          —          —          —          —         
—          —          —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      —          —          —          —          —          —          —       
  —          —          —     

E. Borrower Specific Borrowing Base, with German BB cap

    —          —          —          —          —          —          —         
—          —          —     

(Limit Germany BB to greater of (a) 50% of total BB & (b) max. ABL commitments)

                   

Adjustment for suppressed availability, as applicable

                   

Max Revolving Commitments

                   

Suppressed availability, allocated as applicable(1)

                   

Borrower Specific Borrowing Base, after suppressed availability

      —            —            —            —            —     

Total Max BB available by Borrower:

                   

US (Silicone + Quartz)

        —          —          —          —            N/A        N/A     

Canada

        N/A        —          —          —            N/A        N/A     

Germany Silicone

        N/A        N/A        —          —            N/A        N/A     

Germany Quartz

        N/A        N/A        N/A        —            N/A        N/A     

Netherlands

        N/A        —          —          —            N/A        N/A     

UK

        N/A        —          —          —            N/A        N/A           

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

            —          —          —          —            N/A        N/A     

Revolving Exposure

                   

Revolving Loans (Tranche B utilized first - $45mm limit)

                   

Revolving Loans (Tranche A utilized after Tranche B - $225mm limit)

                   

Letters of Credit (Tranche A only - $125mm L/C sublimit)

                   

Swing line (Tranche A only - $50mm limit)

    —          —          —          —          —          —          —         
—          —          —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Revolving Exposure

    —          —          —          —          —          —          —         
—          —          —     

Total Excess Availability

            —               

Footnote:

 

1 

Reduce for suppressed availability in following order: UK, Netherlands, Germany
Quartz, Germany Silicone, US Quartz, US Silicone

2 

The UK is referenced as England and Wales in the Credit Agreement

Officer’s Certification:

Pursuant to the Credit Agreement dated as of April [XX], 2013, the undersigned
Responsible Officer of Momentive Performance Materials Inc. certifies that the
information provided in this Borrowing Base Certificate to JPMorgan Chase Bank,
N.A., as Administrative Agent, is true and correct based on the accounting
records of Momentive Performance Materials Inc. and its subsidiaries

 

Momentive Performance Materials Inc.           Name    Date Title   



--------------------------------------------------------------------------------

MPM

Borrowing Base - Eligible Receivables

For Period Ending [XX]

In US$

 

         US
Silicone     US
Quartz     Total
US     Canada     Germany
Silicone     Germany
Quartz     Total
Germany     Consolidated
Total  

Gross A/R

     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —     

Ineligibles:

   (1)                

Non Perfected Security Interest

           —                —          —     

Intercompany

   a         —                —          —     

Past Due > 60 PDD

   b         —                —          —     

> 120 day terms

   b         —                —          —     

Credits Past Due

   b         —                —          —     

Cross Age

   c         —                —          —     

Non-conforming -covenants/reps/warrants

   d         —                —          —     

Contra

   e         —                —          —     

Discounts, rebates, returns, deposits, etc.

   f         —                —          —     

Bankruptcy

   g         —                —          —     

Ineligible Jurisdiction >$25MM

   h         —                —          —     

Bill-and-hold, consignment, etc.

   i         —                —          —     

Chargebacks, debit memos, etc.

   j         —                —          —     

No invoice

   k         —                —          —     

Commissions, service charges etc.

   l         —                —          —     

Government (US)

   m         —                —          —     

Goods/services not provided/ FOB destination (Revenue Recognition)

   n         —                —          —     

Chattel paper, etc.

   o         —                —          —     

Government (Foreign)

   p         —                —          —     

Concentration Cap @ 15% / 20%

   q         —                —          —     

Invalid, non-compliant to applicable laws

   r         —                —          —     

Subject to Foreign laws

   s         —                —          —     

Foreign Currency Exchange

   t                

Other ineligibles

                  

Total Ineligibles

       —          —          —          —          —          —          —     
    —          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Eligible A/R

       —          —          —          —          —          —          —     
    —     

Dilution % > 5% per most recent FE

       8.0 %      0.0 %      8.0 %      4.8 %      0.0 %      1.8 %      1.8 % 
    14.6 % 

Dilution Reserve

       —          —          —          —          —          —          —     
    —          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Eligible A/R

       —          —          —          —          —          —          —     
    —     

Advance Rate

       90 %      90 %      90 %      90 %      90 %      90 %      90 %      90
%      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Available A/R, before Reserves

     $ —        $ —        $ —        $ —        $ —        $ —        $ —     
  $ —          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

1 

Eligible Credit Agreement Reference

 

2



--------------------------------------------------------------------------------

MPM

Borrowing Base - Eligible Inventory

For Period Ending [XX]s

In US$

 

        US Silicone     US Quartz     Total
US     Canada     Germany Silicone     Germany Quartz     Total
Germany     Consolidated
Total           RM     WIP     FG     Total     RM     WIP     FG     Total    
      RM     WIP     FG     Total     RM     WIP     FG     Total     RM     WIP
    FG     Total              

Gross Inventory

    $ —        $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ —        $ —        $ —        $ —        $
—        $ —        $ —        $ —        $ —        $ —        $ —        $ —  
     $ —     

Add: In Transit

      —          —          —          —          —          —          —       
  —          —          —          —          —          —          —         
—          —          —          —          —          —          —          —  
       —         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted Gross Inventory

      —          —          —          —          —          —          —       
  —          —          —          —          —          —          —         
—          —          —          —          —          —          —          —  
       —         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ineligibles:

  (1)                                              

Non Perfected Security Interest

            —                —          —                —                —     
          —          —          —     

Adjustment for RM recorded in WIP

  a           —                —          —                —                —  
             —          —          —     

Unsaleable/not useable/Out of Spec

  b           —                —          —                —                —  
             —          —          —     

Slow moving, obsolete, defective etc

  c           —                —          —                —                —  
             —          —          —     

Non ordinary course of business

  d           —                —          —                —                —  
             —          —          —     

Consigned

  e           —                —          —                —                —  
             —          —          —     

Purchase Price Variance

  f           —                —          —                —                —  
             —          —          —     

Lower of Cost or Market

  g           —                —          —                —                —  
             —          —          —     

Violation of Fair Labor Standards

  h           —                —          —                —                —  
             —          —          —     

Not insured

  i           —                —          —                —                —  
             —          —          —     

Customer has possession

  j           —                —          —                —                —  
             —          —          —     

Non-governmental standards

  k           —                —          —                —                —  
             —          —          —     

Non-conforming with credit agreement

  l           —                —          —                —                —  
             —          —          —     

Tolling locations / Outside Processors (2)

  m           —                —          —                —                —  
             —          —          —     

Ineligible Jurisdiction

  n           —                —          —                —                —  
             —          —          —     

Packaging, mandrels, tooling

  o           —                —          —                —                —  
             —          —          —     

Subject to IP rights of 3rd party

  p           —                —          —                —                —  
             —          —          —     

Commingled/Methanol Adjustment

  q           —                —          —                —                —  
             —          —          —     

Shrink/ Physical Inventory reserve

  r           —                —          —                —                —  
             —          —          —     

Inter-Company Profit

  s           —                —          —                —                —  
             —          —          —     

Reclass of A/R due to FOB shipping terms

            —                —          —                —                —     
          —          —          —     

Other ineligibles

                                               

Total Ineligibles

      —          —          —          —          —          —          —       
  —          —          —          —          —          —          —         
—          —          —          —          —          —          —          —  
       —         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Eligible Inventory before Advance Rate

      —          —          —          —          —          —          —       
  —          —          —          —          —          —          —         
—          —          —          —          —          —          —          —  
       —         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Lesser of (a) and (b):

                                               

(a) Advance Rate

      70.0 %      70.0 %      70.0 %      70.0 %      70.0 %      70.0 %     
70.0 %      70.0 %      70.0 %      70.0 %      70.0 %      70.0 %      70.0 % 
    70.0 %      70.0 %      70.0 %      70.0 %      70.0 %      70.0 %      70.0
%      70.0 %      70.0 %      70.0 % 

NOLV% per most recent appraisal

            76.1 %            76.1 %      76.1 %            76.1 %           
76.1 %            76.1 %      76.1 %      76.1 % 

(b) NOLV at 90%

            68.5 %            68.5 %      68.5 %            68.5 %           
68.5 %            68.5 %      68.5 %      68.5 %           

 

 

         

 

 

   

 

 

         

 

 

         

 

 

         

 

 

   

 

 

   

 

 

 

Available Inventory, before Reserves

          $ —              $ —        $ —              $ —              $ —     
        $ —        $ —        $ —               

 

 

         

 

 

   

 

 

         

 

 

         

 

 

         

 

 

   

 

 

   

 

 

 

 

1 

Eligible Credit Agreement Reference

2 

Lower of tolling inventory balance or accruals and A/P for Tolling/Outside
Processors

 

3



--------------------------------------------------------------------------------

MPM

Borrowing Base - Reserves

For Period Ending [XX] In US$

 

     US
Silicone      US
Quartz      Total
US      Canada      Germany
Silicone      Germany
Quartz      Total
Germany      Netherlands      UK      Consolidated
Total  

Reserve for ROT/EROT

                             

Reserve for German Trustee Admin Fee:

                       —                 —     

A/R Availability

                       —                 —     

Inventory Availability

                       —                 —     

M&E Availability

                       —                 —     

9% Trustee Admin Fee

                       —                 —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

German Trustee Admin Fee Reserve

   $ —         $ —         $ —         $ —         $ —         $ —         $ —  
      $ —         $ —         $ —     

Priority Payables

                             

Accrued sales and VAT taxes (CAN & GER only)

                                —     

Accrued pension and retirement liabilities (CAN only)

                                —     

Accrued vacation/layoffs

                                —     

Insolvency admin fee (UK)

                                —     

Other Priority Payables

                                —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Subtotal Priority Payables Reserve

   $ —         $ —         $ —         $ —         $ —         $ —         $ —  
      $ —         $ —         $ —     

Up to $30mm for pari passu hedge/cash mgt agr.

                             

Rent Reserve (2 months rent expense)(1)

                                —     

Other Reserves

                             

Total Borrowing Base Reserves

   $ —         $ —         $ —         $ —         $ —         $ —         $ —  
      $ —         $ —         $ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

1 

Rent reserve required unless landlord waiver received

 

4



--------------------------------------------------------------------------------

MPM

Borrowing Base - Eligible Machinery and Equipment

For Period Ending [XX]

In US$

 

        

Germany
Silicone

    

Germany
Quartz

    

Canada

     Additional M&E
Borrowing Base     

Total Non-
appraised
M&E BB (3)

     Total                 Netherlands      UK         Consolidated             
              —     

Appraised M&E NOLVIP

       —                       

Ineligibles (to extent not included in appraisal):

   (1)                    

Non Perfected Security Interest

       —                       

No valid, marketable title

   a                       —     

Foreign

   b                       —     

Tolling locations / Outside Processors

   c                       —     

Obsolete, unmerchantable, etc

   d                       —     

Damaged, defective

   e                       —     

At 3rd party repair facilities

   f                       —     

Non-conforming -covenants/reps/warrants

   g                       —     

Non-governmental standards

   h                       —     

Not insured

   i                    

England/Wales-Debtor Relief Law

   j                    

England/Wales- non-connected pension scheme

   k                       —     

Other ineligibles

       —                          —          

 

 

                   

 

 

 

Total Ineligibles

       —                          —          

 

 

                   

 

 

 

Eligible Appraised M&E before Advance Rate

       —                       

Advance rate- 80%

                      

Available Appraised M&E

     $ —                          —          

 

 

                   

Additional M&E BB:

                      

NBV

                      

Minimum NBV ($10mm in aggregate)(2)

                —           —           —        

Available Non-appraised M&E BB before $5mm cap

          —           —           —           —           —        

Available Non-appraised M&E BB subj to $5mm cap

          —           —           —           —           —           —        
    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Available M&E, before $50mm cap

                      

Total Available M&E, subj to $50mm cap

                       $ —                            

 

 

 

 

1 

Eligible Credit Agreement Reference

2 

Additional M&E has not been appraised as of the closing but is capped at $5mm &
is subject to $10mm minimum aggregate NBV. This will be appraised at the next
scheduled appraisal

3 

Non-appraised M&E will be appraised at the next scheduled appraisal subsequent
to closing

 

5



--------------------------------------------------------------------------------

MPM

Borrowing Base - Reporting Requirements

The following information is to be submitted, pursuant to Section 5.04 (i) of
the Credit Agreement as noted below.

 

    

Monthly Reporting:

  

Weekly Reporting:

Borrowing Base Certificate in the form of Exhibit F    Required    Updated

Accounts Receivable Supporting Documents:

      Accounts receivable detailed aging(s) in an electronic format suitable to
Agent by division/entity.    Required    Updated Accounts receivable roll
forward as follows: A/R Beginning of Month + Gross Billings + Other Debit
Adjustments - Cash Receipts - Discounts - Credit Memos Issued - Write-offs -
Returns - Other Credit Adjustments = A/R End of Month    Required    Updated
Reconciliation of A/R aging(s) report to general ledger and financial statements
   Required    Carryover from prior month-end Supporting documentation (system
generated extract report where applicable) for the A/R ineligibles, Rent
Reserves, Reserves and ROT/EROT details (Exhibit G- Retention of Title) reported
on the Borrowing Base Certificate by division/entity.    Required    Carryover
from prior month-end

Inventory Supporting Documents:

      Inventory by category (raw material, WIP and finished goods) by
division/entity.    Required    Carryover from prior month-end Total page of
inventory general ledger reports and supporting documentation for all inventory
categories reported on the Borrowing Base Certificate.    Required    Carryover
from prior month-end Reconciliation of perpetual inventory reports to general
ledger and financial statements.    Required    Carryover from prior month-end
Schedule of monthly rent for all leased locations (to the extent applicable to
the Borrowing Base Certificate).    Required    Carryover from prior month-end
Supporting documentation (system generated extract report where applicable) for
the inventory ineligibles, Rent Reserves, Reserves and ROT/EROT details (Exhibit
G- Retention of Title) reported on the Borrowing Base Certificate by division.
   Required    Carryover from prior month-end

Other Supporting Documents:

      Summary of accounts payable aging(s) by vendor.    Required    Carryover
from prior month-end Reconciliation of A/P aging to general ledger and financial
statements.    Required    Carryover from prior month-end From time to time,
additional information per the request of the Agent, including but not limited
to sales journals, cash receipt journals, debit/credit memo journals, etc.   
Required    Carryover from prior month-end

 

6



--------------------------------------------------------------------------------

EXHIBIT F

RETENTION OF TITLE RESERVE

[See Attached]



--------------------------------------------------------------------------------

MPM

Exhibit F - Retention of Title

MPM ROT/EROT reserve calculation for period ending [XX]

In US$

 

     Total Balance      BB Reserve Amount           

 

 

    

 

 

 

A/P Aging

   $ 0       $ 0      

 

 

    

 

 

          

 

 

    

 

 

 

General Trade Accrual

   $ 0       $ 0      

 

 

    

 

 

          

 

 

    

 

 

 

Self-pay Accrual

   $ 0       $ 0      

 

 

    

 

 

          

 

 

    

 

 

 

Total

   $ 0       $ 0      

 

 

    

 

 

 



--------------------------------------------------------------------------------

MPM

Exhibit F- Retention of Title

MPM ROT/EROT reserve calculation for period ending [XX]

In US$

 

    

Vendor Name

   A/P or
Accrued
Liability
Total (2)      ROT or
EROT
Claimed (2)      % of
Suppliers
Expected
Claims (3)     Estimated
Exposure
%  (3)     Total
Reserve
per BB  

I.

 

General A/P Aging

  

A.

 

Materials Suppliers with current ROT/EROT claims (1)

        $ 0            100 %      50 %        

 

 

              Total Materials Suppliers with current ROT/EROT claims    $ 0   
        100 %      50 %    $ 0        

 

 

           

B.

  Materials Suppliers with no current ROT/EROT claims         $ 0         N/A   
     15 %      50 %    $ 0        

 

 

           

C.

  Non-Material Suppliers where ROT/EROT does NOT apply (4)         $ 0         
        

 

 

             

Total Non-Material Suppliers where ROT/EROT does NOT apply

   $ 0         N/A         N/A        N/A        N/A        

 

 

             

Total A/P Aging Balance

             $ 0        

 

 

           

 

 

 

Footnotes

 

(1) 

Vendors listed were identified as per the initial Germany Payable Audit/ field
examination. MPM to add vendors that begin claiming ROT/EROT between Germany
Payable Audits/field examinations

(2) 

If a vendor claims both ROT and EROT, only list the A/P or accrued liability
total once to avoid double counting

(3) 

Reserve percentages are subject to adjustment based on updated vendor analysis
per Agent’s Permitted Discretion

 

2



--------------------------------------------------------------------------------

MPM

Exhibit F- Retention of Title

MPM ROT/EROT reserve calculation for period ending [XX]

In US$

 

     

Vendor Name

   A/P or
Accrued
Liability
Total (2)      ROT or
EROT
Claimed (2)      % of
Suppliers
Expected
Claims (3)     Estimated
Exposure
%  (3)     Total
Reserve
per BB  

II.

  

Goods Receipt General Trade / Accrual (Acct # 311010430 & 311010435)

            

A.

   Materials Suppliers with current ROT/EROT claims (1)                         
  100 %      50 %      

Total Materials Suppliers with current ROT/EROT claims

   $ 0          $ 100        50 %    $ 0         

 

 

           

B.

   Materials Suppliers with no specific ROT/EROT identified                  15
%      50 %    $ 0      

Total Materials Suppliers tested with no specific ROT/EROT identified

   $ 0         N/A         15 %      50 %    $ 0         

 

 

           

C.

   Untested Materials Suppliers                            50 %      50 %      
Total Untested Materials Suppliers    $ 0            50 %      50 %    $ 0      
  

 

 

           

D.

   Non-Material Suppliers where ROT/EROT does NOT apply (4)                

Total Non-Material Suppliers where ROT/EROT does NOT apply

   $ 0         N/A         N/A        N/A        N/A         

 

 

              

Total Goods Receipt General Trade / Accrual (Acct # 311010430 & 311010435)

             $ 0         

 

 

           

 

 

 

Footnotes

 

(1) 

Vendors listed were identified as per the initial Germany Payable Audit/ field
examination. MPM to add vendors that begin claiming ROT/EROT between Germany
Payable Audits/field examinations MPM to begin to provide support in order to
identify current ROT/EROT claims of Goods Receipt General Trade / Accrual
vendors

(2) 

If a vendor claims both ROT and EROT, only list the A/P or accrued liability
total once to avoid double counting

(3) 

Reserve percentages are subject to adjustment based on updated vendor analysis
per Agent’s Permitted Discretion

(4) 

I.e. tolling, services, packaging, logistics, indirects, etc.

 

3



--------------------------------------------------------------------------------

MPM

Exhibit F- Retention of Title

MPM ROT/EROT reserve calculation for period ending [XX]

In US$

 

     

Vendor Name

   A/P or
Accrued
Liability
Total (2)      ROT or
EROT
Claimed (2)      % of
Suppliers
Expected
Claims (3)     Estimated
Exposure
%  (3)     Total
Reserve
per BB  

III.

   Self-pay Accrual (Acct # 311010600)             

A.

   Materials Suppliers with current ROT/EROT claims (1)                         
  100 %      50 %       Total Materials Suppliers with current ROT/EROT claims
   $ 0          $ 100        50 %    $ 0         

 

 

           

B.

   Materials Suppliers with no specific ROT/EROT identified                    $
0            15 %      50 %         

 

 

              

Total Materials Suppliers tested with no specific ROT/EROT identified

   $ 0         N/A         15 %      50 %    $ 0         

 

 

           

C.

   Untested Materials Suppliers                            50 %      50 %      
Total Untested Materials Suppliers    $ 0            50 %      50 %    $ 0      
  

 

 

           

D.

   Non-Material Suppliers where ROT/EROT does NOT apply (4)                   
                     N/A         N/A        N/A        N/A      

Total Non-Material Suppliers where ROT/EROT does NOT apply

   $ 0                   

 

 

               Total Self-pay Accrual (Acct # 311010600)              $ 0      
  

 

 

           

 

 

 

Footnotes

 

(1) 

Material suppliers subject to ROT/EROT based on review of top 80%. MPM to begin
to provide support in order to identify current ROT/EROT claims of Self-pay
vendors

(2) 

If a vendor claims both ROT and EROT, only list the A/P or accrued liability
total once to avoid double counting

(3) 

Reserve percentages are subject to adjustment based on updated vendor analysis
per Agent’s Permitted Discretion

(4) 

I.e. tolling, services, packaging, logistics, indirects, etc.

 

4